Essentials

Business Law I Essentials

OpenStax
Rice University
6100 Main Street MS-375
Houston, Texas 77005
To learn more about OpenStax, visit https://openstax.org.
Individual print copies and bulk orders can be purchased through our website.
©2019 Rice University. Textbook content produced by OpenStax is licensed under a Creative Commons
Attribution 4.0 International License (CC BY 4.0). Under this license, any user of this textbook or the textbook
contents herein must provide proper attribution as follows:
-

-

-

-

If you redistribute this textbook in a digital format (including but not limited to PDF and HTML), then you
must retain on every page the following attribution:
“Access for free at openstax.org.”
If you redistribute this textbook in a print format, then you must include on every physical page the
following attribution:
“Access for free at openstax.org.”
If you redistribute part of this textbook, then you must retain in every digital format page view (including
but not limited to PDF and HTML) and on every physical printed page the following attribution:
“Access for free at openstax.org.”
If you use this textbook as a bibliographic reference, please include
https://openstax.org/details/books/business-law-i-essentials in your citation.

For questions regarding this licensing, please contact support@openstax.org.
Trademarks
The OpenStax name, OpenStax logo, OpenStax book covers, OpenStax CNX name, OpenStax CNX logo,
OpenStax Tutor name, Openstax Tutor logo, Connexions name, Connexions logo, Rice University name, and
Rice University logo are not subject to the license and may not be reproduced without the prior and express
written consent of Rice University.
B&W PAPERBACK BOOK ISBN-13
DIGITAL VERSION ISBN-13
ORIGINAL PUBLICATION YEAR
10 9 8 7 6 5 4 3 2 1

978-1-975076-62-7
978-1-947172-78-4
2019

OPENSTAX
OpenStax provides free, peer-reviewed, openly licensed textbooks for introductory college and Advanced
Placement® courses and low-cost, personalized courseware that helps students learn. A nonprofit ed tech
initiative based at Rice University, we’re committed to helping students access the tools they need to complete
their courses and meet their educational goals.

RICE UNIVERSITY
OpenStax, OpenStax CNX, and OpenStax Tutor are initiatives of Rice University. As a leading research
university with a distinctive commitment to undergraduate education, Rice University aspires to path-breaking
research, unsurpassed teaching, and contributions to the betterment of our world. It seeks to fulfill this
mission by cultivating a diverse community of learning and discovery that produces leaders across the
spectrum of human endeavor.

PHILANTHROPIC SUPPORT
OpenStax is grateful for our generous philanthropic partners, who support our vision to improve educational
opportunities for all learners.
Laura and John Arnold Foundation

The Maxfield Foundation

Arthur and Carlyse Ciocca Charitable Foundation

Burt and Deedee McMurtry

Ann and John Doerr

Michelson 20MM Foundation

Bill & Melinda Gates Foundation

National Science Foundation

Girard Foundation

The Open Society Foundations

Google Inc.

Jumee Yhu and David E. Park III

The William and Flora Hewlett Foundation

Brian D. Patterson USA-International Foundation

Rusty and John Jaggers

The Bill and Stephanie Sick Fund

The Calvin K. Kazanjian Economics Foundation

Robin and Sandy Stuart Foundation

Charles Koch Foundation

The Stuart Family Foundation

Leon Lowenstein Foundation, Inc.

Tammy and Guillermo Treviño

Study where you want, what
you want, when you want.
When you access College Success in our web view, you can use our new online
highlighting and note-taking features to create your own study guides.
Our books are free and flexible, forever.
Get started at openstax.org/details/books/business-law-i-essentials

Access. The future of education.
openstax.org

TABLE OF CONTENTS
Preface
1

1

American Law, Legal Reasoning, and the Legal System
1.1 Basic American Legal Principles 3
1.2 Sources and Types of Law 5
1.3 Important Business Laws and Regulations

2

Disputes and Dispute Settlement

7

15

2.1 Negotiation 15
2.2 Mediation 19
2.3 Arbitration 22

3

Business Ethics and Social Responsibility
3.1 Business Ethics 31
3.2 Social Responsibility

4

35

Business and the United States Constitution
4.1 Commerce Clause 43
4.2 Constitutional Protections

5

Criminal Liability

47

53

5.1 Common Business Crimes 53
5.2 Civil vs: Criminal Liability 57

6

The Tort System

63

6.1 Intentional Torts and Negligence
6.2 Product and Strict Liability 67

7

31

Contract Law

63

75

7.1 Consideration and Promissory Estoppel
7.2 Capacity and Legality 78

75

43

3

7.3 Breach of Contract and Remedies

8

Sales Contracts

80

85

8.1 The Nature and Origins of Sales Contracts
8.2 Warranties and Sales Contracts 91

9

Employment and Labor Law

85

97

9.1 Employment, Worker Protection, and Immigration Law
9.2 Labor Law 101
9.3 Equal Opportunity in Employment 105

10

Government Regulation

97

113

10.1 Administrative Law 113
10.2 Regulatory Agencies 117

11

Antitrust Law

123

11.1 History of Antitrust Law
11.2 Antitrust Laws 127

12

123

Unfair Trade Practices and the Federal Trade Commission
12.1 Unfair Trade Practices 133
12.2 The Federal Trade Commission

13

International Law

136

141

13.1 Introduction to International Law 141
13.2 Sources and Practice of International Law

14

Securities Regulation

145

151

14.1 Liability Under the Securities Act 151
14.2 The Framework of Securities Regulation

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

154

133

Index

167

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Preface

1

Preface
Welcome to Business Law I Essentials, an OpenStax resource. This textbook was written to increase student
access to high-quality learning materials, maintaining the highest standards of academic rigor at little to no
cost.

About OpenStax
OpenStax is a nonprofit based at Rice University, and it’s our mission to improve student access to education.
Our first openly licensed college textbook was published in 2012, and our library has since scaled to over 30
books for college and AP® courses used by hundreds of thousands of students. OpenStax Tutor, our low-cost
personalized learning tool, is being used in college courses throughout the country. Through our partnerships
with philanthropic foundations and our alliance with other educational resource organizations, OpenStax is
breaking down the most common barriers to learning and empowering students and instructors to succeed.

About OpenStax resources
Attribution and Customization
Business Law I Essentials was developed by Barnes and Noble Education LoudCloud and is licensed under a
Creative Commons Attribution NonCommercial ShareAlike 4.0 International license (CC-BY-NC-SA), which
means that noncommercial entities can remix and build upon the content, as long as they provide attribution
to OpenStax and its content contributors and redistribute it under the same license as the original.
Because our books are openly licensed, you are free to use the book in its current format or augment it with
additional content, cases, or other teaching materials. Feel free to remix the content by assigning your
students certain chapters and sections in your syllabus, in the order that you prefer. You can even provide a
direct link in your syllabus to the sections in the web view of your book.

Art attribution
In Business Law I Essentials, most art contains attribution to its title, creator, or rights holder, host platform, and
license within the caption. Because the art is openly licensed, anyone may reuse the art as long as they provide
the same attribution to its original source and share it under the same license as the original art.

Errata
All OpenStax textbooks undergo a review process. However, like any professional-grade textbook, errors
sometimes occur. Since our books are web based, we can make updates periodically when deemed
pedagogically necessary. If you have a correction to suggest, submit it through the link on your book page on
openstax.org. Subject matter experts review all errata suggestions. OpenStax is committed to remaining
transparent about all updates, so you will also find a list of past errata changes on your book page on
openstax.org.

Format
You can access this textbook for free in web view or PDF through openstax.org, and for a low cost in print.

2

Preface

About Business Law I Essentials
Business Law I Essentials is a brief introductory textbook designed to meet the scope and sequence
requirements of courses on Business Law or the Legal Environment of Business. The concepts are presented in
a streamlined manner, and cover the key concepts necessary to establish a strong foundation in the subject.
The textbook follows a traditional approach to the study of business law. Each chapter contains learning
objectives, explanatory narrative and concepts, references for further reading, and end-of-chapter questions.
Business Law I Essentials may need to be supplemented with additional content, cases, or related materials, and
is offered as a foundational resource that focuses on the baseline concepts, issues, and approaches.
OpenStax’s Creative Commons licensing, described above, offers a instructors and course designers a great
deal of flexibility in its use.

Community Hubs
OpenStax partners with the Institute for the Study of Knowledge Management in Education (ISKME) to offer
Community Hubs on OER Commons—a platform for instructors to share community-created resources that
support OpenStax books, free of charge. Through our Community Hubs, instructors can upload their own
materials or download resources to use in their own courses, including additional ancillaries, teaching
material, multimedia, and relevant course content. We encourage instructors to join the hubs for the subjects
most relevant to your teaching and research as an opportunity both to enrich your courses and to engage with
other faculty.
To reach the Community Hubs, visit www.oercommons.org/hubs/OpenStax.

Technology Partners
As allies in making high-quality learning materials accessible, our technology partners offer optional low-cost
tools that are integrated with OpenStax books. To access the technology options for your text, visit your book
page on openstax.org.

Contributing Authors and Reviewers
Mirande Valbrune, Esq. Employment Lawyer
Renee De Assis Texas Woman's University
Suzanne Cardell, University of Massachusetts Dartmouth
Tess C. Taylor, Walden University
Dr. Natalie Sappleton, Smartly Institute
C. M. Mitchell, Ashford University
Kenneth Mitchell-Phillips, Portland Community College

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

1

American Law, Legal Reasoning, and the Legal System
Figure 1.1 (Credit: MarkThomas /pixabay /Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
1.1 Basic American Legal Principles
1.2 Sources and Types of Law
1.3 Important Business Laws and Regulations

Introduction
Learning Outcome
• Describe the foundation and sources that establish American law.

1.1

Basic American Legal Principles

The American legal system has its roots in the British legal system. It was developed with the purpose of
establishing standards for acceptable conduct, proscribing punishment for violations as a deterrent,
establishing systems for enforcement, and peacefully resolving disputes. The ultimate goal of the American
legal system is promotion of the common good.

Establishing Standards
The American legal system was developed with the goal of establishing a set of standards that outline what is
to be considered minimally acceptable behavior. Broadly speaking, federal laws are those that all United States
citizens are expected to follow. State and local laws may often be similar to federal laws, but they may also
differ quite a bit, and only govern the state’s citizens.

4

Figure 1.2

Chapter 1 American Law, Legal Reasoning, and the Legal System

The American legal system is designed to establish a set of standards for acceptable behavior.

(Credit: joergelman/ pixabay/ License: CC0)

Promoting Consistency
The American legal system follows the British Common Law system, which is designed to leverage past judicial
reasoning, while also promoting fairness through consistency. Judges in the Common Law system help shape
the law through their rulings and interpretations. This body of past decisions is known as case law. Judges use
case law to inform their own rulings. Indeed, judges rely on precedent, i.e., previous court rulings on similar
cases, for ruling on their own cases.
All U.S. states, except Louisiana, have enacted “reception statutes,” stating that the judge-made common law
of England is the law of the state to the extent that it does not conflict with the state’s current laws.
However, the body of American law is now so robust that American cases rarely cite English materials, except
for a British classic or a famous old case. Additionally, foreign law is not cited as binding precedent. Therefore,
the current American practice of the common law tradition refers more to the process of judges looking to the
precedent set jurisdictionally, and substantially similar to, American case law.

Maintaining Order
Congruent with the goal of establishing standards and promoting consistency, laws are also used to promote,
provide, and maintain order.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

5

Resolving Disputes
Conflicts are to be expected given people’s varying needs, desires, objectives, values systems, and
perspectives. The American legal system provides a formal means for resolving conflicts through the courts. In
addition to the federal court and individual state systems, there are also several informal means for resolving
disputes that are collectively called alternative dispute resolution (ADR). Examples of these are mediation and
arbitration.

Protecting Liberties and Rights
The United States Constitution and state laws provide people with many liberties and rights. American laws
operate with the purpose and function of protecting these liberties and rights from violations by persons,
companies, governments, or other entities.
Based on the British legal system, the American legal system is divided into a federal system and a state and
local system. The overall goal of both systems is to provide order and a means of dispute settlement, as well as
to protect citizens’ rights.
Clearly, the purposes of the American legal system are broad and well-considered.

1.2

Sources and Types of Law

The American legal system is made up of many types of codified forms of law, with the United States
Constitution being the pre-eminent source of American law. The Constitution establishes the boundaries of
federal law, and it must be followed by all citizens, organizations, and entities. It includes Congressional acts,
Senate-ratified treaties, executive regulations, and federal case law. The United States Code (“USC”) compiles
these laws.
American law mainly originates from constitutional law, statutory law, treaties, administrative regulations, and
common law (which includes case law).

The Constitution
The United States Constitution is the foremost law of the land. The Constitution’s first ten amendments are
referred to as the Bill of Rights, which offers specific protections of individual liberty and justice. Additionally,
the Bill of Rights restricts certain powers of government. The Constitution empowers federal law making by
giving Congress the power to enact statutes for certain limited purposes, like regulating interstate commerce.
The United States Code officially compiles and codifies the federal statutes.

6

Figure 1.3

Chapter 1 American Law, Legal Reasoning, and the Legal System

The U.S. Constitution is known as the supreme law of the land. (Credit: lynn0101/ pixabay/

License: CC0)

American Common Law
As discussed in the previous section, the United States follows the common law legal tradition of English law.
Judges in the Common Law system help shape the law through their rulings and interpretations. This body of
past decisions is known as case law, which is used by judges to inform their own rulings. In fact, judges rely on
precedent, i.e., previous court rulings on similar cases, when determining the ruling in their own cases.
An example of how case law works is the case of the State v. Wayfair Inc. (2017 SD 56, 901 N.W.2d 754 (S.D.
2017), cert. granted, 138 S. Ct. 735 (2018)), in which the South Dakota Supreme Court held that a state law
requiring internet retailers without an in-state physical presence to remit sales tax was unconstitutional.
Unless this ruling is overruled by the United States Supreme Court, then it becomes part of the case law and
precedent set in that state, and it will be followed by subsequent rulings when similar cases are filed.

Federal Law
The Constitution empowers federal law making by giving Congress the power to enact statutes for certain
limited purposes, like regulating interstate commerce. Federal law preempts conflicting state and local laws.
However, federal preemption is not without limits, insofar as states each have their own constitution and are
considered sovereign. Therefore, federal law may only preempt state law if it is enacted within the limited
powers that are enumerated and granted to Congress in the Constitution.
Broad interpretations of the Constitution’s Commerce and Spending Clauses have expanded the reach of
federal law into many areas. Indeed, its reach in some areas, such as aviation and railroads, is now so broad
that it preempts virtually all state law. In others areas, such as family law, lawmaking continues to be left to the

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

7

states. Finally, a number of powerful federal and state laws coexist in areas such as antitrust, trademark,
employment law, and others.

Statutes
When a bill becomes a federal law, it is assigned a law number and prepared for publication by the Office of
the Federal Register (OFR) of the National Archives and Records Administration (NARA). Public laws are also
given legal statutory citation by the OFR and are incorporated into the United States Code (USC).

Regulations
Laws differ from regulations in that laws are passed by either the U.S. Congress or state congresses.
Regulations, by contrast, are standards and rules adopted by administrative agencies that govern how laws
will be enforced.
Federal agencies often enjoy broad rulemaking authority when Congress acts to grant them this power. Called
“regulations,” these agency rules normally carry the force of law, as long as they demonstrate a reasonable
interpretation of the relevant statutes. For example, the Environmental Protection Agency (EPA) has
established regulations for businesses and their emission and disposal of pollutants to protect the
environment. The EPA has the authority to enforce these regulations when a business violates them, and such
enforcement is usually done by fining the company or by using other means.
The Administrative Procedure Act (APA) enables the adoption of regulations, which are codified and
incorporated into the Code of Federal Regulations (CFR). Federal agencies frequently draft and distribute
forms, manuals, policy statements, letters, and rulings. Though these may be considered as persuasive
authority by the courts, they do not carry the same force as law. In other words, if a person or business
questions a regulation of a government agency, saying it is unconstitutional, and that party is successful in
proving it, then the regulation is not enforced and the agency will need to revise it or remove it.

State Law
America, as diverse as its fifty states, is also governed by fifty different state constitutions, state governments,
and state courts. Each has its own legislative, executive, and judicial branches. States are empowered to create
legislation that is related to matters not preempted by the federal Constitution and federal laws. Most cases
involve state law issues and are litigated in state courts.

Local Law
In addition to federal and state law, municipalities, towns or cities, and counties may enact their own laws that
do not conflict with state or federal laws.
As demonstrated, American law does not draw from one source alone; instead, it is derived from many
sources.

1.3

Important Business Laws and Regulations

Business law is a very expansive area of the law. It primarily addresses issues related to the creation of new
businesses, which arise as existing companies deal with the public, government, and other companies.

8

Chapter 1 American Law, Legal Reasoning, and the Legal System

Business law consists of many legal disciplines, including contracts, tax law, corporate law, intellectual
property, real estate, sales, immigration law, employment law, bankruptcy, and others.

Figure 1.4

Contract law is just one type of law that businesses need to be concerned about. (Credit: edar/

pixabay/ License: CC0)
As noted, business law touches upon a number of other legal areas, practices, and concerns. Some of the most
important of these, which are discussed in this section, are disputes and dispute settlement, business ethics
and social responsibility, business and the United States Constitution, criminal liability, torts, contracts, labor
and employment law, Unfair Trade Practices and the Federal Trade Commission, international law, and
securities regulation. Though they are discussed in much more depth in later chapters, the following gives a
brief overview.

Disputes and Dispute Settlement
In addition to the federal court and individual state systems, there are also a variety of mechanisms that
companies can use to resolve disputes. They are collectively called alternative dispute resolution (“ADR”), and
they include mediation, settlement, and arbitration. Many states now require companies to resolve legal
disputes using ADR before the initiation of any lawsuit to encourage speedy resolution, cost and time
containment, and reduced judicial dockets. Traditional litigation remains an option in most cases if other
efforts fail or are refused.

Business Ethics and Social Responsibility
In the routine course of business, employees are often required to make decisions. Business ethics outline the
ethical model, or framework, that companies expect employees to follow when making these decisions, as well
as the behavior that the companies deem acceptable. Sound and ethical decision making can also help

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

9

companies avoid legal liability and exposure. Typically, an ethics code and/or a code of conduct details a
company’s requirements and guidelines, while also serving as a key corporate governance tool.
In addition to business ethics, companies must also consider their social responsibility and the laws related to
it, such as consumer and investor protections, environmental ethics, marketing ethics, and ethical issues in
financial management.

Business and the United States Constitution
Since the start of the 20th century, broad interpretations of the Constitution’s Commerce and Spending
Clauses have expanded the reach of federal law into many areas. Indeed, its reach in some areas is now so
broad that it preempts virtually all state law. Thus, the Constitution’s Commerce Clause has been interpreted
to allow federal lawmaking and enforcement that applies to many aspects of business activity. Additionally, the
Constitution’s Bill of Rights extends some protections to business entities that are also constitutionally
guaranteed to individuals
For example, on January 21, 2010, in Citizens United v. Federal Election Commission, 558 U.S. 310 (2010), the
U.S. Supreme Court heard the issue of whether the government can ban political spending by corporations in
candidate elections. The Court ruled that corporations have the same Constitutional right to free speech as
individuals, and thus lifted the restrictions on contributions.

Criminal Liability
The imposition of criminal liability is one method used to regulate companies. The extent of corporate liability
found in an offensive act determines whether a company will be held liable for the acts and omissions of its
employees. Criminal consequences may include penalties, such as prison, fines and/or community service. In
addition to criminal liability, civil law remedies are usually available, e.g., the award of damages and
injunctions, which may include penalties. Most jurisdictions apply both criminal and civil systems.

Torts
Within the business law context, torts may involve either intentional torts or negligence. Additionally,
companies involved in certain industries should consider the risk of product liability. Product liability involves a
legal action against a company by a consumer for a defective product that caused loss or harm to the
customer. There are several theories regarding recovery under product liability. These include contract
theories that deal with the product warranty, which details the promises of the nature of the product sold to
customers. The contract product warranty theories are Express Warranty, Implied Warranty of Merchantability,
and Implied Warranty of Fitness. Tort theories deal with a consumer claim that the company was negligent,
and therefore caused either bodily harm, emotional harm, or monetary loss to the plaintiff. The tort liability
theories that can be used in this context are negligence (failure to take proper care in something), strict
liability (imposition of liability without a finding of fault), and acts committed under Restatement (Third) of
Torts (basic elements of the tort action for liability for accidental personal injury and property damage, as well
as liability for emotional harm).

Contracts
The main function of a contract is to document promises that are enforceable by law. The key to an agreement

10

Chapter 1 American Law, Legal Reasoning, and the Legal System

or contract is that there must be an offer and acceptance of the terms of that offer. Sales contracts normally
involve the sale of goods and include price terms, quantity and cost, how the terms of the contract will be
performed, and method of delivery.

Employment and Labor Law
Employment and labor law is a very broad discipline that covers a broad array of laws and regulations
involving employer/employee rights and responsibilities in the workplace. This law includes worker protection
and safety laws, such as OSHA, and worker immigration laws, such as the Immigration Reform and Control Act,
which imposes sanctions on employers for knowingly hiring illegal immigrants. Other notable areas of
employment and labor law include, but are not limited to, the National Labor Relations Act, which deals with
union and management relations, as well as Equal Opportunity in Employment laws, which provide workers
with protections against discrimination in the workplace, e.g., Title VII, the Americans with Disabilities Act, Age
Discrimination in Employment Act, and others.

Antitrust Law
Antitrust legislation includes both federal and state laws regulating companies’ conduct and organization. The
purpose of such regulation is to allow consumers to benefit from the promotion of fair competition. The main
statutes implicated by antitrust law are the Sherman Act of 1890, the Clayton Act of 1914, and the Federal
Trade Commission Act of 1914. These Acts discourage the restraint of trade by prohibiting the creation of
cartels and other collusive practices. Additionally, they encourage competition by restricting the mergers and
acquisitions of certain organizations. Finally, they prohibit the creation and abuse of monopoly power.
Actions may be brought in courts to enforce antitrust laws by the Federal Trade Commission (“FTC”), the U.S.
Department of Justice, state governments, and private parties.

Unfair Trade Practices and the Federal Trade Commission
The term “unfair trade practices” is broadly used and refers to any deceptive or fraudulent business practice
or act that causes injury to a consumer. Some examples include, but are not limited to, false representations of
a good or service including deceptive pricing, non-compliance with manufacturing standards, and false
advertising. The FTC investigates allegations of unfair trade practices raised by consumers and businesses,
pre-merger notification filings, congressional inquiries, or reports in the media and may seek voluntary
compliance by offending businesses through a consent order, administrative complaints, or federal litigation.

Securities Regulation
Securities regulation involves both federal and state regulation of securities and stocks by governmental
regulatory agencies. At times, it may also involve the regulations of exchanges like the New York Stock
Exchange, as well as the rules of self-regulatory organizations like the Financial Industry Regulatory Authority
(FINRA).
The Securities and Exchange Commission (SEC) regulates securities on the federal level. Other instruments
related to securities, such as futures and some derivatives, are regulated by the Commodity Futures Trading
Commission (CFTC).

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

Assessment Questions
1. What country is the United States legal system derived from?
a. Germany.
b. United Kingdom.
c. United States of America.
d. Canada.
2. What is the function of law in the United States?
a. Establish standards.
b. Promote consistency.
c. Promote, provide, and maintain order.
d. All of the above.
3. As a judge, Baxter applies common law rules. These rules develop from:
a. decisions of the courts in legal disputes.
b. regulations issued by administrative agencies.
c. statutes enacted by Congress and the state legislatures.
d. uniform laws drafted by legal scholars.
4. What is the difference between state and federal law?
5. The legislature of the state of Wyoming enacts a new statute that sets standards for the liability of
businesses selling defective products. This statute applies in:
a. Wyoming only.
b. only Wyoming and its bordering states.
c. all states.
d. all states but only to matters not covered by other states’ laws.
6. Alex has been sued by Will for failure to pay rent for their apartment which source of law will govern this
lawsuit?
a. Administrative law.
b. The Constitution.
c. Civil Law.
d. Criminal Law.
7. Four sources of law in the U.S. legal system are:
a. Constitutional law, criminal law, civil law, and maritime law.
b. Federal law, state law, international law, and maritime law.
c. Statutory law, case law, equity, and common law.
d. Constitutional law, judicial law, legislative law, and administrative law.
8. Where can you find a codification of federal laws?
a. The library.
b. Federal Court.
c. United States Code.
d. U.S. Library of Congress.
9. What is the supreme law of the land? What are statutes? What are ordinances? What is an administrative
rule?

11

12

Chapter 1 American Law, Legal Reasoning, and the Legal System

10. Regulations are:
a. Laws passed by Congress.
b. Rules made by local governments.
c. Derived from decisions made by judges.
d. Rules adopted by administrative agencies.
11. What is an Unfair Trade Practice and which Administrative Agency regulates it?
12. Some of the rights in the Constitution’s Bill of Rights extends to Corporations.
a. True.
b. False.
13. Forms of Alternative Dispute Resolution (“ADR”) include all of the following except:
a. Mediation.
b. Settlement.
c. Litigation.
d. Arbitration.
14. Consequences of being convicted a crime include all of the following except:
a. Prison.
b. Fines.
c. Community service.
d. Damages.
15. Securities are only regulated by federal laws.
a. True.
b. False.

Endnotes
Overview – Rule of Law. United States Courts. Retrieved from: www.uscourts.gov/educational-resources/
educational-activities/overview-rule-law.
Purposes and Functions of Business Law. UpCounsel. Retrieved from: https://www.upcounsel.com/purposesand-functions-of-business-law.
Williams, L. and Lumen Learning. The Meaning and Purposes of Law. Lumen Learning – Introduction to
Business. Retrieved from: https://courses.lumenlearning.com/wmopen-introbusiness/chapter/meaning-andpurposes-of-the-law/.
Feltes, G. A Guide to the U.S. Federal Legal System - Web-based Public Accessible Sources. 2005. Hauser Global
Law School Program. Retrieved from: http://www.nyulawglobal.org/globalex/United_States.html.
How Laws Are Made. GovTrack. Retrieved from: https://www.govtrack.us/what-is-the-law.
Public Laws. December 28, 2017. National Archives. Retrieved from: https://www.archives.gov/federal-register/
laws.
Steenken, B. & Brooks, T. The United States Legal System. Sources of Law. Retrieved from:
http://sourcesofamericanlaw.lawbooks.cali.org/chapter/the-united-states-legal-system/.
Business Law Courses. edX. Retrieved from: https://www.edx.org/learn/business-law.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

Introductory Business Law. Modern States. Retrieved from: https://modernstates.org/course/introductorybusiness-law/.

13

14

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 1 American Law, Legal Reasoning, and the Legal System

2

Disputes and Dispute Settlement
Figure 2.1 (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
2.1 Negotiation
2.2 Mediation
2.3 Arbitration

Introduction
Learning Outcome
• Explain the theory, practice, and law of disputes and resolution.

2.1

Negotiation

We frequently engage in negotiations as we go about our daily activities, often without being consciously
aware that we are doing so. Negotiation can be simple, e.g., two friends deciding on a place to eat dinner, or
complex, e.g., governments of several nations trying to establish import and export quotas across multiple
industries. When a formal proceeding is started in the court system, alternative dispute resolution (ADR), or
ways of solving an issue with the intent to avoid litigation, may be employed. Negotiation is often the first
step used in ADR. While there are other forms of alternative dispute resolution, negotiation is considered to be
the simplest because it does not require outside parties. An article in the Organization Behavior and Human
Decision Processes defined negotiation as the “process by which parties with nonidentical preferences
allocate resources through interpersonal activity and joint decision making.” Analyzing the various
components of this definition is helpful in understanding the theories and practices involved in negotiation as
a form of dispute settlement.

16

Chapter 2 Disputes and Dispute Settlement

Negotiation Types and Objectives
Per the above definition, negotiation becomes necessary when two parties hold “non-identical” preferences.
This statement seems fairly obvious, since 100% agreement would indicate that there is not any need for
negotiation. From this basic starting point, there are several ways of thinking about negotiation, including how
many parties are involved. For example, if two small business owners find themselves in a disagreement over
property lines, they will frequently engage in dyadic negotiation. Put simply, dyadic negotiation involves two
individuals interacting with one another in an attempt to resolve a dispute. If a third neighbor overhears the
dispute and believes one or both of them are wrong with regard to the property line, then group negotiation
could ensue. Group negotiation involves more than two individuals or parties, and by its very nature, it is often
more complex, time-consuming, and challenging to resolve.
While dyadic and group negotiations may involve different dynamics, one of the most important aspects of
any negotiation, regardless of the quantity of negotiators, is the objective. Negotiation experts recognize two
major goals of negotiation: relational and outcome. Relational goals are focused on building, maintaining, or
repairing a partnership, connection, or rapport with another party. Outcome goals, on the other hand,
concentrate on achieving certain end results. The goal of any negotiation is influenced by numerous factors,
such as whether or not there will be contact with the other party in the future. For example, when a business
negotiates with a supply company that it intends to do business with in the foreseeable future, it will try to
focus on “win-win” solutions that provide the most value for each party. In contrast, if an interaction is of a
one-time nature, that same company might approach a supplier with a “win-lose” mentality, viewing its
objective as maximizing its own value at the expense of the other party’s value. This approach is referred to as
zero-sum negotiation, and it is considered to be a “hard” negotiating style. Zero-sum negotiation is based on
the notion that there is a “fixed pie,” and the larger the slice that one party receives, the smaller the slice the
other party will receive. Win-win approaches to negotiation are sometimes referred to as integrative, while
win-lose approaches are called distributive.

Figure 2.2

Certain negotiation styles adopt a mindset in which the extent of one’s win is proportional to the

other’s loss. (Credit: Sebastian Voortman/ pexels/ License: CC0)

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

17

Negotiation Style
Everyone has a different way of approaching negotiation, depending on the circumstance and the person’s
personality. However, the Thomas-Kilmann Conflict Mode Instrument (TKI) is a questionnaire that provides
a systematic framework for categorizing five broad negotiation styles. It is closely associated with work done
by conflict resolution experts Dean Pruitt and Jeffrey Rubin. These styles are often considered in terms of the
level of self-interest, instead of how other negotiators feel. These five general negotiation styles include:
• Forcing. If a party has high concern for itself, and low concern for the other party, it may adopt a
competitive approach that only takes into account the outcomes it desires. This negotiation style is most
prone to zero-sum thinking. For example, a car dealership that tries to give each customer as little as
possible for his or her trade-in vehicle would be applying a forcing negotiation approach. While the party
using the forcing approach is only considering its own self-interests, this negotiating style often
undermines the party’s long-term success. For example, in the car dealership example, if a customer feels
she has not received a fair trade-in value after the sale, she may leave negative reviews and will not refer
her friends and family to that dealership and will not return to it when the time comes to buy another car.
• Collaborating. If a party has high concern and care for both itself and the other party, it will often employ
a collaborative negotiation that seeks to maximum the gain for both. In this negotiating style, parties
recognize that acting in their mutual interests may create greater value and synergies.
• Compromising. A compromising approach to negotiation will take place when parties share some
concerns for both themselves and the other party. While it is not always possible to collaborate, parties
can often find certain points that are more important to one versus the other, and in that way, find ways
to isolate what is most important to each party.
• Avoiding. When a party has low concern for itself and for the other party, it will often try to avoid
negotiation completely.
• Yielding. Finally, when a party has low self-concern for itself and high concern for the other party, it will
yield to demands that may not be in its own best interest. As with avoidance techniques, it is important to
ask why the party has low self-concern. It may be due to an unfair power differential between the two
parties that has caused the weaker party to feel it is futile to represent its own interests. This example
illustrates why negotiation is often fraught with ethical issues.

18

Figure 2.3

Chapter 2 Disputes and Dispute Settlement

Concern for self vs. others leads to the differences in negotiating styles. (Modification of art by

BNED/Rubin Credit: CC BY NC SA)

Negotiation Styles in Practice
Apple’s response to its treatment of warranties in China, i.e., giving one-year warranties instead of two-year
warranties as required by law, serves as an example of how negotiation may be used. While Apple products
continued to be successful and popular in China, the issue rankled its customers, and Chinese celebrities
joined the movement to address the concern. Chinese consumers felt that Apple was arrogant and didn’t
value its customers or the customers’ feedback. In response, Tim Cook issued a public apology in which he
expressed regret over the misunderstanding, saying, “We are aware that insufficient communications during
this process has led to the perception that Apple is arrogant and disregards, or pays little attention to,
consumer feedback. We express our sincere apologies for any concern or misunderstanding arising
therefrom.” Apple then listed four ways it intended to resolve the matter. By exhibiting humility and concern
for its customers, Apple was able to diffuse a contentious situation that might have resulted in costly litigation.

Negotiation Laws
Negotiations are covered by a medley of federal and state laws, such as the Federal Arbitration Act and
Uniform Arbitration Act. The Federal Arbitration Act (FAA) is a national policy that favors arbitration and
enforces situations in which parties have contractually agreed to participate in arbitration. Parties who have

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

19

decided to be subject to binding arbitration relinquish their constitutional right to settle their dispute in court.
It is the FAA that allows parties to confirm their awards, as will be discussed in the following chapters. When
considering negotiation laws, it is important to keep in mind that each state has laws with their own definitions
and nuances. While the purpose of the Uniform Arbitration Act in the United States was to provide a uniform
approach to the way states handle arbitration, it has only been adopted in some form by about 35 states.

2.2

Mediation

Court or Agency-Connected Mediation
Mediation is a method of dispute resolution that relies on an impartial third-party decision-maker, known as a
mediator, to settle a dispute. While requirements vary by state, a mediator is someone who has been trained
in conflict resolution, though often, he or she does not have any expertise in the subject matter that is being
disputed. Mediation is another form of alternative dispute resolution. It is often used in attempts to resolve a
dispute because it can help disagreeing parties avoid the time-consuming and expensive procedures involved
in court litigation. Courts will often recommend that a plaintiff, or the party initiating a lawsuit, and a
defendant, or the party that is accused of wrongdoing, attempt mediation before proceeding to trial. This
recommendation is especially true for issues that are filed in small claims courts, where judges attempt to
streamline dispute resolution. Not all mediators are associated with public court systems. There are many
agency-connected and private mediation services that disputing parties can hire to help them potentially
resolve their dispute. The American Bar Association suggests that, in addition to training courses, one of the
best ways to start a private mediation business is to volunteer as a mediator. Research has shown that
experience is an important factor for mediators who are seeking to cultivate sensitivity and hone their conflict
resolution skills.
For businesses, the savings associated with mediation can be substantial. For example, the energy corporation
Chevron implemented an internal mediation program. In one instance, it cost $25,000 to resolve a dispute
using this internal mediation program, far less than the estimated $700,000 it would have incurred through
the use of outside legal services. Even more impressive is the amount it saved by not going to court, which
would have cost an estimated $2.5 million.
Mediation is distinguished by its focus on solutions. Instead of focusing on discoveries, testimonies, and expert
witnesses to assess what has happened in the past, it is future-oriented. Mediators focus on discovering ways
to solve the dispute in a way that will appease both parties.

Other Benefits of Mediation
• Confidentiality. Since court proceedings become a matter of public record, it can be advantageous to use
mediation to preserve anonymity. This aspect can be especially important when dealing with sensitive
matters, where one or both parties feels it is best to keep the situation private.
• Creativity. Mediators are trained to find ways to resolve disputes and may apply outside-the-box thinking
to suggest a resolution that the parties had not considered. Since disagreeing parties can be feeling
emotionally contentious toward one another, they may not be able to consider other solutions. In
addition, a skilled mediator may be able to recognize cultural differences between the parties that are
influencing the parties’ ability to reach a compromise, and thus leverage this awareness to create a novel
solution.
• Control. When a case goes to trial, both parties give up a certain degree of control over the outcome. A

20

Chapter 2 Disputes and Dispute Settlement

judge may come up with a solution to which neither party is in favor. In contrast, mediation gives the
disputing parties opportunities to find common ground on their own terms, before relinquishing control
to outside forces.

Role of the Mediator
Successful mediators work to immediately establish personal rapport with the disputing parties. They often
have a short period of time to interact with the parties and work to position themselves as a trustworthy
advisor. The Harvard Law School Program on Negotiation reports a study by mediator Peter Adler in which
mediation participants remembered the mediators as “opening the room, making coffee, and getting
everyone introduced.” This quote underscores the need for mediators to play a role beyond mere
administrative functions. The mediator’s conflict resolution skills are critical in guiding the parties toward
reaching a resolution.

Steps of Mediation
As explained by nolo.com (http://nolo.com) , mediation, while not being as formal as a court trial, involves the
following six steps:
• Mediator’s Opening Statement: During the opening statement, the mediator introduces himself or
herself and explains the goals of mediation.
• Opening Statements of Plaintiff and Defendant: Both parties are given the opportunity to speak,
without interruption. During this opening statement, both parties are afforded the opportunity to
describe the nature of the dispute and their desired solution.
• Joint Discussion: The mediator will try to get the two disagreeing parties to speak to one another and will
guide the discussion toward a mutually amicable solution. This part of the mediation process usually
identifies which issues need to be resolved and explores ways to address the issues.
• Private Caucus: During this stage, each party has the ability to meet and speak privately with the
mediator. Typically, the mediator will use this time to learn more about what is most important to each
party and to brainstorm ways to find a resolution. The mediator may ask the parties to try to put aside
their emotional responses and resentments to work toward an agreement.
• Joint Negotiation: After the private caucuses, the parties are joined again in the same room, and the
mediator presents any newly discovered insight to guide them toward an agreement.
• Closure: During this final stage, an agreement is reached, or it is determined that the parties cannot
agree. Either way, the mediator will review the positions of each party and ask them if they would like to
meet again or explore escalating options, such as moving the dispute to court.

Ethical Issues
Both the disputants themselves, and those who attempt to facilitate dispute resolutions, i.e., mediators and
attorneys, must navigate a myriad of ethical issues, such as deciding whether they should tell the entire truth,
or only offer a partial disclosure. This conflict has long roots in history and has often been considered in terms
of consequentialist and deontological ethical theories. Consequentialist ethics, sometimes known as
situational ethics, is a way of looking at difficult decisions by considering their implications. Someone who
follows consequentialist ethics in mediation or arbitration would consider the impact of his or her decision on
the parties in light of their unique circumstances. In contrast, deontologist ethics bases its decision on

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

21

whether the action itself is right or wrong, regardless of its consequences.
Imagine a situation in which a professional accountant holds a consequentialist ethical viewpoint and believes
that there are certain scenarios in which the disclosure of only part of the truth is a commendable course of
action. For example, if an accountant is interviewed regarding how the company handled a certain transaction
in its retirement account, he might choose to withhold certain information because he is afraid it will harm the
retirees’ ability to retain the full benefits of their pensions. In this case, the accountant is utilizing “the ends
justify the means” logic because he feels that the omission of truth will result in more benefit than its
revelation. A mediator or arbitrator who also follows a consequentialist viewpoint would consider the
accountant’s motivation and the circumstances, in addition to his or her actions.
Ethical situations like these are not only part of dispute mediation in business law scenarios, but also happen
in daily life. Consider the case of a parent who is on his way home from work when he receives a call from the
babysitter, telling him that his child’s forehead feels hot and that she is complaining of not feeling well. Sitting
in traffic, the parent remembers that he does not know the whereabouts of the digital thermometer, so he
decides to stop and purchase one. The parking lot at the store is extremely busy, so the parent decides to park
in a handicapped spot, even though he does not have any mobility challenges. These types of situations have
been addressed by philosophers such as Immanuel Kant, who spoke of the categorical imperative, which he
defined as, “Act only according to that maxim whereby you can, at the same time, will that it should become a
universal law.” In other words, one’s action should be considered in light of what would happen if everyone
were to engage in the same action. While it might not seem like a harmful infraction, if everyone were to do it,
then it would cause a true inconvenience and possible suffering for mobility-impaired individuals, for whom
those spaces were designated. A deontological ethical viewpoint would determine that it is always wrong to
park in the handicapped space, regardless of the situation. In real life, it is very difficult to adopt a 100%
deontological viewpoint for dispute resolution. Often, the reason the dispute has arisen in the first place is
because of some ambiguity inherent in the situation. In these cases, mediators must apply their best
judgment to help the disagreeing parties see one another’s viewpoints and to guide them toward a mutually
amicable solution.

Figure 2.4

Sometimes ethical issues have no clear-cut answers and mediators must rely upon their best

judgement. (Credit: George Becker/ pexels/ License: CC0)

22

Chapter 2 Disputes and Dispute Settlement

Future Directions in Mediation
As technology continues to change the ways we interact with one another, it is likely that we will see advances
in mediation techniques. For example, there are companies that offer online mediation services, known as emediation. E-mediation can be useful in situations where the parties are geographically far apart, or the
transaction in dispute took place online. Ebay uses e-mediation to handle the sheer volume of
misunderstandings between parties. Research has shown that one of the benefits of e-mediation is that it
allows people the time needed to “cool down” when they have to explain their feelings in an email, as opposed
to speaking to others in person.
In addition to technological advancements, new findings in psychology are influencing how disputes are
resolved, such as the rising interest in canine-assisted mediation (CAM), in which the presence of dogs is
posited to have an impact on human emotional health. Since the presence of dogs has a positive impact on
many of the neurophysiological stress markers in humans, researchers are beginning to explore the use of
therapy animals to assist in dispute resolution.

Figure 2.5

Mediation experts are considering the benefits of therapy dogs for canine-assisted mediation.

(Credit: Garfield Besa/ pexels/ License: CC0)

2.3

Arbitration

The American Bar Association (ABA) defines arbitration as the “private process where disputing parties agree
that one or several individuals can make a decision about the dispute after receiving evidence and hearing
arguments.” Arbitration is overseen by a neutral arbitrator, or an individual who is responsible for making a
decision on how to resolve a dispute and who has the ability to decide on an award, or a course of action that
the arbiter believes is fair, given the situation. An award can be a monetary payment that one party must pay
to the other; however, awards need not always be financial in nature. An award may require that one business
stop engaging in a certain practice that is deemed unfair to the other business. As distinguished from
mediation, in which the mediator simply serves as a facilitator who is attempting to help the disagreeing
parties reach an agreement, and arbitrator acts more like a judge in a court trial and often has legal expertise,
although he or she may or may not have subject matter expertise. Many arbitrators are current or retired

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

23

lawyers and judges.

Types of Arbitration Agreements
Parties can enter into either voluntary or involuntary arbitration. In voluntary arbitration, the disputing
parties have decided, of their own accord, to seek arbitration as a way to potentially settle their dispute.
Depending on the state’s laws and the nature of the dispute, disagreeing parties may have to attempt
arbitration before resorting to litigation; this requirement is known as involuntary arbitration because it is
forced upon them by an outside party.
Arbitration can be either binding or non-binding. In binding arbitration, the decision of the arbitrator(s) is
final, and except in rare circumstances, neither party can appeal the decision through the court system. In
non-binding arbitration, the arbitrator’s award can be thought of as a recommendation; it is only finalized if
both parties agree that it is an acceptable solution. This fact is why non-binding arbitration can be useful for
what the American Arbitration Association describes as “disputes where the parties may be too far apart in
their viewpoints to mediate or are in need of an objective evaluation of their respective positions.” Having a
neutral party assess the situation may help disputants to rethink and reassess their positions and reach a
future compromise.

Issues Covered by Arbitration Agreements
There are many instances in which arbitration agreements may prove helpful as a form of alternative dispute
resolution. While arbitration can be useful for resolving family law matters, such as divorce, custody, and child
support issues, in the domain of business law, it has three major applications:
• Labor. Arbitration has often been used to resolve labor disputes through interest arbitration and
grievance arbitration. Interest arbitration addresses disagreements about the terms to be included in a
new contract, e.g., workers of a union want their break time increased from 15 to 25 minutes. In contrast,
grievance arbitration covers disputes about the implementation of existing agreements. In the example
previously given, if the workers felt they were being forced to work through their 15-minute break, they
might engage in this type of arbitration to resolve the matter.
• Business Transactions. Whenever two parties conduct business transactions, there is potential for
misunderstandings and mistakes. Both business-to-business transactions and business-to-consumer
transactions can potentially be solved through arbitration. Any individual or business who is unhappy with
a business transaction can attempt arbitration. Jessica Simpson recently won an arbitration case in which
she disputed the release of a fitness video she had made because she felt the editor took too long to
release it.
• Property Disputes. Business can have various types of property disputes. These might include
disagreements over physical property, e.g., deciding where one property ends and another begins, or
intellectual property, e.g., trade secrets, inventions, and artistic works.
Typically, civil disputes, as opposed to criminal matters, attempt to use arbitration as a means of dispute
resolution. While definitions can vary between municipalities, states, and countries, a civil matter is generally
one that is brought when on party has a grievance against another party and seeks monetary damages. In
contrast, in a criminal matter, a government pursues an individual or group for violating laws meant to
establish the best interests of the public. While the word crime often invokes the idea of violence, there are
many crimes, such as embezzlement, in which the harm caused is not physical, but rather monetary.

24

Chapter 2 Disputes and Dispute Settlement

Ethics of Commercial Arbitration Clauses
As previously discussed, going to court to solve a dispute is a costly endeavor, and for large companies, it is
possible to incur millions of dollars in legal expenses. While arbitration is meant to be a form of dispute
resolution that helps disagreeing parties find a low-cost, time-efficient solution, it has become increasingly
important to question whose expenses are being lowered, and to what effect. Many consumer advocates are
fighting against what are known as forced-arbitration clauses, in which consumers agree to settle all
disputes through arbitration, effectively waiving their right to sue a company in court. Some of these forced
arbitration clauses cause the other party to forfeit their right to appeal an arbitration decision or participate in
any kind of class action lawsuit, in which individuals who have a similar issue sue as one collective group. For
example, in 2006, Enron investors initiated a class action lawsuit against executives who hid the company’s
losses and were awarded $7.2 billion dollars. While this example represents a case where the company being
sued was clearly in the wrong, it is important for large companies to be ethical in their use of arbitration
clauses. They should not be used as a way to keep wrongdoings “quiet” or to limit consumers’ abilities to
obtain rightful retribution for products and services that do not perform as promised.

Arbitration Procedures
When parties enter into arbitration, certain procedures are followed. First, the number of arbitrators is
decided, along with how they will be chosen. Parties that enter into willing arbitration may have more control
over this decision, while those that do so unwillingly may have a limited pool of arbitrators from which to
choose. In the case of willing arbitration, parties may decide to have three arbitrators, one chosen by each of
the disputants and the third chosen by the elected arbitrators.
Next, a timeline is established, and evidence is presented by both parties. Since arbitration is less formal than
court proceedings, the evidence phase typically goes faster than it would in a courtroom setting. Finally, the
arbitrator will make a decision and usually makes one or more awards.
Not all arbitration agreements have the same procedures. It depends on the types of agreements made in
advance by the disputing parties. Consider the following scenario: the owner of a large commercial office
building uses a lease agreement, which stipulates that arbitration will be used to settle the renewal terms of a
lease. For example, the lease may state that, at the end of year one, the second year’s lease payment will be at
current market value, and if the tenants cannot agree on that value, they will then allow an arbitrator to
decide. If the building owner feels that the renewal rate should be $40/square foot and the tenant feels it
should be $20/square foot, an arbiter who may not be an expert in local real estate values might decide to
resolve the dispute by using a rule of thumb, such as “splitting the difference.” In this case, the arbiter might
decide that $30/square foot represents a fair lease renewal rate.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

Figure 2.6

25

Various types of arbitration can be employed depending on what the parties think is best for their

situation. (Credit: Tim Eiden/ pexels/ License: CC0)
To overcome this shortcoming, the building owner could write a lease agreement that stipulates that the
parties use binding baseball arbitration and use subject matter experts as arbitrators. In this case, that might
include real estate attorneys or commercial real estate investors. In baseball arbitration, each party would
submit a lease renewal figure to an arbitrator. For example, imagine that the renewing tenant submits an offer
of $10/per square foot, which is very much under market value, while the building owner submits an offer of
$35/square foot. In this scenario, the arbitrator chooses one offer or the other, without modification. This type
of arbitration incentivizes both parties to be fair in their dealings with one another because to do otherwise
would be to their own detriment.

Arbitration Awards
An arbiter can issue either a “bare bones” or a reasoned award. A bare bones award refers to one in which
the arbitrator simply states his or her decision, while a reasoned award lists the rationale behind the decision
and award amount. The decision of the arbitrator is often converted to a judgement, or legal tool that allows
the winning party to pursue collection action on the award. The process of converting an award to a
judgement is known as confirmation.

Judicial Enforcement of Arbitration Awards
While it might seem that the party that is awarded a settlement by an arbitrator has reason to be relieved that
the matter is resolved, sometimes this decision represents just one more step toward actually receiving the
award. While a party may honor the award and voluntarily comply, this outcome is not always the case. In
cases where the other party does not comply, the next step is to petition the court to enforce the arbitrator’s
decision. This task can be accomplished by numerous mechanisms, depending on the governing laws. These
include writs of execution, garnishment, and liens.

26

Chapter 2 Disputes and Dispute Settlement

• Writ of Execution. Cornell Law School defines a writ of execution as “A court order that directs law
enforcement personnel to take action in an attempt to satisfy a judgment won by the plaintiff.”
• Garnishment. A garnishment refers to a court order that seizes the money, typically wages, to satisfy a
debt. A myriad of laws apply to wage garnishment, e.g., certain types of income, such as Social Security
Disability Income (SSDI), cannot be garnished. In addition, depending on state laws, sometimes only
debtors who make over a certain amount, e.g. $1,600 gross/month, are subject to wage garnishment.
• Liens. A lien gives the entitled party in a judgement the right to seize the property of another to satisfy a
debt. Commonly, liens can be placed on real estate and personal property, such as automobiles and
boats. Property that has a lien cannot be sold because the title is encumbered and often cannot be legally
transferred until the lien is satisfied, or paid. Depending on state laws, only certain property is subject to a
lien. For example, the winning party in an arbitration case may only be able to place a lien on the other
party’s vehicle if it has a market value of over $7,500.
The enforcement of arbitration awards is governed by a number of laws, such as Federal Arbitration Act and
Uniform Arbitration Act.

Summary
Negotiation, mediation, and arbitration are alternatives form of dispute resolution that attempt to help
disagreeing parties avoid the time and expense of court litigation. While negotiation is involved in all three
forms, mediation and arbitration involve a neutral third party to help the parties find a solution. Frameworks
that consider self-interest, as opposed to interest in the other party, can help negotiators craft successful
negotiation approaches. Mediators, arbitrators, and groups of arbitrators all follow certain steps and play in
important role in trying to help parties reach common ground and avoid court proceedings. Mediators who
establish rapport with disputing parties can facilitate dispute resolution, as mediation is very much solutionfocused. Arbitrators must often decide upon awards when parties cannot reach an agreement. Even when an
aggrieved party attains an arbitration award, it may still have to pursue the other party by using a variety of
legal techniques to enforce the payment or practice stipulated by the award. Staying current with federal and
state laws associated with negotiation proceedings is essential for businesses looking to maximize their
relational and outcome goals.

Assessment Questions
1. A process in which a third party selected by the disputants helps the parties to voluntarily resolve their
disagreement is known as:
a. Mediation.
b. Discovery.
c. Arbitration.
d. Settlement.
2. What’s the first step in Alternative Dispute Resolution?
a. Conciliation.
b. Mediation.
c. Negotiation.
d. Arbitration.
3. What’s the definition of negotiation?

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

27

4. How does the process of negotiation work?
5. Explain the Thomas-Kilmann Conflict Mode Instrument.
6. A person trained in conflict resolution is considered:
a. An arbitrator.
b. A mediator.
c. A negotiator.
d. A judge.
7. Mediation focuses on:
a. Solutions.
b. Testimony.
c. Expert witnesses.
d. Discoveries.
8. Name the steps in Mediation.
9. What’s the main benefit of e-mediation?
10. Roger and Larry are having a dispute regarding their joint business. They want to have a binding resolution
to their dispute, but they would prefer to have the dispute handled privately and by someone with special
expertise. The best form of dispute resolution for their problem would be:
a. Arbitration.
b. Litigation.
c. Mediation.
d. Summary Jury Trial.
11. All of the following are methods to enforce an arbitrator’s decision except:
a. Writs of Execution.
b. Garnishment.
c. Fines.
d. Liens.
12. Describe the typical steps in Arbitration.
13. Explain the differences between binding and non-binding arbitration.
14. All of the following are the most common applications of arbitration in the business context except:
a. Labor.
b. Business Transactions.
c. Property Disputes.
d. Torts.
15. The following are the type of awards that may be issue by an arbitrator:
a. Bare Bones.
b. Reasoned.
c. Both a and b.
d. Neither a nor b.

28

Chapter 2 Disputes and Dispute Settlement

Endnotes
He, L. (April 2013). Tim Cook’s apology letter to Apple customer in China. Forbes. Retrieved from:
https://www.forbes.com/sites/laurahe/2013/04/03/tim-cooks-apology-letter-to-customers-inchina/#510458b51ea3.
Kilmann, R. H., & Thomas, K. W. (1977). Developing a forced-choice measure of conflict-handling behavior: The
“MODE” instrument. Educational and psychological measurement, 37(2), 309–325.
Top 10 International Business Negotiation Case Studies. Program on Negotiation. Harvard Law School.
Retrieved from: https://www.pon.harvard.edu/daily/international-negotiation-daily/top-negotiation-casestudies-in-international-negotiations-from-business-and-global-politics/.
Pinkley, R. L., Neale, M. A., & Bennett, R. J. (1994). The impact of alternatives to settlement in dyadic
negotiation. Organizational Behavior and Human Decision Processes, 57(1), 97–116.
Pruitt, D. G. (1983). Strategic choice in negotiation. American Behavioral Scientist, 27(2), 167–194.
Pruitt, D. G., & J. Z. Rubin. (1986). Social conflict: Escalation, stalemate, and settlement. New York: Random
House.
Uniform Trusts Act. Cornell University Law School. Retrieved from: https://www.law.cornell.edu/uniform/
vol7#arbit.
Carver, T., & Vondra, A. (May–June 1994). Alternative dispute resolution: Why it works and why it doesn’t.
Harvard Business Review. Retrieved from: https://hbr.org/1994/05/alternative-dispute-resolution-why-itdoesnt-work-and-why-it-does.
MacKinnon, D. P., Lockwood, C. M., Hoffman, J. M., West, S. G., & Sheets, V. (2002). A comparison of methods to
test mediation and other intervening variable effects. Psychological methods, 7(1), 83.
McGuire, J. Twelve tips for launching a mediation practice. General Practice, Solo and Small Firm Division The
American Bar Association. Retrieved from: https://www.americanbar.org/publications/gp_solo/2011/
september/twelve_tips_launching_mediation_practice.html.
Mediation: the six stages. NOLO. Retrieved from: https://www.nolo.com/legal-encyclopedia/mediation-sixstages-30252.html.
Paul, D. Canine-assisted mediation. Retrieved from: http://www.hnlr.org/wp-content/uploads/HNLR-PaulFinal.pdf.
Using E-Mediation and Online Mediation Techniques for Conflict Resolution. Program on Negotiation. Harvard
Law School. Retrieved from: https://www.pon.harvard.edu/daily/mediation/dispute-resolution-using-onlinemediation/.
What makes a good mediator? Program on Negotiation. Harvard Law School. Retrieved from:
https://www.pon.harvard.edu/daily/mediation/what-makes-a-good-mediator/.
Arbitration. American Bar Association. Retrieved from: https://www.americanbar.org/groups/
dispute_resolution/resources/DisputeResolutionProcesses/arbitration.html.
Dunlap, K. (May 2010). Singer Jessica Simpsons wins arbitration case. FindLaw. Retrieved from:
https://blogs.findlaw.com/celebrity_justice/2010/05/singer-jessica-simpson-wins-arbitration-case.html.
Elkouri, F., Elkouri, E. A., Ruben, A. M., American Bar Association, & Employment Law. (1985). How arbitration
works. Washington, DC: Bureau of National Affairs.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

Farber, H. S. (1981). Splitting-the-difference in interest arbitration. ILR Review, 35(1), 70–77.
Use ‘Baseball Arbitration’ to settle rent disputes at renewal time. Commercial Lease Law Insider. Retrieved
from: https://www.stroock.com/siteFiles/Pub391.pdf.
What We Do (n.d.). American Arbitration Association. Retrieved from: https://www.adr.org/Arbitration.
Writ of Execution (n.d.). Cornell Law School. Retrieved from: https://www.law.cornell.edu/wex/
writ_of_execution.

29

30

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 2 Disputes and Dispute Settlement

3

Business Ethics and Social Responsibility
Figure 3.1 (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
3.1 Business Ethics
3.2 Social Responsibility

Introduction
Learning Outcome
• Analyze the role of ethics and social responsibility in business.

3.1

Business Ethics

Businesses must establish a clear set of values that promote ethical practices and social responsibility. In
today’s business climate, companies are increasingly under scrutiny by private citizens. A company that builds
its foundation on sound principles will have a better chance of staying competitive in a volatile market.

32

Figure 3.2

Chapter 3 Business Ethics and Social Responsibility

A group of employees who uphold strong corporate values can be an asset to the company they

work for. (Credit: rawpixel/ pexels/ License: CC0)
Business ethics are considered to be the blueprint for building a successful organization. If an organization is
built on socially responsible values, it will be stronger than an organization that is built on profit alone. More
than just a positive reputation, the core ethics of a business dictate how every decision, process, and
procedure will take place. This steadfast governance applies even if the business faces hard times or difficult
situations. Some will even argue that businesses require full transparency in today’s world.
Over the last few decades, numerous cases of bad business practices have made headlines. From McDonalds’
funding of President Nixon’s campaign in an effort to reduce workers’ wages in the 1970s, to the more recent
case of Uber employees alleging sexual harassment and the company’s CEO having a public meltdown in the
back of a driver’s car, there’s no shortage of ethics-related problems in the business world. Businesses are
more than people working together to offer a product or service. Businesses are often viewed as entities that
should protect stakeholders from unethical behaviors and activities. A set of governing rules should be in
place to set the bar high for ethical compliance in every organization.

Why Is Corporate Ethics So Important in Business?
The idea of business ethics may seem subjective, but it comes down to acceptable levels of behavior for each
individual who makes up the organization. This behavior must start at the top with responsible actions
demonstrated by leadership. By doing so, leaders create a set of rules that are to be followed by others in the
company. These rules can be based on the deep values that the company has concerning the quality of
products and services, the commitment to customers, or how the organization gives something back to the
community. The more a company lives by its set of ethics, the more likely it is to be successful.
Anna Spooner, who writes for LovetoKnow, shares tips on how to evaluate whether or not an organization is
creating ethical practices by determining the impact of each practice. Some examples include:

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

33

Executive compensation rates during employee layoffs. Let’s say a company is struggling during an
economic downturn and must lay off a portion of its workforce. Does the CEO of the company take his or her
annual raise or take a pay cut when others are losing their jobs? One could say that to take a raise is unethical
because the CEO should also sacrifice some pay for the good of the company.
Fair compensation for employees. Paying employees minimum wage, or just above minimum wage, is not
always fair compensation. In most regions, the cost of living has not been adjusted in years, meaning that
people are surviving on less money. Ethics can make a difference here.
Ethical business practices, guided by a corporate set of standards, can have many positive outcomes, including
recruitment and retention improvement, better relationships with customers, and positive PR. In 2015, Dan
Price, CEO of the Seattle payment processing firm Gravity Payments, voluntarily took a huge pay cut and
vowed to raise his employees’ wages to $70,000. This move was great for the company, which claims that
revenues and profits skyrocketed, and they experienced a 91 percent employee retention rate over the last few
years.
On the opposite side, unethical business behaviors can have a negative impact on any business. Even if an
unethical decision is made by a single member of the executive team, it can have far-reaching repercussions.
Some possible results of unethical business actions may include:
Poor company reputation. In an increasingly transparent world, unethical decisions made by businesspeople
become permanent stains on the company. Social networks have become sounding boards for anything
deemed unethical or politically incorrect, and everyone from disgruntled employees to dissatisfied customers
can rate companies on public company review websites.
Negative employee relations. If employees continually see a discrepancy between what’s expected of them
and how leadership behaves, this contrast can create serious problems in the management of employees.
Some employees may become disengaged, while others will stop working as hard. After all, if the same rules
don’t apply to everyone, why even bother? The downside to negative employee relations is that the entire
company becomes less productive, less responsive to customers, and less profitable.
Recruitment and retention problems. Once a company has developed a negative reputation, it can be
difficult to recruit new talent, let alone retain the talent that’s already there. Disengaged employees who grow
tired of the double standards will leave. This attrition can impact customers who then have to deal with less
experienced and less interested employees, who are already overworked and frustrated.
Company credibility lost. Customers are savvy enough to follow what’s going on from an ethics standpoint. If
they hear of a problem, they begin to question the actions of every person at the company. For example, if a
member of the board is accepting expensive gifts from clients in exchange for favorable pricing of materials,
this situation could set off major alarms for other customers, and even vendors. The company can expect to
lose business if this unethical behavior continues.
As you can see, poor ethics can quickly spiral downward, destroying every aspect of the business and making it
very difficult to compete. It’s critical for every business to pay attention to ethical standards and continually
remind employees at all levels that their behavior has an impact on the entire organization.

History of Corporate Governance
The concept of corporate governance is relatively new compared to the entire history of free trade and
business formation. There was likely some “code of honor” followed by businesses in the past, but it wasn’t

34

Chapter 3 Business Ethics and Social Responsibility

until the 21st century that greater attention was paid to how companies operate and how the operation
impacts employees and the communities in which they serve.
According to the Ethics and Compliance Initiative, which is comprised of organizations that are committed to
creating best practices in ethics, each decade has been influenced by external factors, such as war or economic
turmoil, combined with major ethical focal areas, and the result has been the development of ethics and
compliance programs. For example, in the mid-1980s, the United States was thrust into a recessionary period.
During this period, government contractors were billing outrageous amounts for equipment and services,
further increasing the government’s deficit.
At the same time, larger companies began downsizing to cut costs, which eroded the trust that employees
once had. People felt the need to look out for themselves. Greed appeared to be everywhere, from political
bribes to the earliest financial schemers. As a result, General Dynamics established the first business ethics
office in 1985 to crack down on this kind of activity, and other companies created ombudsman positions to
help ethics officers identify and prosecute corporate ethics violators.

Ethical Decision-Making Policies
In any organization, sound moral, business, and financial practices must be followed at all times. No one is
above the law or has special privileges when it comes to ethics. Decision making needs to happen with
corporate governance in mind. According to Michigan State University, the six steps to ethical decision making
are:
1. Make sure leaders understand the issue at hand and have gathered all of the facts related to it.
2. Leaders should list all of the facts they know, and list any assumptions they are making about the issue.
This step ensures that the leaders keep the facts and assumptions differentiated and in mind.
3. Note all of the concerns related to the issue, including all of the people concerned, the laws related to the
issue, and any corporate or professional ethical guidelines that may be involved.
4. Construct a potential solution to the problem.
5. Evaluate the proposed solution, making sure to consider all of the ethical aspects noted in step 3.
6. Once leaders have come to a solution, they recommend it, as well as any actions that need to be taken.

Establishing a Code of Conduct
To educate and guide others in the organization, a set of ethics, or a code of conduct, should be developed
and distributed. Kimberlee Leonard, who writes for the Houston Chronicle, states, “A code of ethics is
important for businesses to establish to ensure that everyone in the company is clear on the mission, values
and guiding principles of the company.” While it takes some time to create a code of conduct, the ideals
involved should already be present in the company’s culture.
The elements that belong in a code of conduct, according to Kimberlee Leonard, are:
Legal considerations. The business is a legal entity, and therefore all employees should be thinking about
their behavior and how it could easily turn into a lawsuit. Establishing conduct rules at this level can clear up
any gray areas. For example, a company should define what sexual harassment is and what to do if an
employee experiences it. New items that detail specific codes of conduct can be added as they come up.
Value-based ethics. These are specific ethics that dig under the surface of a corporate culture. A business
should think about how it wants to be viewed by the community. Examples could be a commitment to green
office practices, reduction of a company’s carbon footprint, giving a certain percentage of a company’s profits

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

35

to the local food pantry to support the community, etc.
Regulatory ethics. These are designed to maintain certain standards of performance based on the industry.
One example is a commitment to maintaining data privacy at all times, as it pertains to customer records. This
element defines how employees are to handle sensitive data and what will happen if someone doesn’t follow
the rules.
Professional behaviors. One should never assume that just because someone puts on a business suit and
goes to work that he or she will behave professionally. Problems such as bullying, harassment, and abuse can
happen in the workplace. Establishing behavioral standards for professionalism should include what is
acceptable in the office, while traveling, during meetings, and after hours, when colleagues meet with clients
and one another.
A good code of conduct is a working document that can be updated and shared as needed. Many companies
include this document as part of their employee manual, while others use a secure intranet for displaying this
information. No matter where it is housed, employees need to be educated on the code of conduct and refer
to it often, starting on the first day on the job.

What to Do When Something Goes Wrong
It should be noted that along with a code of conduct, there needs to be a clear “whistleblower” policy in which
violators are identified and action is taken. This process should be handled with complete confidentiality and
sensitivity to the company and all parties involved. Retaliation should never be tolerated when it comes to
ethics violations. The company should have a step-by-step plan of action for dealing with ethics problems at all
levels, up to and including the executive leadership of the company. A third-party investigative firm can be
used to handle such matters to remove the burden and influence that internal resources may have.

3.2

Social Responsibility

Over the last few decades, there has been a movement throughout the global business community to improve
the world through smarter use of resources and giving back to communities. This movement is called
corporate social responsibility. The concept is catching on at companies that range in size from small startups
to large Fortune 500 corporations. In the following section, you will learn what social responsibility is and how
it is a win-win for businesses and consumers.

36

Figure 3.3

Chapter 3 Business Ethics and Social Responsibility

Employees often like to participate in volunteer activities through their employer. (Credit:

rawpixel/ pixabay/ License: CC0)

What Is Corporate Responsibility?
Corporate responsibility refers to the idea that a business is given the opportunity and privilege to make the
world a better place. This process can happen through a variety of methods, including the donation of funds,
volunteerism, and implementation of environmentally friendly policies. It is up to each organization to
determine the best way to demonstrate social responsibility.
While certainly not mandatory, corporate social responsibility has become a popular way for companies to
improve their image and promote causes they believe in at the same time. Corporate social responsibility may
involve focusing on the immediate community in which a company does business. However, there are some
organizations that take it a step further and focus on more widespread global issues. For example, the shoe
company TOMS has created a mission to make sure that every boy and girl in underprivileged countries has
proper footwear. Blake Mycoskie, CEO of TOMS, has created a complete business model around social
responsibility. Not stopping at shoes, the company now also helps with bringing fresh water to communities,
as well as making birth safer for babies in developing nations.
The popularity of corporate social responsibility has only increased as millennials and Generation Z employees
enter the workforce. Employees in these generations often care deeply about making a difference in the world
in which they work. Whether they are buying products from brands that give back or promoting a similar
activity in their own place of employment, the youngest of the workforce are making corporate social
responsibility a priority.

Where Did the Concept Originate?
Corporate social responsibility is not a new construct. One could go back hundreds of years and find examples
of corporate philanthropy and social support. However, the earliest published book about the topic is

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

37

Corporate Responsibility of the Businessman, published in 1953. This book introduced the concept of
companies giving back as a form of investment in the future. This idea came from a generation that had
survived some of the hardest times in our world and wanted to make it a better place for generations to come.
By the turn of the millennium, companies were actively participating in a variety of corporate social
responsibility projects, from volunteerism to large corporate-matched charitable donations. Nearly every
company has some form of charitable campaign, driven by the values of the culture and the interests of
employees. Today, some 63 million Americans volunteer each year, which is worth around $175 billion in
worker hours annually (Source: Corporation for National and Community Service). On top of volunteering, U.S.
corporations give over $18 billion to charities each year through fundraisers and employee-employer
matching programs (Source: Giving USA).

How Does Corporate Responsibility Benefit a Business?
There are many ways that corporate social responsibility can benefit a business and its objectives. Aside from
being able to promote the causes that are closely connected to the values of the company, a business can
improve its reputation exponentially.
Benefits of corporate social responsibility include many direct and indirect effects. Based on research from the
Kellogg School of Management at Northwestern University, these can include:
Improved perception by investors. If a company reports corporate social responsibility spending that
exceeds the expectations of investors, this dollar amount is a sign that the company itself is in good financial
standing. This perception results in positive stock returns and increased confidence by investors.
Enhanced performance for going green. Researchers have found that when companies focus on eco-friendly
efforts, the positive impact on operational performance heading into the second year is remarkable. Those
that expand their efforts in more complex ways and in collaboration with industry standard-setting
associations (such as LEED), or other eco-friendly companies, increase their performance even more.
Contracting for success. In companies that tie their CEO’s salary to corporate social responsibility results,
also known as contracting, the impact is felt even more. The value of the company increases while the bottom
line of the business is maintained.
The benevolent halo effect. When consumers understand the commitment that an organization has to being
socially responsible, its image becomes more positive. Customers actually perceive the company and its
products in a different way because they expect a better experience.
Consistency of efforts and partnerships. Researchers also found that socially responsible organizations
were consistent with staying focused on the issues that mattered most to their employees and customers. A
higher level of consistency of efforts prompted better results.
There are some other benefits of being a socially responsible company. These may happen as a result of
internal factors, as well as how closely matched the efforts are to the culture. Alison Robins, writer for
OfficeVibe, explains that being socially responsible can help attract positive attention from outside of a
company. Some examples include:
Talent attraction. Many companies offer employees paid time off to participate in volunteer activities,
including travel to other nations. Who wouldn’t want to work for a company that cares so much about a
personal cause? Corporate social responsibility is often used as a recruitment tool to attract people who care
about giving back to their communities and making changes that impact the world.

38

Chapter 3 Business Ethics and Social Responsibility

Consumer influence. A major benefit of engaging in corporate social responsibility efforts is that consumers
regularly check in with their favorite brands to see what they are doing, and they are influenced to make
purchases so they can be part of this community. With the process of posting messages on social networks,
entire movements can take off via the support of loyal consumers.

Promoting Corporate Responsibility with Marketing
After reviewing the benefits of corporate social responsibility and some of the examples provided by popular
companies, it is easy to see how important proper marketing can be to to this effort. As you can see from the
following example of Tom’s One for One™ program, marketing is used as a reminder for consumers that the
company is committed to providing one pair of shoes to a child in an undeveloped nation for every pair
purchased by a consumer.
Marketing is powerful in terms of the consumer market. It has been estimated by the brand marketing news
source Adweek that millennials represent around $2.45 trillion in spending per year. Cone Communications, a
public relations and marketing agency, found that 60 percent more millennials will engage with brands that
discuss and market to social issues. Younger consumers are attracted to brands that authentically market their
products alongside social responsibility campaigns.
However, one should not use corporate social responsibility as a marketing pitch for a company. Consumers
will quickly pick up on this tactic, and it can damage the brand. Nicole Fallon, who contributes to Business News
Daily, reveals, “The motivation behind many companies’ CSR efforts actually provides the very reason that they
shouldn’t take on socially responsible initiatives.” Motivations such as competitive positioning and profitability
are not authentic when it comes to corporate social responsibility.
It is also important to distinguish between corporate social responsibility and social marketing. Often used
interchangeably, there are some key differences. Social marketing attempts to change the attitudes and
behaviors of consumers by using a variety of marketing methods. However, corporate social responsibility is a
sustainable effort that can be measured. Bernard Okhakume, a brand management consultant, advised Daily
Times, “For a corporate social responsibility project to be successful, several factors come into play: the project
needs to be sustainable, its topic and practice abide by ethical standards, sensitive to society’s needs,
embraced and supported by the company’s employees, create the aimed effect on the target audience, and
every year, and the project needs to be evaluated to see how beneficial it is.”

The Financial Impact of the Triple Bottom Line
When examining the value of corporate responsibility, one must understand the concept of the triple bottom
line (TBL), which essentially measures the sustainability of an organization’s social responsibility efforts. The
term includes three dimensions of a giving business—profits, people, and the planet. Without one of these
factors, there cannot be a balance. According to economist Andrew Savitz, the triple bottom line “captures the
essence of sustainability by measuring the impact of an organization’s activities on the world ... including both
its profitability and shareholder values and its social, human and environmental capital.”
The challenge with the TBL model is that while profits can be measured in dollars, and people can be
measured in numbers, it can be difficult to measure the impact of social responsibility. Some argue that this
task is dependent upon what is being measured. For example, if one is saving the rainforest, a reasonable unit
of measurement could be acreage. Progress toward protecting this resource could be recorded as how many
fewer acres have been forested and how many native (people) communities have been saved as a result of the

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

39

intervention.
Another example could be a social cause, such as creating housing for single parents in poverty-stricken
neighborhoods in a specific city. The impact can be felt in terms of the additional housing that is created (built
or rehabbed from existing homes), and the value that this effort brings to the neighborhood. The number of
people helped can be measured. The city’s rate of homelessness can be measured as it is reduced. Then, there
are other equally important results of social responsibility that can be considered, such as the reduced rate of
crime in areas with homeowners, and an increase in employment for those who own the homes. These
indirect benefits have an impact on the company because it can eventually hire people from these areas of the
city.
Businesses must be continually mindful of the image that they project to the world and be sure to align their
corporate social responsibility campaigns with their culture. An authentic cause that is backed by all is far
better than one that is dreamt up purely for the sake of marketing.

Assessment Questions
1. Define business ethics.
2. Who decides the business ethics for a company?
a. The HR department.
b. The employees.
c. Leadership.
d. Consultants.
3. All of the following are examples of results of unethical business actions except:
a. Recruitment and retention problems.
b. Lower employee salaries.
c. Negative employee relations.
d. Poor company reputation.
4. Ethical rules can be based on deep values of an organization which may include:
a. Quality of products and services.
b. Commitment to customers.
c. How the organization gives back to the community.
d. All of the above.
5. According to Kimberlee Leonard of the Houston Chronicle the elements that belong in a Code of Conduct for
a company include all of the following except:
a. Office Hours.
b. Professional behaviors.
c. Regulatory ethics.
d. Legal considerations.
6. What’s the definition of Corporate Responsibility?
7. Where did the term Corporate Responsibility originate?

40

Chapter 3 Business Ethics and Social Responsibility

8. The benefits of Corporate Responsibility for a business include:
a. Talent attraction.
b. Consumer influence.
c. Improved perception by investors.
d. All of the above.
9. The three dimensions of the triple bottom line include all of the following except:
a. Profits.
b. People.
c. Planet.
d. Promotion.
10. Distinguish between corporate social responsibility and social marketing.

Endnotes
Bisk. “6-Step Guide to Ethical Decision-Making” Michigan State University. Retrieved from:
https://www.michiganstateuniversityonline.com/resources/leadership/guide-to-ethical-decisionmaking/#.W7KAq2hKiUl.
Ethics and Compliance Initiative. “Business Ethics and Compliance Timeline.” Retrieved from:
https://www.ethics.org/resources/free-toolkit/ethics-timeline/.
Georgescu, Peter. “What Are We Waiting For?” Forbes. Retrieved from: https://www.forbes.com/sites/
petergeorgescu/2018/01/24/what-are-we-waiting-for/#6f5caff856e3.
Isidore, Chris. “Gravity Payments CEO takes 90% pay cut to give workers huge raise.” CNN Money. Retrieved
from: https://money.cnn.com/2015/04/14/news/companies/ceo-pay-cuts-pay-increases/index.html.
Leonard, Kimberlee. “Importance of Creating a Code of Ethics for a Business.” Chron Small Business. Retrieved
from: https://smallbusiness.chron.com/importance-creating-code-ethics-business-3094.html.
Nayab, N. “Real-World Examples of Bad Business Ethics.” Bright Hub. Retrieved from:
https://www.brighthub.com/office/entrepreneurs/articles/115557.aspx.
Shen, Linda. “The 10 Biggest Business Scandals of 2017.” Fortune. Retrieved from: http://fortune.com/2017/12/
31/biggest-corporate-scandals-misconduct-2017-pr/.
Spooner, A. “Importance of Ethics in Business.” Love to Know. Retrieved from:
https://business.lovetoknow.com/business-operations-corporate-management/importance-ethics-business.
“About Tom’s” Retrieved from: https://www.toms.com/corporate-responsibility/.
Ames, Eden. “Millennial Demand for Corporate Social Responsibility Drives Change in Brand Strategies.”
American Marketing Association. Retrieved from: https://www.ama.org/publications/MarketingNews/Pages/
millennial-demand-for-social-responsibility-changes-brand-strategies.aspx.
Anyebe, Godwin. “Between Corporate Social Responsibility and Social Marketing.” The Daily Times. Retrieved
from: https://dailytimes.ng/corporate-social-responsibility-social-marketing/.
Carroll, Archie B. “Corporate Social Responsibility.” Research Gate. Retrieved from:
https://www.researchgate.net/publication/273399199_Corporate_Social_Responsibility.
Corporation for National and Community Service. “Volunteering and Civic Life in America.” Retrieved from:

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

41

ttps://www.nationalservice.gov/vcla.
Fallon, Nicole. “Why You Shouldn’t Jump on the CSR Bandwagon.” Business News Daily. Retrieved from:
https://www.businessnewsdaily.com/6475-csr-brand-authenticity.html.
Lilly Family School of Philanthropy. “Giving USA 2015 Highlights.” Retrieved from:
https://doublethedonation.com/forms/documents/charitable-giving-report-giving-usa-2015.pdf.
Robins, Alison. “5 Benefits of Having a Socially Responsible Company.” Office Vibe. Retrieved from:
https://www.officevibe.com/blog/socially-responsible-companies.
Slaper, Timothy F., and Hall, Tanya J. “The Triple Bottom Line: What Is It and How Does It Work?” Indiana
Business Review. Retrieved from: http://www.ibrc.indiana.edu/ibr/2011/spring/article2.html.
Stone, Emily. “Take 5: How Companies Benefit from Corporate Social Responsibility.” Kellogg Insight. Retrieved
from: https://insight.kellogg.northwestern.edu/article/benefits-of-corporate-social-responsibility.

42

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 3 Business Ethics and Social Responsibility

4

Business and the United States Constitution
Figure 4.1 (Credit: geralt/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
4.1 Commerce Clause
4.2 Constitutional Protections

Introduction
Learning Outcome
• Explain the impact of the U.S. Constitution on business.

4.1

Commerce Clause

Figure 4.2
CC0)

The United States Constitution is the supreme law of the land. (Credit: 1778011/ pixabay/ License:

44

Chapter 4 Business and the United States Constitution

The Constitution and the Law
Federal and state constitutions are a major source of business law. The United States Constitution is the
supreme law of the United States. In addition to the individual constitutions established in each state, the U.S.
Constitution sets out the fundamental rules and principles by which the country and individual states are
governed. Constitutional law is the term used to describe the powers and limits of the federal and state
governments as established in the Constitution. The political system that divides authority to govern between
the state and federal governments is known as federalism, and this too is established in the Constitution. The
Tenth Amendment states that any area over which the federal government is not granted authority through
the Constitution is reserved for the state. This statement means that any federal legislation impacting business
and commerce must be established by an expressed constitutional grant of authority.

Federal Preemption
The Founding Fathers created a federal system that would, at times, “preempt” state law through the
supremacy clause, outlined in Article VI of the Constitution. In other words, since the U.S. Constitution is the
“supreme law of the land,” if a state law conflicts with the U.S. Constitution, the state law is declared invalid.
When the federal constitutional law prevails over the state law, it is said that the state law has been
preempted. Before that determination is made, the courts try to determine if Congress intended to preempt
state law in enacting the particular provision in question. If the answer is “no,” then those who are asserting
protections of state law may make claims under state law. If the answer is “yes,” however, federal law prevails.
The Tenth Amendment to the Constitution gives the states powers over areas of law not held exclusively by the
federal government through the U.S. Constitution, e.g., states can make laws about how to get married, who
may get married, or how to dissolve a marriage, as well as which activities are crimes and how the crimes will
be punished. If the U.S. Constitution does give the federal government some power, however, then the federal
government may exercise it, free from state interference. For instance, the U.S. Congress (the legislative
branch of the federal government) has the power, among other things, to coin money, to create a military, to
establish post offices, and to declare war. Since there is specific mention of these powers, states may not
create their own currency, military, or postal service, and they may not declare war.

The Commerce Clause and The Affordable Care Act
After much debate, negotiation, and political wrangling, Congress passed the Patient Protection and
Affordable Care Act (PPACA) in 2010, which was designed to increase the number of Americans who had access
to health insurance (a policy initiative known as Obamacare). The Act included a provision mandating that
individuals not insured through employment or who were otherwise exempt from receiving health insurance
obtain minimum essential health insurance or face a penalty issued through the Internal Revenue Service
(IRS). The National Federation of Independent Business (NFIB), supported by 26 of the 50 states, challenged
the constitutionality of this particular provision, known as the individual mandate. Their argument was upheld
by the 11th Circuit Court of Appeals, which ruled that Congress did not have the authority to enact this
provision. Later, however, the appellate court determined that the individual mandate was severable from the
remainder of the PPACA, so ultimately the Act was upheld.
The main source of authority for the federal regulation of interstate and international commerce is the
commerce clause. This clause is established in Article I, Section 8, of the Constitution. The Article grants
Congress the power to “regulate Commerce with foreign Nations, and among the several States, and with the
Indian Tribes.” Thus, the commerce clause serves to simultaneously empower the federal government, while

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 4 Business and the United States Constitution

45

limiting state power.
So long as a federal regulation impacts interstate commerce, that regulation can be described as
constitutional, according to the commerce clause. However, since the Constitution was first written, there have
often been occasions when the judiciary system has needed to step in to interpret the meaning and
implications of the commerce clause. In particular, there have been disputes over the intended meaning of the
phrase “among the several States.” Up until the 1930s, this phrase was interpreted in a literal way, so that
activities subject to federal regulation were required to involve trade between the states. This strict
interpretation actually served to limit the federal regulation of commerce.
The turning point in the interpretation of the commerce clause came with the 1937 case, NLRB v. Jones &
Laughlin Steel Corp. The previous year, in the Carter v. Carter Coal Co case, the court invalidated a program,
initiated under the New Deal, that had tried to regulate the labor practices of coal firms on the basis that these
practices were local, and therefore had only an indirect impact on interstate commerce. In NLRB v. Jones &
Laughlin Steel Corp, the court deviated from that decision by ruling that Congress could regulate employment
practices at a steel plant because any stoppages at that plant would have a serious, detrimental impact on
interstate commerce. The court concluded that since the steel industry is a networked industry that
incorporates mines, plants, and factories from Minnesota to Pennsylvania, the manufacturing of steel properly
falls under the jurisdiction of the commerce clause. In summing up, the court concluded that:

EXAMPLE 4.1
“Although activities may be intrastate in character when separately considered, if they have such a close and
substantial relationship to interstate commerce that their control is essential or appropriate to protect that
commerce from burdens or obstructions, Congress cannot be denied the power to exercise that control”
(NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1 1937).

Challenges to and Reinterpretations of the Commerce Clause
Ever since the NLRB v. Jones & Laughlin Steel Corp case, Congress has invoked the commerce clause to rule on
a diverse range of business and commercial activities, as well as to support social reforms that indirectly
impact state commerce. Examination of the United States Code reveals that there are more than 700 legislative
provisions that explicitly refer to foreign or interstate commerce. What is perhaps most remarkable is the
sheer diversity of statutory areas covered by the commerce clause. Areas covered include the regulation of
sporting activities, endangered species, energy regulation, gambling, firearms control, and even terrorism.

Examples of Federal Legislation Passed by Invoking the Commerce Clause
• The Controlled Substances Act
• The Federal Mine Safety and Health Act
• The Civil Rights Act
• Americans with Disabilities Act
• The Indian Child Welfare Act
While businesses have often challenged these statutes as existing outside of the realm of congressional
authority, in most cases, the courts have upheld the statutes as being valid exercises of congressional power in

46

Chapter 4 Business and the United States Constitution

line with the commerce clause. An exception is the 1995 case, United States v. Lopez. The case centered
around the legality of the Gun-Free School Zone Act, which was a federal law that outlawed the possession of
guns within 1,000 feet of a school. In a landmark case, the Court ruled that the Act was outside the scope of
the commerce clause, and that Congress did not have the authority to regulate in an area that had “nothing to
do with commerce, or any sort of enterprise.”
A recent controversy pertaining to the commerce clause relates to the passing of the Affordable Care Act, as
described earlier. Protestors claimed that the individual mandate aspect of the ACA should be treated as a
regulation that affects interstate commerce. According to their argument, after the Act was implemented,
there would be an increase in the sale and purchase of health care insurance, such that the market for health
care should be seen as being significantly impacted by the Act. However, the Chief Justice of the Supreme
Court, Justice Roberts, ruled that actions that create new business activity do not affect interstate commerce.

Police Power and the Dormant Commerce Clause
The authority of the federal government to regulate interstate commerce has, at times, come into conflict with
state authority over the same area of regulation. The courts have tried to resolve these conflicts with reference
to the police power of the states.
Police power refers to the residual powers granted to each state to safeguard the welfare of their inhabitants.
Examples of areas in which states tend to exercise their police power are zoning regulations, building codes,
and sanitation standards for eating places. However, there are times when the states’ use of police power
impacts interstate commerce. If the exercise of the power interferes with, or discriminates against, interstate
commerce, then the action is generally deemed to be unconstitutional. The limitation on the authority of
states to regulate in areas that impact interstate commerce is known as the dormant commerce clause.
In using the dormant commerce clause to resolve conflicts between state and federal authority, the courts
consider the extent to which the state law has a legitimate purpose. If it is determined that the state law has a
legitimate purpose, then the court tries to determine whether the impact on interstate commerce is in the
interest of the citizens of the state, and will rule accordingly. For instance, an ordinance that banned spray
paint, issued in the city of Chicago, was challenged by paint manufacturers under the dormant commerce
clause, but was ultimately upheld by the U.S. Court of Appeals because the ban was intended to reduce graffiti
and related crimes.
Today, Congress uses its authority to regulate commercial activity in four general areas relating to the
commerce clause:
1. Regulation of the channels of interstate commerce
2. Regulation of the instrumentalities of interstate commerce
3. Regulation of intangibles and tangibles that cross state lines
4. Regulation of activities that are deemed to be both economic and to have a substantial impact on
interstate commerce

Area of

Explanation

Regulation
Table 4.1

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Examples

Chapter 4 Business and the United States Constitution

47

Regulation of the

Channels of interstate commerce describe the

For example, Congress can

channels of

passages of transportation between the states.

pass regulations that restrict

interstate

Thus, the commerce clause authorizes Congress

what can be carried on airlines

commerce

to regulate activities pertaining to the nation’s

or on ships.

airways, waterways, and roadways, and even
where the activity itself takes place entirely in a
single state.
Regulation of the

Instrumentalities of commerce are understood to

Congress could pass

instrumentalities

be any resource employed in the carrying out of

regulations mandating certain

of interstate

commerce. Examples of these resources are

safety standards for

commerce

machines, equipment, vehicles, and personnel.

equipment used in

Thus, Congress has the power to regulate these

manufacturing plants.

areas.
Regulation of

Any object, tangible or intangible, that crosses

The Driver’s Privacy Protection

intangibles and

state lines can be regulated under the commerce

Act (DPPA) regulates the sale

tangibles that

clause. Tangible objects include goods purchased

of information contained in

cross state lines

by consumers, as well as raw materials and

the Department of Motor

equipment used in the production of goods for

Vehicles’ (DMV’s) records.

sale. Intangible objects include services, as well as
electronic databases.
Regulation of

Federal regulation of economic commercial

The courts in the United States

activities that are

activity expected to have a significant (as opposed

vs. Lopez case described

deemed to have a

to minor) effect on interstate commerce is

earlier deemed the Act to be

substantial

constitutional, according to the commerce clause.

unconstitutional because its

impact on

Noneconomic commercial activity is not covered.

terms have “nothing to do

interstate

with ‘commerce’ or any sort of

commerce

economic enterprise.”

Table 4.1

4.2

Constitutional Protections

The Bill of Rights is the common term given to the first 10 amendments to the U.S. Constitution. These are not
the only set of amendments to the Constitution, but they are considered together as impacting rights because
they limit the ability of the federal government to infringe upon individual freedoms. In addition, a later
amendment, the Fourteenth Amendment, extends the provisions set out in the Bill of Rights to the states, in
addition to federal government. The Bill of Rights has a substantial impact upon government regulation of
commercial activity, and therefore, it is important to fully understand it.
A summary of the provisions of the Bill of Rights is supplied below:

48

Chapter 4 Business and the United States Constitution

Amendment

Provision

First

Ensures that U.S. citizens have the right to freedom of speech, press, religion, and
peaceable assembly. Provides citizens with the right to appeal to government to redress
grievances.

Second

Establishes that the government cannot infringe upon citizens’ right to bear arms.
Establishes the importance of a militia for national security.

Third

Establishes that the government cannot quarter soldiers in private houses during
peacetime or wartime.

Fourth

States that government can only issue warrants with probable cause and protects U.S.
citizens from unwarranted search and seizure.

Fifth

Establishes rights of due process. Ensures that indictment of a grand jury is necessary to
put a citizen on trial and grants citizens the right not to testify against themselves.

Sixth

Provides citizens with the right to an expeditious public trial, the right to an attorney, and
the right to an impartial jury.

Seventh

States that citizens have the right to a trial by jury for common lawsuits involving monetary
value of $20.

Eighth

Prohibits cruel and unusual punishment, prevents the imposition of excessive fines, and
states that the government cannot set bail at excessive amounts.

Ninth

States that the rights set out in the Bill of Rights do not remove any other rights granted to
citizens.

Tenth

States that any area over which the federal government is not granted authority through
the Constitution is reserved for the states.

Table 4.2

Application of the Bill of Rights to Commercial Activity
The protections afforded the citizenry in the Bill of Rights are also extended to corporations and commercial
activities. In the next sections, some applications of the various amendments in the area of business are
discussed.

The First Amendment
The freedom of speech provisions in the First Amendment have application to corporations. The courts
distinguish between different types of speech, and each has implications for the power of the federal
government and states to regulate in these areas:
1. Corporate Political Speech. Political speech is any speech used to support political agendas or
candidates. Until the 1970s, several states prevented firms from financially supporting political advertising
because they feared the power of corporate assets. However, since the 1978 case First National Bank of

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 4 Business and the United States Constitution

49

Boston v. Bellotti, it has been established that corporate political speech is protected in the same way as
citizens’ free speech.
2. Unprotected Speech. The 1942 case Chaplinsky v. New Hampshire determined that certain types of
speech—that which could “inflict injury or incite an immediate breach of the peace”—is not protected
under the First Amendment. Therefore, obscenities, defamation, and slanderous speech are not
protected.
3. Commercial Speech. This type of speech conveys information pertaining to the sale of goods and
services. Ever since the 1980 case Hudson Gas & Electric Corp v. Public Service Commission of New
York, a four-part test has been established to determine whether commercial speech should be regulated
according to the First Amendment. This test is known as The Central Hudson Test for Commercial
Speech.

Figure 4.3

Hudson Gas & Electric Corp v. Public Service Commission of New York established a four-part

test to determine whether commercial speech should be regulated according to the First Amendment.
(Modification of art by BNED/pixabay Credit: CC BY NC SA)
The free exercise clause of the First Amendment states that government is prohibited from making laws that
prohibit the free exercise of religion. Issues pertaining to this clause often arise in organizational settings. For
example, historically, there have been a number of cases in which government employees have challenged
employers’ attempts to inhibit their exercise of religious practice (e.g., the wearing of religious symbols) in the
workplace.

The Fourth Amendment
The Fourth Amendment guarantees that citizens are free from unreasonable searches and seizures, and
requires government officials to obtain search warrants to conduct searches. However, government officials
can only request a search warrant if they have probable cause to believe that criminal activity is occurring at
the location of the search, or that they will locate evidence of criminal activity during the search (except where

50

Chapter 4 Business and the United States Constitution

the official believes items will be removed prior to obtaining a warrant). The Fourth Amendment protects
individual organizations and places of business, as well as residences. However, under the terms of the
pervasive-regulation exception, administrative agencies can conduct warrantless searches of businesses
attached to industries that have a long history of pervasive regulation. For example, public health agencies are
allowed to conduct warrantless searches of stone quarries, as authorized by the Federal Mine Safety and
Health Act of 1977.

The Fifth Amendment
For commercial enterprises and businesspeople, it is the due process clause of the Fifth Amendment that
offers the most extensive protection. The clause states that the government cannot take an individual’s life,
liberty, or property without due process of law. Specifically, there are two types of due process:
• Substantive due process means that laws that will deprive an individual of his or her life, liberty, or
property must be fair and not arbitrary. Laws passed should not affect fundamental rights, and
regulations are required to meet the rational-basis test. In other words, the government must
demonstrate that the law bears a rational relationship to a legitimate state interest. Many regulations
affecting commercial activity, such as banking regulations, minimum wage laws, and regulations
inhibiting unfair trade, have been tested against the rational-basis test.
• Procedural due process means that governments must use fair procedures when depriving an individual
of his or her life, liberty, or property. This status quo does not only apply to federal criminal proceedings.
For example, if a government employer discharges an employee from his job, or if the government
suspends the driver’s license of a worker, the employer must follow procedural due process.
Another clause contained in the Fifth Amendment that is relevant to commercial enterprises is the takings
clause. According to this clause, when the government seizes private property for public use, it is required that
the government pay the owner just compensation for the property. Just compensation is understood to be
equivalent to the market value of the property. This clause has been broadly interpreted. For example, if
environmental or safety regulations significantly impact the way in which a property owner can use his or her
land for economic gain, the regulation can essentially be deemed as depriving the owner of his or her land,
and the owner is entitled to compensation.
It is important to note that the privilege against self-incrimination, established under the Fifth Amendment
(usually interpreted as the right to remain silent), only applies to sole proprietorships that are not legally
distinct from the individual who owns them. Custodians and agents of corporations do not enjoy this privilege.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 4 Business and the United States Constitution

Figure 4.4

51

The various protections afforded the citizenry in the Bill of Rights are also extended to

corporations and commercial activities. (Credit: Anthony Garand/ unsplash/ License: Unsplash License)

Assessment Questions
1. Explain Police Power and the Dormant Commerce Clause.
2. The Patient Protection and Affordable Care Act’s (also known as Obamacare) provision that mandated that
individuals not insured through employment obtain minimum essential health insurance or face a penalty was
upheld as constitutional by the 11th Circuit.
a. True.
b. False.
3. The _____ gives the federal government the authority to regulate interstate and international commerce.
a. Supremacy Clause.
b. 10th Amendment.
c. Bill of Rights.
d. Commerce Clause.
4. The doctrine aimed at dividing the governing powers between the federal governments and the states is:
a. Judicial review.
b. Federalism.
c. Separation of powers.
d. Preemption.
5. The doctrine aimed at dividing the governing powers between the federal governments and the states is:
a. Commerce Clause.
b. Superior Clause.
c. Supremacy Clause.
d. Necessary and Proper Clause.

52

Chapter 4 Business and the United States Constitution

6. Describe the 2 types of Due Process.
7. The _____ of the constitution offers the most extensive protection for businesses.
a. Supremacy Clause.
b. Equal Protection Clause.
c. Due Process Clause.
d. Freedom of Speech Clause.
8. The 14th Amendment is a part of the Bill of Rights.
a. True.
b. False.
9. Which of the following is correct with regards to the powers of state government in the United States?
a. All powers not specifically enumerated to the federal government are reserved to the states.
b. The power over crimes is reserved to the federal government.
c. The power over the militia is reserved to the states.
d. The powers over the federal government are superior to every state power.
10. All of the sections of the Bill of Rights apply to corporations and commercial activities.
a. True.
b. False.

Endnotes
Beatty, J. F., Samuelson, S. S., & Abril, P. S. (2018). Business law and the legal environment. Cengage Learning.
Driesen, D. M. (2016). The economic/noneconomic activity distinction under the commerce clause. Case W. Res.
L. Rev., 67, 337.
United States v. Lopez, 514 U.S. 549, 558–559 (1995).
Beatty, J. F., Samuelson, S. S., & Abril, P. S. (2018). Business law and the legal environment. Cengage Learning.
McAdams, T., Neslund, N., Zucker, K. D., & Neslund, K. (2015). Law, business, and society. McGraw-Hill Education.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

5

Criminal Liability
Figure 5.1 Lady Justice by Arend Ode(Image Credit: AJEL/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
5.1 Common Business Crimes
5.2 Civil vs. Criminal Liability

Introduction
Learning Outcome
• Analyze sources of criminal exposure in business.

5.1

Common Business Crimes

People rarely think about their conduct at work as being potentially illegal, or that jail time could result from
poor workplace decisions. However, this fact is the reality. Organizations are fined, and executives are
sentenced to jail, when business laws are broken. Many of the workplace violations are nonviolent crimes,
such as fraud, property crimes, or drug- or alcohol-related infractions. Regardless of the level of violence or
the employee’s motivation for committing the crime, breaking the law can lead to negative consequences for
the business, its employees, and its customers.

Constitutional Authority to Regulate Business
Congress is given the power to “regulate Commerce with foreign Nations, and among the several States, and
with the Indian Tribes.” Our forefathers wanted to facilitate easier trade among the states by allowing
Congress to adopt rules that could be uniformly applied. The theory was that if commercial enterprises knew
that they would be dealing with essentially the same rules across the nation, it would be much easier to run

54

Chapter 5 Criminal Liability

their businesses and keep commerce flowing more efficiently.
While federal courts initially interpreted the commerce power narrowly, over time, the federal courts have
decided that the commerce clause gives the federal government broad powers to regulate commerce, not only
on an interstate (between the states) level, but also on an intrastate (within each state) level, as long as
some economic transaction is involved. The federal government does not usually exceed its regulatory
powers.

White Collar Crime
White collar crimes are characterized by deceit, concealment, or violation of trust. They are committed by
business professionals. They generally involve fraud, and the employees committing the crimes are motivated
by the desire for financial gains or fear of losing business standing, money, or property. Fraud is the
intentional misrepresentation of material facts for monetary gain. This type of crime is not dependent on
threats or violence.

Figure 5.2

White collar crimes are committed by business professionals within businesses with the intent of

gaining or maintaining status. (Credit: Rawpixel/ pexels/ License: CC0)
White collar crimes tend to violate state laws, and sometimes federal laws. The violation depends on what is
involved in the crime. For instance, criminal acts involving the United States postal system or interstate
commerce violate federal law.
Although white collar crimes do not need to include physical violence, these types of crimes can destroy
companies, the environment, and the financial stability of clients, employees, and communities. In 2018,
Jeremiah Hand and his brothers, Jehu Hand and Adam Hand, were convicted and sentenced to between 9 and
30 months in prison for their respective roles in a pump-and-dump scheme. In this scheme, they were
dishonest about control over their company’s stock, and even went as far as filing false forms in an effort to
raise the value of the stock. Once the value of the stock was raised, they released their shares into the market.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 5 Criminal Liability

55

Types of Business Crimes
Business crimes or white collar crimes are not limited to pump-and-dump schemes; they come in many
different forms. Business crimes come in many different forms. As previously stated, these crimes often
involve deceit, fraud, or misinformation. The types of high-profile crimes include Ponzi schemes,
embezzlement, and crimes that intentionally violate environmental laws and regulations. This section will
explore these three types of crimes and provide examples from the 2000s.

Ponzi Schemes
Ponzi schemes (also known as pyramid schemes) are investing scams that promise investors low-risk
investment opportunities with a high rate of return. The high rates are paid to old investors with money
acquired from the acquisition of new investors. The performance of the market is not a factor in the investors'
rate of return.
Bernie Madoff operated a 20-year Ponzi scheme through his company. He paid high returns (above average)
using the investments of new clients (investors). In 2008, investors attempted to withdraw funds, but the
Madoff organization was not able to provide the reimbursement. Madoff is currently serving a more than
100-year sentence in prison.

Larceny and Embezzlement
Larceny and embezzlement are two forms of theft that can occur within a business. Larceny occurs when a
person unlawfully takes the personal property of another person or a business. For example, if an employee
takes another employee’s computer with the intent of stealing it, he or she may be guilty of larceny. In
contrast, embezzlement occurs when a person has been entrusted with an item of value and then refuses to
return it or does not return the item. For example, if an employee is entrusted with the petty cash at his or her
office and that person purposefully takes some of the money for himself or herself, this would be
embezzlement.
One high-profile example of embezzlement occurred at Koss Corporation in Milwaukee, Wisconsin. Sujata
“Sue” Sachdeva was a Vice President of Finance and Principal Accounting Officer at Koss Corporation.
Sachdeva was convicted of embezzling $34 million over a 5-year period and sentenced to 11 years in federal
prison, as well as restitution to Koss Corporation. Sachdeva was entrusted with the company’s funds and did
not utilize the funds as intended.

Environmental Crimes
Many federal statutes regulate the environment. Many of these laws carry both civil and criminal penalties for
violations.
The following federal laws can carry criminal penalties:
• Clean Air Act
• Clean Water Act
• Resource Conservation and Recovery Act
• Comprehensive Environmental Response, Compensation and Liability Act
• Endangered Species Act
The International Petroleum Corporation of Delaware (IPC) is paying restitution for environmental crimes,
which included a scheme to violate the Clean Water Act. From 1992 to 2012, IPC processed oil and wastewater.

56

Chapter 5 Criminal Liability

The company admitted to altering required water test samples so they met the limits set by their permit
before releasing the waste into the city’s sewer system. The company also admitted to transporting waste that
contained benzene, barium, chromium, cadmium, lead, PCE, and trichloroethene for disposal in South Carolina
without the required reporting of the information, which also violated environmental laws.

Figure 5.3

White collar crimes are generally motivated by the desire to maintain or gain financial status.

(Credit: TheDigitalWay/ pixabay/ License: CC0)

Other Types of Business Crime
The business environment is complex, and some crimes are less common or receive less media attention.
These types of crimes include those that violate antitrust laws, racketeering, bribery, money laundering, and
spamming.

Violations of Antitrust Laws
Antitrust laws do not allow activities that restrain trade or promote market domination. These laws are in
place to provide guidance and supervision of mergers and acquisitions of companies to prevent market abuse.
The goal is to avoid monopolies, or the control of one organization over a specific market. Monopolies reduce
competition and, as a result, can have a detrimental impact on consumer prices. Since the United States is
founded on capitalist principles, anti-competitive business conduct is prohibited by law, and some of those
laws, such as the Sherman Antitrust Act, do include provisions about criminal punishment.

Racketeering
Racketeering activities include loan-sharking, money laundering, and blackmailing. In the past, the term has
been used to describe organized crime. The term is now applied to other entities, as well. RICO, or the
Racketeer Influenced and Corrupt Organizations Act, is a federal law aimed at preventing and prosecuting by
both businesses and organized crime syndicates. “RICO is now used against insurance companies, stock

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 5 Criminal Liability

57

brokerages, tobacco companies, banks, and other large commercial enterprises.” (Schodolski, 2018).
Racketeering is no longer limited to organized crime. Health insurance companies and other legitimate
businesses are being accused of pressure tactics similar to those used in organized crime racketeering.
These claims involve allegations of lying about the actual cost of care, damaging the business for physicians,
bullying patients, and attempting to control the doctor-patient relationship through lies and pressure tactics.

Bribery
Bribery occurs when monetary payments, goods, services, information, or anything of value is exchanged for
favorable or desired actions. You can be charged with bribery for offering a bribe, or taking a bribe. Bribery is
illegal within the United States and outside of it. The Foreign Corrupt Practices Act prohibits bribery payments
by U.S. companies to foreign government officials with an intent to influence foreign business results. One
example of bribery would be a situation in which a pharmaceutical company offers special benefits to
individuals who agree to prescribe their medications.

Money Laundering
Money laundering refers to taking “dirty”money, or money obtained through criminal activities, and passing
it through otherwise legitimate businesses so that it appears “clean.” The money cannot be tied back to the
illegal acts. Clean money is money that was obtained through legitimate business functions.

Spamming
Sending unsolicited commercial email, or spam, is illegal. While the onus is on consumers to avail themselves
of whatever programs they can to block spam, laws are in place to discourage the sending of spam. The
following points are outlined in the anti-spam legislation in Washington state and are similar to other
legislation:
1. Individuals may not initiate the sending or plan the sending of an email that misrepresents the sender as
someone he or she is not, represents the sender as being associated with an organization that he or she
has no association, or otherwise hides the identity of the sender or origin of the email. Email messages
may not have false or misleading information in the subject line of the message.
2. Commercial emails must include the contact information of the sender and the receiver must be aware
that the message is from a commercial source.
States like Washington are putting legislation in place to reduce spam and asking consumers to take an active
role in addressing spam. In general, legislators realize that spam is a nuisance and are finding ways to hold
companies liable for sending spam messages.

Conclusion
It is important to know that not all people charged with business crimes or white collar crimes are necessarily
guilty. A person must be found guilty of the crime before he or she is convicted. Regardless, business crimes
and white collar crimes negatively impact the individual, the organization he or she worked for, the
community, and customers.

5.2

Civil vs. Criminal Liability

A legal case can be civil or criminal. Each case has different components and requirements. Before one can

58

Chapter 5 Criminal Liability

understand the civil and criminal systems, it is important to understand the aspects of both civil and criminal
laws. The scope, consequences, and treatments of each vary.

Constitutional Rights
It is important to understand the Constitution, which is the basis of all law. States are allowed to create and
categorize crimes and punishment, as long as they do not violate rights protected by the U.S. Constitution. For
example, in a fairly recent United States Supreme Court case, Lawrence v. Texas, the defendants asserted the
unconstitutionality of a Texas law (enacted by the Texas legislature) regarding a particular act. When the
United States Supreme Court ruled it unconstitutional, Texas could no longer enforce it.
Frequent issues litigated in the courts are:
• Whether evidence must be suppressed (not allowed to be introduced at trial) because it was obtained
pursuant to an unreasonable search and seizure (violating the Fourth Amendment). This category might
involve a sub-issue about whether officers had sufficient probable cause to conduct a warrantless search.
Without a warrant, and without the suspect’s consent, officers generally may only conduct searches if
they have “probable cause” to do so; any evidence obtained without consent or probable cause can be
objected to, and ultimately ruled inadmissible by the court in trial, if illegally obtained.
• Whether evidence must be suppressed because it was obtained while the suspect was “in custody”
without advising a suspect of his rights to remain silent, to speak to an attorney, and to the appointment
of an attorney if he cannot afford one (Fifth Amendment privilege against self-incrimination and Sixth
Amendment right to counsel), as required by the Supreme Court in the famous Miranda v. Arizona case.
The term often used to describe these rights is “Mirandizing,” which is named after the case.
• Whether a state law or constitutional provision provides more protection than the U.S. Constitution.

Figure 5.4

Both civil and criminal convictions are based on precedent. (Credit: PactoVisual/ pixabay/ License:

CC0)

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 5 Criminal Liability

59

Components of Crime
There are usually two components to criminal conduct that must be proven by the prosecutor. The prosecutor
prosecutes the case against the accused: mens rea (the criminal, or guilty, or “wrongful” mind) and actus
reus (the criminal, or guilty, or “wrongful” act).
Each statute creating a crime is supposed to include a description of:
a. the mental state (mens rea) required to establish that the suspect committed the crime, coupled with
b. a description of the conduct (actus reus) that the suspect must have done.
The statute generally also indicates the category of crime (felony/misdemeanor/gross misdemeanor).

Criminal Procedures
Generally, the first pleading filed by the prosecutor is called the information. (This step could be described as
the criminal counterpart to a civil “complaint.”)
The next stage is called the arraignment, where the defendant appears in court so that the court can
determine or confirm his or her identity, inform the defendant of the charge the prosecutor has filed against
him or her, and hear the defendant’s plea.
Then, there will be discovery and trial. In criminal cases, the jury will convict only if convinced “beyond a
reasonable doubt” that the defendant committed the crime, and the verdict must be unanimous. This type of
case involves a higher burden of proof than in civil cases.

Criminal and Civil Law
Criminal law addresses behaviors that are offenses against the public, society, or state. Examples of criminal
law offenses include assault, drunk driving, and theft. In contrast, civil laws address behavior that causes an
injury to the private rights of individuals in areas such as child support, divorce, contracts, property, and the
person. Examples of civil law offenses include libel, slander, or contract breaches.
Criminal and civil cases differ in who initiates the case, how the case is decided, what punishments or penalties
are issued, requirements of proof, and legal protections provided.

60

Figure 5.5

Chapter 5 Criminal Liability

Civil and criminal cases involve the court system. (Credit: Brett Sayles/ pexels/ License: CC0)

Initiation and Roles
Criminal and civil cases are initiated differently, and the titles of the individuals involved differ slightly. Criminal
cases are only initiated by the federal or state government in response to a law being broken. The federal or
state governments are known as the prosecution. The prosecution is an attorney, or group of attorneys, hired
by the government to present a case against the accused. Criminal cases are usually titled something like
“State v. [last name of the defendant accused of a crime].” In criminal prosecutions, the victim is not a party to
the lawsuit, but might be a witness for the state at the trial.
In contrast, private parties initiate civil cases when they feel that someone has injured them. Again, civil cases
stem from breach of contract, custody cases, and attacks on one’s character. Private parties can include an
individual, a group, or a business. The person, group, or business who initiates the case is referred to as the
plaintiff or complainant. The accused is referred to as the defendant, in both criminal and civil proceedings.
Typically, there is a difference in the burden of proof for the two types of cases. In a criminal case, the
defendant must be proven guilty “beyond a reasonable doubt.” In a civil case, the defendant must be proven
liable through a “preponderance of the evidence.” In other words, the prosecution in a civil case must prove
that it is more probable than not that the defendant is liable.
In criminal cases, the defendant is entitled to an attorney and may be appointed an attorney if he or she is not
able to afford one. The state appoints the attorney. In contrast, all parties involved in a civil case are required
to secure their own legal representation.
Typically, civil and criminal laws use different terminology, and being found guilty or accountable in each type
of case results in different consequences.
In a civil action (lawsuit), the plaintiff is the person who is alleging that he or she has actually been harmed
(physically, financially, or in another manner), and the defendant is the one who is asked to pay damages or
otherwise compensate the plaintiff. Outside of financial compensation, the plaintiff may be ordered to do
something or refrain from doing something, which is referred to as injunctive relief.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 5 Criminal Liability

61

In the Liebeck v. McDonald’s case, a woman sued McDonald’s for serving hot coffee. The woman spilled hot
coffee on her lap while trying to add cream and sugar. The woman sued McDonald’s for negligence in a civil
suit. The issue centered on whether or not the coffee’s specific temperature was unreasonably hot.
McDonald’s lost the lawsuit. The compensatory verdict was $160,000. McDonald’s was found liable.
Conversely, if a defendant is convicted of committing a crime, the consequences are usually incarceration (jail/
prison) and/or a fine (payment of money to the state).
The word used to describe the legal responsibility for harm in a civil case is liability, not guilt. Guilty is the word
used to describe a person found guilty of committing a crime in a criminal case.
Businesses can be charged with criminal acts as well. In 2017, Oliver Schmidt, former manager of a
Volkswagen engineering office near Detroit, was arrested. He faced years in prison for attempts to defraud the
United States, wire fraud, violation of the Clean Air Act, and a charge of giving an untrue statement under the
Clean Air Act. Schmidt’s actions directly violated a business law and, since his actions violated an established
law, he was held criminally liable. In December of 2017, Schmidt was sentenced to seven years in prison.

Professional Negligence
Professional negligence is often called malpractice. A professional’s duty of care is usually a duty to exercise
the degree of care, skill, diligence, and knowledge commonly possessed and exercised by a reasonable,
careful, and prudent professional of the same type in the state (or sometimes in the community). Along with
attorneys and health care providers, the following professionals might be sued for malpractice: accountants,
architects, engineers, surveyors, insurance brokers, real estate agents and brokers, and clergy.
For negligence, the usual kind of damages recoverable are compensatory, or money to compensate for the
injuries/damages incurred to make the person whole (e.g., money for medical bills, lost wages, loss of future
earning capacity, pain and suffering, emotional distress, property damage, etc.).

Assessment Questions
1. Explain White Collar Crime.
2. What is a pump-and-dump scheme?
3. The crime of larceny includes:
1. The nontresspassory taking and controlling of personal property.
2. The trespassory taking and carrying away of real or personal property.
3. Joyriding.
4. The trespassory taking and control of personal property.
4. Distinguish between larceny and embezzlement.
5. What is the Foreign Corrupt Practices Act?
6. Businesses can be charged with crimes.
a. True.
b. False.

62

Chapter 5 Criminal Liability

7. The burden of proof is a criminal case is:
a. Reasonable suspicion.
b. Beyond a reasonable doubt.
c. Preponderance of evidence.
d. Clear and convincing evidence.
8. Which of the following is a goal of an arraignment?
a. The defendant is informed of the charge and enters a plea.
b. Requires the defendant to bear the burden of proof
c. Begins the inquisitorial system of adjudication.
d. All of these are correct.
9. The criminal act necessary to commit a crime is known as:
a. Malice aforethought.
b. Mens rea.
c. Subjective fault.
d. Actus reus.
10. Distinguish between civil and criminal law.

Endnotes
Amadeo, Kimberly. Is Social Security a Ponzi Scheme? The Balance Small Business. Retrieved from:
https://www.thebalance.com/what-is-a-ponzi-scheme-history-examples-vs-pyramid-scheme-3305877.
CEO of “Penny Stock” Company Sentenced for Stock Manipulation Scheme. The United States Department of
Justice. September 11, 2018. Retrieved from: https://www.justice.gov/usao-ma/pr/ceo-penny-stock-companysentenced-stock-manipulation-scheme.
Schodolski, Vincent J. INSURERS COME UP AGAINST RICO RULE. Chicago Tribune. August 28, 2018. Retrieved
from: http://www.chicagotribune.com/news/ct-xpm-2000-06-17-0006170102-story.html.
Verschoor, Curtis C. How an Embezzler Stole Millions from a Small Company. AccountingWEB. January 27, 2011.
Retrieved from: https://www.accountingweb.com/aa/law-and-enforcement/how-an-embezzler-stole-millionsfrom-a-small-company.
White-Collar Crime. FBI. May 03, 2016. Retrieved from: https://www.fbi.gov/investigate/white-collar-crime.
Work Within the Law. Lumen Learning. Retrieved from: https://courses.lumenlearning.com/workwithinthelaw/
chapter/categories-and-examples-of-business-crime/.
Duignan, Brian. What Is the Difference Between Criminal Law and Civil Law? Encyclopædia Britannica.
Retrieved from: https://www.britannica.com/story/what-is-the-difference-between-criminal-law-and-civil-law.
Civil Law. The Free Dictionary. Retrieved from: https://legal-dictionary.thefreedictionary.com/civil%20law.
Vollman, Brenda, and Borough of Manhattan Community College. Criminal Justice. Lumen Learning. Retrieved
from: https://courses.lumenlearning.com/atd-bmcc-criminaljustice/chapter/1-3-the-difference-between-civiland-criminal-law/.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

6

The Tort System
Figure 6.1 (Credit: Free-Photos/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
6.1 Intentional Torts and Negligence
6.2 Product and Strict Liability

Introduction
Learning Outcome
• Explain torts system application to business.

6.1

Intentional Torts and Negligence

Civil suits arise from damages suffered by one or more persons or entities at the hands of another person or
entity. The damage can happen in a variety of circumstances, and may be intentional or unintentional. Unlike
criminal cases, civil suits seek to provide some form of remedy for the loss suffered by an injured party. Civil
suits are decided by judges and juries based on the specific situation, especially when violation of statutes, or
laws, is not in question.

64

Figure 6.2

Chapter 6 The Tort System

Civil suits are decided in court by judges and juries. (Credit: Coffee/ pixabay/ License: CC0)

Torts
Civil suits involve different causes of action, and they are included in one general classification: torts. The word
“tort” means “wrong” in French. Thus, torts are wrongs committed against others who suffer some form of
damage as a result. While these damages could also be the result of criminal action, the criminal element of
the matter is not tried in a civil lawsuit. The standard of proof is lower for civil suits, and a finding of liability in
a tort case does not necessarily translate to guilt in a criminal case.
The actor of the wrongs has historically been called a tortfeasor. When a wrong is committed by a tortfeasor,
damage is done to another. Tort law seeks to address this damage based on the circumstances of the issue,
which is based on fault. Civil lawsuits are used by the injured parties to seek redress for the loss associated
with the tort. Unlike criminal proceedings, redress is often provided in the form of money as opposed to
incarceration. As such, the burden of proof of fault is lower. The offender, or tortfeasor, who commits the act
is the accused in a civil suit. The plaintiff, who is the injured party, files the lawsuit on which the civil court will
make a decision. The offender ultimately becomes the defendant, who must respond to the accusations of the
plaintiff in a civil suit.
During tort litigation, the judge and jury have certain separate functions (Kionka, 2013):

Functions During a Tort Litigation
The Judge Decides Issues of Law
The duty of the defendant to the plaintiff, if any
Table 6.1

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

The Jury Decides Questions of Fact
What happened

Chapter 6 The Tort System

65

Functions During a Tort Litigation
The Judge Decides Issues of Law

The Jury Decides Questions of Fact

The elements of the defense

Legal consequences of what happened

Application of legal rules

The damages suffered by the plaintiff

Table 6.1

Harm
Two types of torts are intentional torts and negligence. Intentional torts occur as the result of a conscious
and purposeful act. Negligence occurs when an individual does not exercise duty of care. Torts are acts or
omissions that result in injury or harm to an individual in such a way that it leads to a civil wrong that occurs
as liability (WEX, n.d.). In tort law, harm can be defined as a loss or disadvantage suffered as a result of the
actions or omissions of another (WEX, n.d.). This loss can be physical harm, such as slipping and falling on a
wet floor, or personal property harm, such as allowing water to ruin furniture. The damage is the result of
what someone else did, or did not do, either intentionally or based on a lack of reasonable care.
There are two basic elements to torts: damages and compensation (Laws, tort.laws.com). Tort law acts to
compensate persons who have suffered damages at the hands of another (Baime, 2018). Tort law determines
the legal responsibility of the defendant and the value of the harm. Different types of torts look at different
types of circumstances.

Intentional Torts
Intentional torts are committed by an offender who understands that he or she is committing a tort. Intent
does not always equate to directly causing an end result. In some cases, the intent may be something else,
such as the possession of knowledge that some harm may occur. The harm may result from intentional action,
or due to some circumstance that the offender feels will be excusable (Kionka, 2013).
Some circumstances that could allow the defendant to argue that the action is excusable would include:
permission by the injured party, or defense of property, self, or another person (Kionka, 2013). If the injured
party agrees to allow the defendant to juggle knives and one slips and causes harm, the action might be
excusable to some extent. If a defendant caused harm to the plaintiff’s car while trying to avoid being hit by
the car, it would likely be excusable.
Different types of intentional torts are based on different circumstances and face different remedies, or
means of recovering losses (Baime, 2018):
• Assault is an intentional tort that occurs when an individual has a reasonable apprehension of an
intentional act that is designed to cause harm to himself or herself, or to another person.
• Malicious prosecution occurs when an individual files groundless complaints to initiate a criminal matter
against another.
• Defamation occurs when an individual intentionally creates and promotes malicious falsehoods about
another. Defamation can occur in two ways: slander and libel. Slander is, in effect, when falsehoods are
spoken. Libel occurs when falsehoods are expressed in written or other recorded forums.

66

Chapter 6 The Tort System

• Invasion of privacy involves unwanted production of negative public information. Different standards
apply to invasion of privacy based on the status of the individual as a public figure.

Negligence
Negligence is another type of tort that has two meanings. It is the name of a cause of action in a tort, and it is
a form of conduct that does not meet the reasonable standard of care (Kionka, 2013). The cause of action is
the reason for the damage, and the standard of care is based on the care that a reasonable person would
need in a given situation. Negligence is decided by determining the duty of the defendant, whether or not the
defendant committed a breach of that duty, the cause of the injury, and the injury itself.
For an action to be deemed negligent, there must be a legal duty of care, or responsibility to act, based on the
reasonable standard in a situation (Baime, 2018). An individual can be considered negligent if he agreed to
watch a child, but did not do so, and then harm came to the child. An individual would not be considered
negligent if he did not know that he was supposed to watch the child, or did not agree to watch the child.

Figure 6.3

If an individual agrees to watch a child and the child is injured while that person pays attention to

her cell phone, it would be considered negligence. (Credit: JESHOOTScom/ pixabay/ License: CC0)
A reasonable person is defined as someone who must exercise reasonable care based on what he or she
knows about the situation, how much experience he or she has with the situation, and how he or she perceives
the situation (Kionka, 2013). In some cases, this knowledge could be based on common knowledge of
community matters, such as knowing that a bridge is closed for repairs.
In some cases, the duty of care is based on a special relationship, which is a relationship based on an implied
duty of care. This implied duty of care often comes about as a duty to aid, or a duty to protect another, e.g., a
nurse caring for patients in a hospital, or a lifeguard being responsible for swimmers in the guarded area
(Baime, 2018). A passerby does not have a duty to aid, but if the individual tries to help, then he or she is
responsible for acting responsibly.
The elements of a negligence cause of action are (Kionka, 2013):

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 6 The Tort System

67

• A duty by the defendant to either act or refrain from acting
• A breach of that duty, based on a failure to conform to the standard of care by the defendant
• A causal connection between the defendant’s action or inaction, and the injury to the plaintiff
• Measurable harm that can be remedied in monetary damages

Foreseeability
Negligence case decisions are influenced by whether or not a defendant could have predicted that an action or
inaction could have resulted in the tort, or foreseeability (Baime, 2018). Responsibility is often based on
whether or not the harm caused by an action or inaction was reasonably foreseeable, which means that the
result was fairly obvious before it occurred (Baime, 2018). A person assisting an inebriated individual into her
car could be considered negligent due to the likelihood that harm would come to her while she is driving in an
intoxicated state. This situation is an example of the foreseeable probability of harm.

Conclusion
Intentional torts and negligence arise based on intentional and unintentional acts committed by individuals.
Damages are decided in civil courts by first determining fault and harm, and then by assigning a remedy.
Sometimes, the damage can be excused if the circumstances indicate that the defendant acted with
permission, or in his or her own defense. The main standard used to make a decision is the reasonable
standard of care: what would a reasonable person do?

6.2

Product and Strict Liability

Determination of fault and damages for intentional torts and negligence are based on the reasonable
standard of care. Another form of torts looks at liability without fault, or strict liability. Strict liability
determines liability, or harm, based on reasons other than fault (CCBC Legal Studies, n.d.). The mistakes
leading to harm can be completely unintentional, and in some cases, unavoidable. Yet, damage is done, and a
civil suit arises.

Strict Liability
Strict liability provides a remedy when harm is suffered through no intentional fault. The courts needed to
create a standard that would cover this form of tort, or one without fault. The courts came up with the
abnormally dangerous activity standard, which assigns responsibility when an individual engages in some
form of dangerous activity, even if care is taken to avoid mishap (CCBC Legal Studies, n.d.). If a homeowner
has horses in a pasture that is bounded by electric fencing, it can be determined that the homeowner
exercised reasonable care. However, suppose that the electricity goes down, the horses get out onto the road,
and an accident occurs as a result. In this case, the owner is responsible, even though he took reasonable care
and the event was unforeseen.

68

Chapter 6 The Tort System

Figure 6.4

If horses get out of a fenced-in area, the owner would be liable for any damage they cause while

loose. (Credit: Slack/ pexels/ License: CC0)
For a court to assign strict liability based on abnormally dangerous activities, the activity must meet certain
criteria. The court must establish that at least four of the following six factors are present (CCBC Legal Studies,
n.d.):
• The activity poses a high degree of risk of harm to a person, the land of another, or the property owned
by another.
• The harm resulting from this activity would likely be substantial.
• The use of reasonable care would not eliminate this risk.
• The activity is not something that would be considered a matter of common usage.
• The activity is not appropriate for the place where it occurs.
• The danger of the activity overshadows the benefit it poses to a given community.
In essence, the basis for determining strict liability is the extent of the risk involved in the activity. This basis
could also apply to the ownership of dangerous pets. A dog that is known to be aggressive would qualify the
owner for strict liability should it get out and bite someone. The courts would find that the owner knew, or
should have known, that the dog was dangerous and had a propensity to cause harm (Kionka, 2013).

Trespass
In some situations, the owner of the dangerous activity might not be held liable. One such situation is
trespassing. Trespassing occurs as an individual enters or remains upon property owned by another without
permission (Kionka, 2013). In the case of trespassing, the owner of the property does not have a duty to make
the premises safe based on reasonable care for the trespasser (Kionka, 2013). Also, the owner does not have a
responsibility to cancel or alter activities on the premises to avoid endangering the trespasser (Kionka, 2013).

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 6 The Tort System

Figure 6.5

69

Train tracks are a common area for trespassing. (Credit: Muscat_Coach/ pixabay/ License: CC0)

In some cases, however, the property owner could be held liable (Kionka, 2013):
• When the area in question is a common place for trespassing
• When the owner knows a trespasser is present
• When the trespasser needs aid, then the owner has a duty to rescue him or her
• When the trespasser is a child, and the dangerous activity is deemed as an attractive nuisance, or an
attraction that a reasonable child would wish to view
Even though trespassing can present an exception to liability in the presence of a dangerous activity, it is not a
given. There are numerous exceptions that allow for liability. In effect, strict liability can occur in a given
situation even when the property owner has provided care that goes above and beyond what is reasonable.
The court does not need to establish proof of lack of due care when applying strict liability to a case (Baime,
2018).

Product Liability
Individuals are not always the defendants involved in civil suits. Manufacturers, wholesalers, distributors, and
retailers can also be named in torts that pertain to products and qualify as strict liability (CCBC Legal Studies,
n.d.). Some products contain flaws that were not intentionally created; such flaws may not be discovered until
an individual suffers harm as a result of using them.
It is not always possible to conclusively prove that an act or omission was responsible for the harm (Baime,
2018). As a result, the courts developed the doctrine of res ipsa loquitor, which means that whatever it is
speaks for itself. The burden of proof shifts from the plaintiff to the defendant, who must disprove negligence.
However, the plaintiff must first establish three factors (Baime, 2018):
• The defendant had control over the product in question while it was being manufactured.
• Under normal use and circumstances, the product would not cause damage or harm, but damage or
harm has occurred in the case in question.

70

Chapter 6 The Tort System

• The behavior of the plaintiff did not significantly contribute to the harm caused.
The doctrine of res ipsa loquitor does not establish proof of negligence, but it does allow the jury to infer what
is not explicitly available pertaining to negligent acts or omissions on the part of the defendant (Baime, 2018).
Negligence can occur when products are created because defects can harm consumers. Think about the
potential harm that would occur if brake manufacturers were negligent. This negligence would cause brakes
to have flaws, which would prevent them from doing their job of stopping cars. If a car does not stop, people
will likely be injured. The manufacturing defect would result in a product liability lawsuit, based on legal
responsibility for the harmful consequences proximately caused by the product defect (Baime, 2018). Since the
courts would not be able to see the negligence occurring, the courts would base their decision on res ipsa
loquitor and the fact that the brakes would not normally fail under normal use by the driver.

Figure 6.6

If brakes do not work like they are supposed to, it could be the result of a manufacturing defect

that would result in product liability. (Credit: Valtercirillo/ pixabay/ License: CC0)

The Unreasonably Dangerous Product Standard
In the case of product liability, the court uses an unreasonably dangerous product standard to determine
liability. The unreasonably dangerous product would be so dangerous that the danger would be beyond the
expectation of the user, and a less dangerous option could have been produced instead (Kionka, 2013). This
type of unreasonably dangerous product often falls into one of three categories (Kionka, 2013):
• A flaw in the manufacturing process that occurred because the manufacturer failed to exercise proper
care during manufacturing
• A defect in the design of the product, which makes it dangerous, and safer alternatives are available and
economically feasible
• The product includes insufficient warnings or instructions for the proper use of the product and its
potential dangers

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 6 The Tort System

71

Defenses
There are defenses to product liability claims. In some cases, the plaintiff’s own behaviors contribute to his or
her injuries, based on his or her own negligence. This situation is known as contributory negligence.
Contributory negligence, when determined by the court, prevents any recovery of damages by the plaintiff
(Baime, 2018). So, if the court finds contributory negligence, the plaintiff is unable to recover any damages for
the injury. Two forms of contributory negligence are assumption of risk and misuse.
Assumption of risk is one defense. In some cases, the defendant can argue that the user assumed the risk of
using the product if he or she used the product while knowing that the defect in the product created a risk
(CCBC Legal Studies, n.d.). An individual who purchases a saw and sees that the guard is too small to cover the
teeth, but decides to use it anyway, is assuming the risk of using the product. If the saw cuts the individual,
then the manufacturer could argue that the person assumed the risk because he saw the defect, understood
the risk, and used the saw anyway.
Another defense is product misuse. In some cases, an individual will use a product in ways that it is not meant
to be used (CCBC Legal Studies, n.d.). The user might not be aware of a defect, and he or she proceeds to use
the product incorrectly. Misuse by the individual would be to blame for any resulting harm.

Figure 6.7

Using a chainsaw with bare feet could be dangerous and add to the risk of use without a guard. If

the plaintiff suffered harm because his bare foot could not hold the wood down properly, he could be
responsible for comparative negligence. (Credit: edman_eu/ pixabay/ License: CC0)
Plaintiffs might also be responsible for comparative negligence. With comparative negligence, the plaintiff’s
own actions in the use of the product contributed to the harm caused by the product, but the plaintiff might
still receive damages (CCBC Legal Studies, n.d.). The amount of negligence on behalf of each part (plaintiff and
defendant) is compared to determine the damages to which the plaintiff is entitled (Baime, 2018). If a plaintiff
is found to be 30% responsible, and the defendant 70% responsible, then the plaintiff would be entitled to 70%
of the damages suffered.

72

Chapter 6 The Tort System

Conclusion
In some cases, a plaintiff suffers harm, but fault is not easily determined, or fault is not the issue. A defendant
can exercise reasonable care while the nature of the activity lends itself to risk of harm. Products could have
obvious or hidden defects that cause harm to another. When defects occur, the plaintiff has the ability to file a
civil suit against the entity that is responsible for the harm-causing defect. The plaintiff might also share some
responsibility in the harm, and based on product liability, the court decision will be adjusted accordingly.

Assessment Questions
1. Define Torts.
2. An example of an intentional tort is:
a. Defamation.
b. Assault.
c. Malicious prosecution.
d. All of the above.
3. When an individual creates and promotes malicious falsehoods about another that individual may be liable
for:
a. Libel.
b. Slander.
c. Defamation.
d. All of the above.
4. Describe Negligence.
5. All of the following are elements of negligence except:
a. A reasonable person.
b. A duty by the defendant to either act or refrain from acting.
c. A breach of a duty owed by defendant.
d. Measurable harm.
6. Which of the following is a special relationship giving rise to a duty to act to aid or protect one in peril?
a. Hotel and guest.
b. Cousin to cousin.
c. School principal and student.
d. Hotel and guest, and school principal and student.
7. If an activity causes a foreseeable and highly significant risk of physical harm even when reasonable care is
exercised by all actors, and the activity is not one of common usage, it is:
a. Proximate cause.
b. Abnormally dangerous.
c. Negligence.
d. None of these are correct.
8. What is an attractive nuisance?

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 6 The Tort System

73

9. The elements of res ipsa loquitor that a plaintiff must establish in a product liability lawsuit include all of the
following except:
a. The defendant breached his or her duty of care.
b. The defendant had control over the product in question while it was being manufactured.
c. Under normal circumstances, the product would not cause damage or harm, but damage or harm has
occurred in the case in question.
d. The behavior of the plaintiff did not significantly contribute to the harm caused.
10. Describe the differences between contributory and comparative negligence.

Endnotes
Baime. E. (2018). Fundamentals of tort law. Retrieved from: https://nationalparalegal.edu/
FundamentalsTortLaw.aspx.
Cornell Law School. (n.d.). Tort. Retrieved from: https://www.law.cornell.edu/wex/tort.
Kionka, E. J. (2013). Torts (5th ed.). St. Paul, MN: West Academic Publishing. Retrieved from:
https://lscontent.westlaw.com/images/content/Torts5th.pdf.
Baime. E. (2018). Fundamentals of tort law. Retrieved from: https://nationalparalegal.edu/
FundamentalsTortLaw.aspx.
CCBC Legal Studies (n.d.) Strict liability. Retrieved from: https://ccbclegalstudiesbusinesslaw.wordpress.com/
unit-1-foundations-of-law/torts/strict-liability/.
Kionka, E. J. (2013). Torts (5th ed.). St. Paul, MN: West Academic Publishing. Retrieved from:
https://lscontent.westlaw.com/images/content/Torts5th.pdf.

74

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 6 The Tort System

7

Contract Law
Figure 7.1 (Credit: edar/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
7.1 Consideration and Promissory Estoppel
7.2 Capacity and Legality
7.3 Breach of Contract and Remedies

Introduction
Learning Outcome
• Analyze the principles of contract law and how they apply to businesses.

7.1

Consideration and Promissory Estoppel

A contract is defined as an agreement between two or more parties that is enforceable by law.
To be considered enforceable by law, a contract must contain several elements, including offer and
acceptance, genuine agreement, consideration, capacity, and legality.

76

Figure 7.2

Chapter 7 Contract Law

Before a contract can become legal and enforceable, several elements must first be in place.

(Credit: rawpixel/ pixabay/ License: CC0)
The key to a contract is that there must be an offer, and acceptance of the terms of that offer. An offer is a
proposal made to demonstrate an intent to enter a contract. Acceptance is the agreement to be bound by the
terms of the offer. Offers must be made with intent, must be definite and certain (i.e., the offer must be clearly
expressed for it to be enforceable), and must be communicated to the offeree. An acceptance must
demonstrate the willingness to consent to all of the terms of the offer.
Genuine agreement, i.e., “a meeting of the minds,” is also required. Agreement can be destroyed by fraud,
misrepresentation, mistake, duress, or undue influence.
Consideration must be included in contracts. Consideration is a thing of value promised in exchange for
something else of value. This mutual exchange binds the parties together.
Capacity to contract is the next element required for a valid agreement. The law presumes that anyone
entering a contract has the legal capacity to do so. Minors are generally excused from contractual
responsibility, as are mentally incompetent and drugged or drunk individuals.
Finally, legality is the last element considered. Parties entering into contracts that involve illegal conduct may
not expect judicial relief to have that contract enforced. This theory has also been applied to conduct that
would be considered in opposition to public policy.

Consideration and Promissory Estoppel
Contract law employs the principles of consideration and promissory estoppel.

Consideration
In most cases, consideration need not be pecuniary (monetary). Most contracts are enforceable only if each

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 7 Contract Law

77

party gets consideration from the agreement. Consideration can be money, property, a promise, or some
right. For instance, when a music company sells studio equipment, the promised equipment is the
consideration for the buyer. The seller’s consideration is the money the buyer promises to pay for the
equipment.

Promissory Estoppel
The promissory estoppel doctrine is an exception to the requirement of consideration for contracts.
Promissory estoppel is triggered when one party acts on the other party’s promise. In cases where it is
triggered, there is harm or severe injustice to the party who acted because they relied on the other party’s
broken promise.
The doctrine of promissory estoppel allows aggrieved parties to pursue justice or fairness for the performance
of a contract in court, or other equitable remedies, even in the absence of any consideration. Its legal
application may vary from state to state, but the basic elements include:
• A legal relationship existed between the parties.
• A promise was made.
• There was reliance on the promise that caused one party to act before any real consideration was
exchanged.
• A substantial and measurable detriment occurred as a result of the failure to perform on the contract.
• An unconscionable result, or gross injustice, resulted from the broken promise.
If it is found that these elements are satisfied and that the doctrine of estoppel is applicable, then the court will
issue the appropriate damages in the form of reliance damages to restore the aggrieved party to the position
they were in prior to the broken promise. Expectation damages are not usually available if promissory
estoppel is being claimed.
An example of how this principle would apply is:

EXAMPLE 7.1
After a bidding war for his services, Bob turns down a job offer with We are the Best, LLC in Miami, Florida
(where he lives), and accepts a dream job offer from MegaCorp Co. in San Francisco, California. The offer
contains a specific start date, compensation terms, benefits outline, and more. However, it does not include
relocation expenses or provisions. The company is aware of his plans to move across the country for the sole
purpose of taking this dream role. Bob breaks his Miami lease with penalty and spends approximately
$13,000 in moving and travel costs. As the cost of living in San Francisco is much higher than in Miami, he
puts down a much pricier first and last month’s rent and security deposit payment than he is used to. Within
two days of his planned start date, he receives a call from management at MegaCorp Co. stating that the
company has changed its mind and decided to go in a different direction. If Bob brings a promissory
estoppel suit, he will likely be entitled to all of the costs that he incurred while anticipating the start of the
promised role (i.e., penalty for the broken lease, moving costs, difference in the rental costs, cost of breaking
the new lease, if necessary, etc.) Following reimbursement of his costs, Bob will be returned to the same
position he was in prior to the broken promise. However, the company will not likely be required to reopen

78

Chapter 7 Contract Law

the role for him or give him the job, as originally anticipated. Also, he will not likely be awarded any damages
for the job that he turned down with We are the Best, LLC, as expectation damages are not usually available.
The doctrines of consideration and promissory estoppel are essential to an understanding of how contracts
are formed and enforced in the United States.

7.2

Capacity and Legality

For a contract to be legally binding, the parties entering into the contract must have the capacity to do so. As
a legal matter, there are certain classes of people who are presumed to have no capacity to contract. These
include legal minors, the mentally ill, and those who are intoxicated. If people meeting these criteria enter into
a contract, the agreement is considered voidable. If a contract is voidable, then the person who lacked
capacity has the choice to either end the contract or continue with it as agreed upon. This design is meant to
protect the party lacking capacity.
Following are some examples of the application of these rules.

Minors Have No Capacity to Contract
In most states, minors under the age of 18 lack the capacity to make a contract and may therefore either
honor an agreement or void the contract. However, there are a few exceptions to this rule. In most states, a
contract for necessities (i.e. food and clothing) may not be voided. Also, in most states, the contract can no
longer be voided when the minor turns 18.

EXAMPLE 7.2
Mary, 16, an athlete, signs a long-term endorsement deal with a well-known brand and is compensated for
several years. At age 20, she decides she wants to take a better endorsement deal, so she tries to void the
agreement on the grounds that it was made when she was a minor and that she lacked capacity at that time.
Mary will not likely succeed in having her agreement voided, as she has passed the period of incapacity.

Mental Incapacity
If a person lacks the mental capacity to enter a contract, then either he or she, or his or her legal guardian,
may void it, except in cases where the contract involved necessities. In most states, mental capacity is
measured against the “cognitive standard” of whether the party understood its meaning and effect.

EXAMPLE 7.3
Mr. Williams contracted to sell a patent. Later, however, he claimed that he lacked capacity to enter the

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 7 Contract Law

79

agreement. He, therefore, sought to have the contract voided. Williams based his claim on the fact that he
had been diagnosed as manic-depressive and had received treatment from a variety of mental hospitals for
this condition. His doctor stated that he was unable to properly evaluate business opportunities and
contracts while in a “manic” state. A California Court of Appeals, evaluating a similar situation, refused to
terminate the contract and stated that even in his manic state, the party was capable of contracting, as his
condition may have impaired his judgment but not his understanding of the contract. With other mental
conditions, a different legal conclusion could be reached.

Voluntary Intoxication – Drugs and Alcohol
Courts generally do not find lack of capacity to contract for people who are voluntarily intoxicated. The
rationale for this decision is found in the reasoning that individuals should not be allowed to side-step their
contractual obligations by virtue of their self-induced states. By another token, however, courts also seek to
avoid the undesirable result of allowing the sober party to take advantage of the other person’s condition.
Therefore, if a party is so inebriated that he or she is unable to understand the nature and consequences of
the agreement, then the contract may be voided by the inebriated party.

EXAMPLE 7.4
In the late 1900s, the owner of a significant amount of stock went on a three-month drinking binge. A local
bank that was aware of his consistent inebriation hired a third party to contract with him. The third party
succeeded in getting him to sell his stock for about 1.5% of the worth of its total value. When the duped
seller ended his binge a month later, he learned that the third party had sold the stock to the local bank
behind the deal. He then sued the third party. Ultimately, the case was decided by the U.S. Supreme Court,
which found that the agreement was void because both the bank and the third party knew that the plaintiff
was unaware of what he was doing when he entered the contract. The bank was required to return the
shares to the plaintiff, minus the 1.5% amount of real value that he had been paid for the shares.

Legality
Contracts must be created for the exchange of legal goods and services to be enforced. An agreement is void
if it violates the law, or is formed for the purpose of violating the law. Contracts may also be found voidable if
they are found violative of public policy, although this is rarer. Typically, this conclusion is only invoked in clear
cases where the potential harm to the public is substantially incontestable, eluding the idiosyncrasies of
particular judges.
For a contract to be binding, it must not have a criminal or immoral purpose or go against public policy. For
example, a contract to commit murder in exchange for money will not be enforced by the courts. If performing
the terms of the agreement, or if formation of the contract, will cause the parties to engage in activity that is
illegal, then the contract will be deemed illegal and will be considered void or “unenforceable,” similar to a
nonexistent contract. In this case, there will not be any relief available to either party if they breach the
contract. Indeed, it is a defense to a breach of contract claim that the contract itself was illegal.

80

Chapter 7 Contract Law

EXAMPLE 7.5
In a state where gambling is illegal, two parties enter into an employment contract for the hiring of a
blackjack dealer. The contract would be void because the contract requires the employee to perform illegal
gambling activities. If the blackjack dealer tries to recover any unpaid wages for work completed, his claim
will not be recognized because the courts will treat the contract as if it never existed.
By contrast, parties enter a contract that involves the sale of dice to a known dealer in a state where
gambling is unlawful. The contract would not be considered void because the act of selling dice, in and of
itself, is not illegal.
Some examples of contracts that would be considered illegal are contracts for the sale or distribution of illegal
drugs, contracts for illegal activities such as loansharking, and employment contracts for the hiring of
undocumented workers.
An understanding of the several theories outlined herein for establishing (or challenging) capacity and legality
in contract law is essential to this area of law.

7.3

Breach of Contract and Remedies

Once a contract is legally formed, both parties are generally expected to perform according to the terms of the
contract. A breach of contract claim arises when either (or both) parties claim that there was a failure, without
legal excuse, to perform on any, or all, parts and promises of the contract.
Several inquiries are triggered when a breach of contract claims is initiated. The first step is to determine
whether a contract existed in the first place. If it did, the following questions may be asked: What did the terms
of the contract require of the parties? Were the contractual terms modified at any point? Did the breach
actually occur? Was the claimed breach material to the contract? Does any legal excuse or defense to
enforcement of the contract exist? What damages were caused by the breach?

Material vs. Minor Breach
The parties’ obligations and remedies for a breach of contract depend on whether the breach is considered
material or minor.
When something substantially different from what was expected under the terms of the contract is delivered,
the breach will be considered material. For example, the breach will be considered material if the contract
promises the delivery of Christmas ornaments, but the buyer receives a box of candies. In the case of a
material breach, the non-breaching party has the right to all remedies for breach of the entire contract and is
no longer expected to perform their obligations. In considering whether a breach is material, courts will
determine whether the non-breaching party still received a benefit, and if so, how much was received,
adequate compensation for the damages, the extent of the performance (if any) by the breaching party, any
hardship to the breaching party, the negligence or intent behind the behavior of the breaching party, and
finally, the possibility that the breaching party will perform the remainder of the contract.
There are times, however, that despite the breaching party’s failure to perform some of the contract, the other
party still receives a majority of the goods or services specified in the contract. In this case, the breach will be

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 7 Contract Law

81

considered minor. For example, the breaching party may be late on delivering goods or services promised
under a contract that does not specify a firm delivery date and that doesn’t state that time is of the essence. In
this case, a reasonably short delay would likely only be considered a minor breach of the contract.
Consequently, the non-breaching party would still be required to perform as pursuant to the contract.
However, damages may be available to them if they suffered some harm as a result of the delay.

Remedies
Typically, the remedies that will be available if a breach of contract is found are money damages, restitution,
rescission, reformation, and specific performance.

Figure 7.3

When there is a breach of contract, the courts might get involved to help determine the remedy.

(Credit: succo/ pixabay/ License: CC0)
Money damages include compensation for financial losses caused by the breach.
Restitution restores the injured party to status quo or the position they had prior to the formation of the
contract, by returning to the plaintiff any money or property given pursuant to the contract. This type of relief
is typically sought when a contract is voided by courts due to a finding that the defendant is incompetent or
lacks capacity.
Rescission or reformation may be available to parties who enter into contracts by mistake, fraud, undue
influence, or duress. Rescission terminates the duties of both parties under the contract, while reformation
allows courts to equitably change the contract’s substance.
Specific performance compels one party to perform the promises stated in the contract as nearly as
practicable. Specific performance is only mandated when money damages do not adequately compensate for
the breach. Personal service, however, may not be used to compel specific performance, since doing so would

82

Chapter 7 Contract Law

constitute forced labor, i.e. slavery, which is in violation of the U.S. Constitution.
Inevitably, when valid contracts are created, the potential for breach exists. An understanding of what
happens when a contract’s terms are breached is fundamental to an understanding of contract law.

Assessment Questions
1. What is the definition of a contract?
2. The elements of a contract include all but the following element:
a. Offer and acceptance.
b. Consideration.
c. Capacity.
d. Promissory Estoppel.
3. What are the ways an agreement can be invalidated?
a. Fraud.
b. Misrepresentation.
c. Undue influence.
d. All of the above.
4. Describe the concept of Promissory Estoppel.
5. Consideration may include any of the following except:
a. A promise.
b. A gift.
c. Property.
d. Money.
6. What happens when a person lacks the legal capacity to enter into a contract?
7. Which of the following is most likely to be classified as a necessity for which a minor will be held liable on a
contract?
a. A television.
b. School supplies.
c. Education.
d. Food.
8. A minor can avoid a contract to purchase a car if:
a. The car has been destroyed.
b. The car has been damaged.
c. He or she grows tired of it.
d. All of the above.
9. When can a mentally incompetent person void a contract?
10. Examples of illegal contracts include all but the following:
a. Contracts for the sale or distribution of heroin.
b. Contracts for loansharking.
c. Contracts in consideration of marriage.
d. Employment contracts for the hiring of undocumented workers.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 7 Contract Law

83

11. Define a material breach.
12. Typical remedies available for a breach of contract include:
a. Money damages.
b. Rescission.
c. Specific Performance.
d. All of the above.
13. Distinguish between rescission and reformation.
14. Courts of equity will not grant specific performance of contracts:
a. For a personal service contract.
b. For the sale of real estate.
c. For the sale of the original manuscript of a rare edition book.
d. All of these are correct.
15. Define restitution.

Endnotes
Promissory Estoppel: Requirements and Limitations of the Doctrine. University of Pennsylvania Law School.
Retrieved from: https://scholarship.law.upenn.edu/cgi/
viewcontent.cgi?article=9407&context=penn_law_review.
Promissory Estoppel as a Substitute for Consideration. LawShelf Educational Media. Retrieved from:
https://lawshelf.com/videos/entry/contract-law-promissory-estoppel-as-a-substitute-for-consideration.
US Legal, Inc. Consideration. Contracts. Retrieved from: https://contracts.uslegal.com/consideration/.
Stim, R. Consideration: Every Contract Needs It. Nolo. 23 Apr. 2015. Retrieved from: www.nolo.com/legalencyclopedia/consideration-every-contract-needs-33361.html.
What Is ‘Consideration’ and How Much Is Required? Findlaw. Retrieved from:
https://smallbusiness.findlaw.com/business-contracts-forms/what-is-consideration-and-how-much-isrequired.html.
Bradley, J. The Legal Capacity of a Contract. November 21, 2017. Retrieved from:
https://smallbusiness.chron.com/legal-capacity-contract-62816.html.
Capacity To Enter Into Contracts – Contract Law. https://laws.com/. Retrieved from: https://contractlaw.laws.com/legality/capacity-to-enter-into-contracts.
Can a Minor Enter into a Contract? HG.org. Retrieved from: https://www.hg.org/legal-articles/can-a-minorenter-into-a-contract-34024.
Breach of Contract, Remedies that can be Pursued. HG.org. Retrieved from: https://www.hg.org/legal-articles/
breach-of-contract-legal-remedies-that-can-be-pursued-22797.
Remedies for Breaches of Contract. LawTeacher. Retrieved from: https://www.lawteacher.net/free-law-essays/
contract-law/remedies-for-breaches-of-contract-law-essay.php.
Contracts—termination and contractual claims and remedies—overview. Lexis PSL. Retrieved from:
https://www.lexisnexis.com/uk/lexispsl/bankingandfinance/document/391289/5FKMGJ81-F185-X1CM-00000-00/Contracts_termination_and_contractual_claims_and_remedies_overview.

84

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 7 Contract Law

8

Sales Contracts
Figure 8.1 (Credit: JESHOOTS-com/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
8.1 The Nature and Origins of Sales Contracts
8.2 Warranties and Sales Contracts

Introduction
Learning Outcome
• Recognize nuances of contracts pertaining to sales.

8.1

The Nature and Origins of Sales Contracts

Features of Sales Contracts
Commercial enterprises that engage in buying and selling practices need to be aware of the features and
nature of sales contracts. A contract of sale is a specific type of contract in which one party is obligated to
deliver and transfer ownership of a good to a second party, who in turn is obligated to pay for the good in
money, or its equivalent. The party who is obligated to deliver the good is known as the vendor or seller. The
party who is obligated to pay for the good is known as the vendee or buyer.
It has generally been established that there are six main features of sales contracts. Sales contracts are:
1. Consensual: they are perfected by mere consent without the need for any additional acts
2. Bilateral: both parties in the contract are bound to fulfill reciprocal obligations toward each other
3. Onerous: the good sold is conveyed in consideration of the price, and the price paid is conveyed in
consideration of the good

86

Chapter 8 Sales Contracts

4. Commutative: the good sold is considered to be the equivalent of the price, and vice versa
5. Nominate: this type of contract has a special designation (i.e., sale)
6. Principal: the validity does not depend upon the existence of other contracts

Sources of Law for Sales Contracts
Only in very limited circumstances (such as in the buying and selling of stocks) does federal law govern sales
contracts. Until the 1950s, there were two main sources of law for sales contracts: state common law and state
statutory law. Thus, the laws governing sales contracts differed from state to state. As interstate commercial
activity grew in importance, there was a need for a uniform law for sales transactions that would harmonize
rules across the states. Therefore, in 1952, the Uniform Commercial Code (UCC)was created to govern
business transactions. All 50 states have adopted the Code, but each has the power to modify it, in line with
the wishes of the state legislature.

The Uniform Commercial Code
The UCC categorizes items that can be bought or sold into three types:
1. Goods are defined in Section 2-105 of the UCC as tangible items “which are movable at the time of
identification to the contract for sale.” Therefore, the primary features of goods are that they are movable
and tangible. Refrigerators, paper, and furniture are all examples of goods.
2. Services are items that are movable but not tangible. Accounting is an example of a service.
3. Realty describes non-good items that are tangible but not movable. Under this definition, commercial
and residential property are classed as realty.
These definitions have created some grey areas that have been clarified by the courts in their interpretation of
the UCC. In the 2008 case Crown Castle Inc. et al. v. Fred Nudd Corporation et al., a case in which the
telecommunications company Crown Castle sued a cell phone tower installation firm for the construction of
faulty towers, the courts had to determine whether cell phone towers (monopoles) should be classified as
movable (and hence goods) or non-movable (and therefore realty). Ultimately, it was determined that
monopoles are goods. Items that are attached to realty (e.g. a counter or a bar) and that are used for business
activities are described as trade fixtures and treated as goods. Software licenses are not tangible, but they are
also not movable, and have been treated in different ways: as goods, a mixed sale (a tangible item tied to an
intangible item), and pure services. Items such as soil and clay may be treated as goods even if they are part of
immovable land because they can be extracted and moved. Crops that are sold while they are still growing on
the land are also considered to be goods even though they are technically immovable while growing.
Article 2 of the UCC specifically pertains to sales contracts of goods. It defines a sale as a transaction that
involves “the passing of title from the seller to the buyer for a price.” However, merchants are classified as a
separate entity under the terms of the UCC. This distinction is important because the Code contains provisions
that specifically apply to merchants and place greater duties on merchants to protect private citizens. There
are four ways in which an entity can be classified as a merchant:

Classification

Examples

Table 8.1

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

87

An agent who regularly sells goods as part of

A seller on an online auction site

his or her business or trade
An individual who employs other people to sell

The owner of a clothing store

goods
A person who works for a person who sells

An employee at a grocery retailer

goods
Any entity who self-identifies as a merchant

An individual who describes himself or herself as a
merchant in corporate documents

Table 8.1

Formation of Sales Contracts under the UCC
Sales contracts require most of the same components as general contracts, but the UCC includes some
provisions that specifically pertain to the creation of sales contracts. First, the UCC includes a new category of
offer. Basic contract law states that for an offer to be valid, it has to have “definiteness of terms.” In the UCC,
most of that particular rule is modified for greater flexibility. If the parties have “open” (in other words, “not
definite”) terms, the UCC addresses the situation with an overlay of “reasonableness”—for example, if no time
for performance is designated, the performance must occur within a “reasonable” time. As a result, the
following terms are legally allowed to be “open,” and there is a “default” provision that will apply under the
UCC:

Open Term

Default

Applicable
UCC
Provision

Price

If price is not named, the default is “reasonable price.”

UCC
2-305(1)

Payment

If payment is not named, default is “due at the time and place at

UCC

which the buyer is to receive the goods.”

2-310(a)

If delivery is not named, the default is “buyer normally takes delivery

UCC

at the seller’s place of business.”

2-308(a)

Duration of an

If duration of an ongoing contract is not named, the default is “buyer

UCC

Ongoing

normally takes delivery at the seller’s place of business.”

2-308(a)

Delivery

Contract
Table 8.2
The only term that really cannot be left open is the quantity term. The court is not going to second-guess a
quantity if the parties don’t set one in the contract—for example, why would the court arbitrarily want to force

88

Chapter 8 Sales Contracts

the parties to buy and sell 15,000 widgets if a quantity wasn’t specified? There are two exceptions to this rule:
requirements contracts (“as much as I need”) and output contracts (“as much as you can produce”). Even
though these ideas are illusory, they’re generally allowed in the commercial setting with good-faith limitations
under UCC 2-306.
Sometimes, however, the courts will not allow purported “requirements” contracts. In one case, a court ruled
that the contract was an unenforceable illusory contract instead of an enforceable requirements contract, even
though it was a contract for the sale of goods (“as much as I need”). The reason for this ruling was that it did
not appear that the buyer had any real intention of going through with any purchase.
Under Section 2-205 of the UCC, offers made by merchants are considered to be firm offers if the offers are
made in writing and explicitly state that there is a three-month irrevocability period. A three-month
irrevocability period is assumed if no mention is made with the offer. Acceptance of the offer can be made in
any reasonable manner, but the mirror-image rule does not apply under the UCC. This means that if the
terms of the acceptance do not mirror those of the offer, the acceptance is treated as a counteroffer and no
legal contract is formed. Sale of goods contracts must be in writing if the value of the goods is $500 or more.
Modifications to the contract must be made in good faith, and new consideration is not required. A contract
provision, or the entire contract itself, can be considered to be unconscionable if its terms are unfair or
unreasonable. If a court deems this to be the case, the contract, or certain provisions of it, may be
unenforceable.

Title
Title means ownership of a good. When the sale is completed, an agent must pass the title for the good to the
buyer. There are three types of titles:
1. Good title describes a title that is obtained from an individual who owns the goods free and clear.
2. Void title occurs when the title is passed to the buyer from a person who does not legitimately own the
title. An important point is that good faith is irrelevant when a void title is acquired. For example, a person
who unknowingly purchased stolen goods has a void title. An exception occurs when an owner entrusts
goods to a merchant who ordinarily deals in those goods, and then that merchant sells the goods to a
good-faith buyer. In this case, the buyer acquires a good title. For example, if a motorcycle owner takes
the motorcycle to a vehicle repair shop and the motorcycle is accidentally sold, the buyer acquires the
title.
3. Voidable title occurs when the contract would have been good, but certain circumstances make it
voidable. For example, if the buyer was deceitful about his or her true identity, the buyer is a minor, or the
buyer wrote a bad check in the sale, then the title is deemed voidable.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

Figure 8.2

89

A sale is defined as a transaction that involves the passing of a title from the seller to the buyer

for a price. (Credit: Negative Space/ pexels/ License: CC0)

Issues Associated with Title
Imagine the following scenario: A café purchases a new coffee machine from a supplier. However, when the
supplier tries to deliver the equipment to the café, it is involved in an accident and the coffee machine is
destroyed. A question emerging from this scenario is this: Is the supplier legally obligated to replace the
machine? Asked differently: Who holds the good title in this scenario?
Prior to the introduction of the Uniform Common Code, the loss would have fallen on the owner of the café,
since he or she paid for the coffee machine prior to taking possession of it. Under the UCC, however, as long
as the supplier is considered a merchant, the risk of loss remains with the merchant until the buyer takes
possession of the good.
Given problems like the one described above, the UCC separately considers four specific issues relating to
titles:
• Ownership. Under consideration is the question of when the title transfers from vendor to vendee, and
hence when ownership is said to occur.
• The concept of encumbrance considers when the vendee is granted an interest in the good such that the
good can be used as collateral for a debt.
• The UCC considers when the risk of loss attaches and what the responsibilities of the buyer and seller are
to each other, should a loss occur.
• Insurable interest is the right to insure the goods against exposure to risk of loss or damage
The UCC allows four scenarios for sales contracts: simple delivery contracts, common-carrier delivery
contracts, goods-in-bailment contracts, and conditional sales contracts.
Each type involves the title, risk of loss, and insurable interest passing at different times.
A simple delivery contract occurs when the goods are transferred from the buyer to the seller at the time of
the sale or later, e.g., if the goods are delivered. Title transfers when the contract is executed, insurable

90

Chapter 8 Sales Contracts

interest passes at the same time, and risk of loss transfers when the buyer takes possession, unless the seller
is not a merchant. In the latter case, under the rule of tender of delivery, risk remains with the buyer.
A common-carrier delivery contract occurs when a common carrier, who is an independent contractor
rather than an agent of the seller (e.g., a trucking line), delivers the goods. The UCC further categorizes these
types of contracts into shipment contracts and destination contracts:
1. A shipment contract occurs when it is the responsibility of the seller to make the shipping arrangements
and to transfer the goods to the common carrier. Under this contract, title passes to the buyer at the time
of shipment, so the buyer bears the risk of loss, even when he or she has not taken possession of the
goods.
2. A destination contract occurs when the seller is required to deliver the goods to a location that is
stipulated in the contract. Under this contract, title transfers when the goods are delivered, but the seller
bears the risk of loss until that time.
A goods-in-bailment contract occurs when the goods are stored under the control of a third party, such as in
a warehouse or on a ship. Transfer of title and risk of loss depends on whether the seller has a document
indicating ownership of the goods and whether that document is negotiable or non-negotiable. A negotiable
document contains the words, “deliver to the order of [seller].” As soon as that document is endorsed to the
buyer, both title and risk pass to the buyer. A non-negotiable document lacks those words. Under these
circumstances, title passes with the endorsement of the document, but risk of loss does not pass until the
custodian of the goods is notified of the title. If a document of title is completely absent, title passes at the
same time as the execution of the contract, but risk does not pass until the custodian is notified of, and
acknowledges, the transaction. Insurable interest is created when either the buyer or seller has the title, risk of
loss, or an economic interest in the goods.
Finally, a conditional sales contract is a contract that occurs when the sale is dependent on approval. For
example, a sale-or-return agreement occurs when both parties agree that the buyer can return the goods at a
later date. Insurable interest is created once the goods are identified in the contract. Title and risk of loss
depend on whether the goods are delivered by the common carrier, the seller, or in bailment, as described
above.

The International Sale of Goods
With globalization, there has been a significant expansion of commercial transactions undertaken across
international borders. The United Nations Convention on Contracts for the International Sale of Goods, or
the CISG, is the main legal structure offered for the governance of international commercial transactions. The
CISG broadly covers the same topics as the UCC, but it preempts the UCC if there is a problem with an
international sale.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

8.2

91

Warranties and Sales Contracts

Figure 8.3

The law provides remedies for breach of sales contracts. (Credit: rawpixel/ pexels/ License: CC0)

Warranties
A warranty is a guarantee on the good that comes as part of the sales contract, but contract law treats
warranties as an additional form of contract that binds the selling party to undertake a certain action.
Typically, the selling party has an obligation to provide a product that achieves a specified task, or to deliver a
service that meets certain minimal standards. Warranties are offered for a range of different goods and
services, from manufactured goods to real estate to plumbing services. The warranty assures the buyer that
the good or service is free from defects, and it is a legally binding commitment. In the event that the product
or service fails to meet the standards set out in the warranty, then the contract provides a specific remedy,
such as a replacement or repair.
According to UCC 1-203, the performance and execution of all contracts must be undertaken in good faith.
Good faith means honesty in fact and the observance of reasonable commercial standards of fair dealing. If
the parties in the contract are merchants, the UCC also requires that the contract be undertaken in accordance
with commercial reasonableness. This requirement means that the transaction should be undertaken in a
sensible and prudent way.

Express and Implied Warranties
Warranties can be express, implied, or both. Both express and implied warranties provide legal relief for the
purchaser in the event of a breach of contract.
An express warranty is one in which the seller explicitly guarantees the quality of the good or service sold.
Typically, the vendor provides a statement, or other binding document, as part of the sales contract. What this
means in practice is that the buyer has engaged in the contract on the reasonable assumption that the quality,
nature, character, purpose, performance, state, use, or capacity of the goods or services are the same as those

92

Chapter 8 Sales Contracts

stated by the seller. Therefore, the sales contract is based, in part, on the understanding that the goods or
services being supplied by the seller will conform to the description, or any sample, that has been provided.
There are myriad ways in which the seller can make statements as to the characteristics of the goods.
Here are a few examples of express warranties:
“Wrinkle-free shirt”
“Lifetime guarantee”
“Made in the USA”
“This orange juice is not from concentrate”
“24k gold”
There is not a specific way that words must be formed to make an express warranty valid. Importantly, the
sales contract does not need to explicitly state that a warranty is being intended. It is enough that the seller
asserts facts about the goods that then become part of the contract between the parties. However, the courts
do apply a reasonableness test of reliance upon warranties. Puffery, or language used to bolster sales, is
lawful, and the consumer is required to apply reason when evaluating such statements. For example, buyers
are expected to use reason when judging seller claims such as “this sandwich is the best in the world.”
Obvious sales talk cannot ordinarily be treated as a legally binding warranty.
A breach of the warranty occurs when the express warranty has been found to be false. In such
circumstances, the warrantor is legally liable just as though the truth of the warranty had been guaranteed.
The courts do not accept as a defense:
• Seller claims the warranty was true.
• Seller claims due care was exercised in the production or handling of the product.
• Seller claims there is not any reason to believe that the warranty was false.

Implied Warranties
In certain circumstances where no express warranty was made, the law implies a warranty. This statement
means that the warranty automatically arises from the fact that a sale was made. With regard to implied
warranties, the law distinguishes between casual sellers and merchant sellers, with the latter held to a higher
standard, given that they are in the business of buying or selling the good or service rendered. For example,
unless otherwise agreed, goods sold by merchants carry an implied warranty against claims by any third party
by way of trademark infringement, patent infringement, or any other intellectual property law infringement.
This type of warranty is known as the warranty against infringement. Another implied warranty provided by
merchant sellers is the warranty of fitness for normal use, which means that the goods must be fit for the
ordinary purposes for which they are sold.
It is important to note that if express warranties are made, this does not preclude implied warranties. If an
express warranty is made, it should be consistent with implied warranties, and can be treated as cumulative, if
such a construction is reasonable. If the express and implied warranties cannot be construed as consistent
and cumulative, the express warranty generally prevails over the implied warranty, except in the case of the
implied warranty of merchantability, or fitness for purpose.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

93

Breaches of Warranty
If the buyer believes that there has been a breach of the implied warranty of merchantability, it is their
responsibility to demonstrate that the good was defective, that this defect made the good not fit for purpose,
and that this defect caused the plaintiff harm. Typical examples of defects are:
• Design defects
• Manufacturing defects
• Inadequate instructions on the use of the good
• Inadequate warning against the dangers involved in using the good.

Specific Examples of Goods Under the Warranty of Merchantability
Type

Description

Second-

The UCC treats warranties arising for used goods in the same way as warranties arising for

hand

new goods, but second-hand products tend to be held to a lower standard on the warranty of

goods

merchantability.

Buyer-

The same warranties arise for mass manufactured goods as for goods that have been

designed

specified or made to order for the buyer. However, in this case, no warranty of fitness for

goods

purpose can arise since the buyer is using his or her own decisions, skill, and judgment when
making the purchase.

Food

The sale of food or drink carries the implied warranty of being fit for human consumption.

and
drink
Table 8.3
The buyer might intend to use the goods purchased for a different purpose than that for which it was sold. In
this case, the implied warranty holds only if the buyer relies on the seller’s skill or judgment to select the
product, the buyer informs the seller at the time of purchase of his or her intention for the use of the good,
and the buyer relies on the seller’s judgment and skill in making the final choice. If the seller is not made
aware of the buyer’s true intention, or does not offer his or her skill and judgment in aiding the sale, then
warranty of fitness for a particular purpose does not arise. For this reason, it is common for vendors to include
provisions in the average terms and conditions of sale with regard to the true and intended purpose of use.

Warranty of Title
By the mere act of selling, the vendor implies a warranty that the title is good and that the transfer of title is
lawful. In addition, the act of the sale creates a warranty that the goods shall be delivered free from any lien of
which the buyer was unaware. In some circumstances, the warranty of title can be excluded from the contract
documents. For instance, when the seller makes the sale in a representative capacity (e.g. as an executor of an
estate), then a warranty of title will not arise.

94

Chapter 8 Sales Contracts

Remedies to Buyers under the UCC
Remedy

Description

Cancel the

The UCC allows buyers to cancel the contract for nonconforming goods and to seek

contract

remedies that give them the benefit of the bargain.

Obtain cover

Buyers are allowed to substitute goods for those due under the sales contract. However,
substitutes must be reasonable, acquired without delay, and obtained in good faith.

Obtain

If the goods are unique or a legal remedy is inadequate, the seller may be required to

specific

deliver the goods as identified in the contract.

performance
Sue

Buyers are entitled to consequential and incidental damages if there is a breach of
contract. They may also be able to obtain liquidated damages (damages before the breach
occurs) or punitive damages.

Table 8.4

Assessment Questions
1. What is a sales contract?
2. All of the following are features of sales contracts except:
a. Consensual.
b. Bilateral.
c. Cumulative.
d. Principal.
3. What source of law governs sales contracts?
a. Common Law.
b. The Uniform Commercial Code.
c. Statutory Law.
d. Federal Law.
4. What is the definition of a good?
5. Distinguish a shipment contract from a destination contract.
6. What is a warranty in a sales contract?
7. Describe the difference between an express and implied warranty.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

95

8. Examples of a defect in a breach of the implied warranty of merchantability, include all of the following
except:
a. Design defect.
b. Manufacturing defect.
c. Inadequate instructions.
d. Product defect.
9. The following are possible remedies to buyers under the UCC:
a. Cancel the contract.
b. Obtain Cover.
c. Sue.
d. All of the above.
10. What is a breach of warranty?

Endnotes
Kubasek, N., Browne, M. N., Dhooge, L. J., Herron, D. J., Williamson, C., & Barkacs, L. L. (2015). Dynamic business
law. McGraw-Hill Education.
Kubasek, N., Browne, M. N., Dhooge, L. J., Herron, D. J., Williamson, C., & Barkacs, L. L. (2015). Dynamic business
law. McGraw-Hill Education.

96

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 8 Sales Contracts

9

Employment and Labor Law
Figure 9.1 (Credit: rawpixel/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
9.1 Employment, Worker Protection, and Immigration Law
9.2 Labor Law
9.3 Equal Opportunity in Employment

Introduction
Learning Outcome
• Analyze various laws governing employer/employee relationships.

9.1

Employment, Worker Protection, and Immigration Law

Compared to other countries in the West, stringent and extensive employee protections came fairly late to the
United States. Up until 1959, for example, employers had the right to fire a worker without giving any reason.
This concept, which was was known as at-will employment, was applicable in all states. The concept of at-will
employment does, however, continue today, and all employees are considered to be at-will unless they are
employed under a collective bargaining agreement, or under a contract for a set duration. Employers can still
fire employees for any reason, but they cannot be fired for illegal reasons, as set out in the U.S. or state
constitutions, federal law, state statutes, or public policy. In this section, some of the main employee rights
and company responsibilities will be introduced.

98

Figure 9.2

Chapter 9 Employment and Labor Law

Employees have various rights in the workplace and companies have various responsibilities

toward them. (Credit: Raw Pixel/ pexels/ License: CC0)

Health and Safety
Workers have the right to be safe at work, and companies have responsibilities to employees in the event that
they are harmed while undertaking work on behalf of the employer. The Occupational Safety and Health
Act, passed in 1970, is the main legislative action that governs health and safety in the workplace. The Act
established the Occupational Safety and Health Administration (OSHA), which is a federal agency whose
role is to “assure safe and healthy working conditions for working men and women by setting and enforcing
standards and by providing training, outreach, education and assistance.” Private employers and federal
government agencies are all covered under OSHA protection, although the self-employed and workers at state
and local governments in most states are not covered. OSHA has adopted thousands of regulations to enforce
the Occupational Safety and Health Act. It imposes a number of record-keeping and reporting requirements
on private employers. In addition, employers are required to inform employees of their health and safety
rights by posting appropriate notices in the workplace.

Type of

Description

Example

Specific

Standards that apply to specific types of work,

Safe handling of compressed gas

Duty

procedures, work conditions, and equipment

cylinders

OSHA
Standard

Standards
Table 9.1

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

99

General

Standards that apply to all employers and that impose

Standards pertaining to indoor air

Duty

a duty to protect workers from known hazards

quality and workplace violence

Standards
Table 9.1
Workers’ Compensation Acts help employees claim compensation for injuries that occur on the job. States
require employers to either purchase workers’ compensation insurance, or have the ability to self-insure
against compensation claims. Workers’ compensation insurance covers a range of different injuries, including
physical injuries, mental illnesses that can be shown to be employment-related, and stress.
Under the terms of the Acts, a Workers’ Compensation Agency is established at the state level to provide
judicial and administrative services to help in the resolution of claims for compensation. In the event of a
claim, a three-step process is put into place:
1. The worker files a claim with the agency.
2. The agency establishes the legitimacy of the claim.
3. If the injury is determined to be legitimate, compensation benefits are paid accordingly.
It is important to note that workers’ compensation is understood to be an exclusive remedy. This term means
that workers cannot sue the employer in court for further damages beyond that which is paid out under the
compensation claim. An exception is made when the employer intentionally injures the worker, however.
Furthermore, workers have the right to sue any third party involved in the cause of the injury to recover
additional damages.

Case Insight
In the case Chad A. Kelley v. Marsha P. Ryan, Administrator, Ohio Bureau of Workers’ Compensation, and CocaCola Enterprises, Chad A. Kelley attended a team-building event held by his employer, Coca-Cola, to celebrate
the launch of a new product. All employees attending the event were required to canoe down a river, which
Kelley, with colleagues, achieved without incident. Employees waiting on the river bank began to splash one
another, and according to witnesses, Kelley said that it would take more than some splashing to get him wet.
Consequently, several colleagues tried to throw Kelley into the water, which led him to sustain neck injuries.
The Ohio Bureau of Workers’ Compensation denied Kelley’s claim for benefits, however, arguing that Kelley
had instigated “horseplay” that removed the incident from the scope and course of employment. In 2009, an
appellate court ruled that this conclusion was incorrect and that the employer was, in fact, responsible. Kelley
was entitled to the compensation.

Fair Labor Standards Act
The Fair Labor Standards Act (FLSA) sets out provisions that delineate fair labor and unfair labor. There are
three main categories covered in the Act:
1. Child labor
2. Minimum wage provisions
3. Overtime pay requirements
The FLSA prohibits oppressive child labor as well as the shipping of goods produced by firms that make use of

100

Chapter 9 Employment and Labor Law

oppressive labor. The FLSA sets the minimum age for non-agricultural work as 14. However, there are some
exceptions. People under the age of 14 who are classed as minors may deliver newspapers, perform
babysitting or chores around the home, and can work in businesses owned by their families, as long as the
work is not deemed to be hazardous. In addition, minors may perform in television, radio, movie, or theatrical
productions. Once an employee becomes 18, child labor regulations no longer apply.
Under the terms of the FLSA, employees in covered industries, with the exception of apprentices and students,
must be paid the federal minimum wage. Congress is responsible for reviewing the level of the minimum
wage on a periodic basis and raising it to compensate for increases in the cost of living caused by inflation. In
2009, Congress raised the federal minimum wage to $7.25 an hour. This increase was the first in almost a
decade (although in 2014, President Obama signed an executive order that increased the minimum wage to
$10.10 for those employed on new federal contracts).
FLSA also mandates that employees who work more than 40 hours in a week should receive overtime pay that
is equal to at least one and one-half times their regular wage for every additional hour worked. Four
categories of employees are excluded from this provision, however: executives, administrative employees,
professional employees, and outside salespersons.

Family and Medical Leave Act
The Family and Medical Leave Act (FMLA), enacted in 1993, guarantees all eligible workers up to 12 weeks of
unpaid leave during any 12-month period for family and medical emergencies. The FMLA applies to all public
and private employers with 50 or more employees, covers employees who have worked for the employer for at
least one year, and applies to employees who have worked at least 25 hours a week for each of 12 months
prior to the leave. The events that qualify workers for leave are:
• The birth of a child
• The adoption of a child
• The placement of a foster child in the employee’s care
• The care of a seriously ill spouse, parent, or child
• Any serious health condition that prevents the worker from being able to perform any of the essential
functions of the job
Once the employee returns to work, he or she must be restored to the same or equivalent position. Social
Security benefits also provide benefits to certain employees and their dependents. The types of benefits that
fall under Social Security regulations include disability benefits, Medicare benefits, survivors’ benefits, and
retirement benefits.

Ending Employment
There are are also several regulations that cover workers who are terminated or who lose their employment.
These are summarized in the following table.

Regulation

Description

Table 9.2

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

Consolidated

Mandates that employees who are terminated must be provided with the opportunity

Omnibus

to continue to participate in group health insurance, so long as they agree to pay the

Budget

group rate premium. The employer is required to notify employees of their COBRA

Reconciliation

rights.

101

Act (COBRA)
Employee

This Act covers any pension plan offered by employers to their workers, and is designed

Retirement

to prevent abuses and fraudulent use of those plans. Under the terms of ERISA,

Income

employers are required to keep certain records pertaining to the plans, and to report on

Security Act

those records at regular intervals. The Act also provides for vesting, which occurs when

(ERISA)

an employee has a nonforfeitable right to receive pension benefits.

Unemployment

Unemployment compensation programs are paid to those who become temporarily

compensation

unemployed, and are funded by employers through employment taxes. Workers who
quit voluntarily or who are terminated for bad conduct are not eligible for
compensation. In addition, in order to qualify for the benefits, applicants must
demonstrate that they are available for work.

Table 9.2

Immigration Law
There are vast areas of immigration law that are applicable to employment. The U.S. Citizenship and
Immigration Service (USCIS) administers a range of different immigration programs that enable U.S.
employers to employ foreign national workers. For example, under the EB-1 visa, U.S. employers can employ
foreign nationals who have extraordinary ability for certain types of work. Under the terms of the
Immigration Reform and Control Act (IRCA), employers are required to examine evidence of employees’
identity and complete mandatory paperwork for each employee. There are serious financial and criminal
penalties for employers who knowingly hire undocumented workers.

9.2

Labor Law

Labor relations is the general term used to describe the relationship between employers and employees, as
well as governance of that relationship. It refers to the micro-level interactions that take place between
workers and individual managers, as well as the macro-level relations that occur between the external
institutions that are tasked with governing such relations. This understanding of labor relations acknowledges
the fact that there is a plurality of interests that must be taken into account in the processes and procedures of
negotiation, bargaining, and dispute settlement relating to the workplace. It also recognizes that employees
and employers’ representatives are fundamental to the process of industrial relations, and that the state plays
a key role in the development of labor laws, the regulation of collective bargaining, and the administration of
disputes. There has been considerable flux and development in the nature of U.S. labor over the past century.
However, the most substantial changes have occurred since the 1950s. Changes have been particularly evident
in the role that the state has been expected to play in employment relations between workers, their
representatives, and their employers. This section introduces some of the key milestones in labor relations in
the United States, and describes the role played by trade unions in governing the relationship between

102

Chapter 9 Employment and Labor Law

employers and employees.

What Is a Trade Union?
A trade union, or labor union, is an organized group of workers who come together to lobby employers about
conditions affecting their work. There currently are around 60 unions representing 14 million workers across
the United States. Unions are organized according to the type of work that workers do. For example, the
American Federation of Teachers is the labor union for teaching personnel, while the the International
Association of Fire Fighters covers fire fighters. Many unions in the United States are organized as local
unions. This type of union is a locally (i.e., company or region) based group of workers who organize under a
charter from a national union. For example, Affiliated Property Craftspersons Local 44 is the Los Angeles union
of entertainment professional craftpersons, chartered under the International Alliance of Theatrical Stage
Employees.

Timeline of Developments in Labor Law
• 1886. The American Federation of Labor was formed in Columbus, Ohio. This group was a national
federation of labor unions who came together to bolster their power in industrial unionism. The AFL was
the largest union grouping in the United States well into the twentieth century. However, the Federation
was craft-dominated, such that only craft workers like artisans and silversmiths were allowed to belong.
• 1932. The Norris-LaGuardia Act was passed. This Act prohibited yellow-dog contracts, or contracts that
prevented workers from joining labor unions. In addition, federal courts were barred from issuing
injunctions to prevent groups of workers from engaging in boycotts, strikes, and picketing.
• 1935. The Congress of Industrial Organizations was established. This establishment extended the union
movement because it allowed semi-skilled and unskilled workers to become members.
• 1935. The Wagner Act, or National Labor Relations Act, was passed. This Act is the major statute of
United States labor law. The Act established that employees have the right to form, assist, and join labor
organizations, to engage in collective bargaining with employers, and to engage in concerted activity to
promote those rights.
• 1947. The Labor-Management Relations Act, also known as the Taft-Hartley Act, imposed restrictions on
the power of labor unions. It made changes to union election rules and outlined and provided remedies
for six unfair practices by labor unions (see box below).
• 1959. The Labor Management Reporting and Disclosure Act, or Landrum-Griffin Act, was passed, which
regulates the internal affairs of trade unions, as well as their officials’ relationships with employers. All
union members are granted equal rights to vote for candidates, take part in membership meetings, and
nominate candidates for office.
• 1988. The Worker Adjustment and Retraining Notification (WARN) Act requires that employers with more
than 100 employees give workers at least 60 days notice before engaging in layoffs or plant closings.

Amendments

Description

of the TaftHartley Act
Table 9.3

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

1

103

Protects employees from unfair coercion by unions that could lead to discrimination
against employees.

2

States that employers cannot refuse to hire prospective workers because they refuse to
join a union. This amendment also grants the employer the right to sign an agreement
with a union that requires the employee to join the union before the employee’s 30th day
of employment.

3

Unions must bargain in good faith with employers.

4

Prevents unions from engaging in secondary boycotts.

5

Prevents unions from taking advantage of either employers or members. For example,
unions cannot charge members excessive membership dues or cause employers to pay
for work that has not been performed.

6

Grants employers the right to free speech. Expressed opinions about labor issues do not
constitute unfair labor practices, as long as the employer does not threaten to withhold
benefits from, or engage in, retribution against the worker.

Table 9.3

The National Labor Relations Board
The National Labor Relations Board (NLRB) was established to administer, interpret, and enforce the terms of
the National Labor Relations Act. It has jurisdiction over all workers, except for government employees and
employees in the transportation industry, who are governed under a separate statute (The Railway Labor Act).
Other workers not covered by the NLRB include agricultural workers, confidential employees (employees who
develop or present management’s position or who have access to confidential information related to
bargaining employees), independent contractors, and those employed by a spouse or a parent. The NLRB has
three main functions:
1. To monitor the conduct of unions and employers during elections to determine whether employees wish
to be represented by a union
2. To remedy and prevent unfair labor practices by unions or employers
3. To establish rules interpreting the NLRA

104

Chapter 9 Employment and Labor Law

Figure 9.3

Under the terms of the National Labor Relations Act, employees have the right to strike as part of

their efforts to secure better working conditions. (Credit: Geralt/ pixabay/ License: CC0)

Organizing a Union
For a union to be formed and organized, the union must identify an appropriate bargaining unit. This term is
used to describe the group of workers that the union is looking to represent. Under the terms of the
inaccessibility exception, employees and union officials have the right to engage in union solicitation on the
firm’s property if they cannot otherwise access employees to communicate with them. The next stage is to run
an election. There are three types of elections:
• Consent election. This election is held when there are not any substantial issues under dispute between
the union and the employer. Both parties agree to waive the pre-election hearing.
• Contest election. This election is for a union that is contested by the employer. The NLRB is required to
supervise this kind of election.
• A decertification election is held when employees indicate that they wish to vote out the union or join
another.
In order to try to bolster their power, elected unions often attempt to install a union security agreement. This
agreement pertains to the extent to which the union can demand that employees join the union, and whether
the employer will be required to collect fees and dues on behalf of the union. A closed shop is a workplace
where union membership is a requirement for employment. A union shop is a place of employment where the
employee is required to join the union within a specified number of days after being hired. An agency shop is
a workplace that does not require the employee to join the union, but where agency fees to the union must be
paid. Union security agreements are the outcome of collective bargaining agreements.

Collective Bargaining
Collective bargaining involves the union and the employer negotiating contract terms. The outcome is known
as a collective bargaining agreement. The types of terms that are usually negotiated are wages and salaries,

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

105

hours, and the terms and conditions of employment. If union members dispute working conditions, unfair
labor practices, or economic benefits, they have the right to participate in a cessation of work activities, known
as a strike. There is a mandatory cooling off period of sixty days before a strike can commence. Some
collective bargaining agreements include no-strike clauses. Although strikes are permitted according to the
NRLA, some strikes are illegal:
• Violent strikes
• Sit-down strikes
• Wildcat (unauthorized) strikes
• Intermittent, or partial strikes
In addition to striking, union members have the right to picket. This process involves walking in front of the
employer’s premises with signs that advertise the strike and the union’s demands. Picketing is lawful as long
as it does not:
• Involve violence
• Prevent customers from entering the premises
• Prevent non-striking workers from entering the premises
• Prevent the business from receiving deliveries or pickups
Secondary boycott picketing occurs when the union pickets the employer’s customers or suppliers. This type
of picketing is legal if it is product picketing, but illegal if the picket is directed against a neutral business.

9.3

Equal Opportunity in Employment

A Landmark Case
In 1982, the financial services company Price Waterhouse announced a vacancy for the position of partner.
Ann Hopkins, an employee of the company at the time, applied, but after an assessment, was passed over.
Hopkins sued the company, arguing that she had billed more than $34 million in consulting contracts for the
firm, far more than any of the other 87 candidates, who were all male. In rejecting her application, the partners
at the company argued that Hopkins was “too macho” and that she should “walk more femininely, talk more
femininely, dress more femininely, wear makeup, have her hair styled and wear jewelry.” In the landmark legal
suit that followed, Hopkins was awarded $371,000 in back pay, and Price Waterhouse was forced to make her a
partner.

Laws Governing Equal Opportunity in Employment
Employees are protected in the workplace by a number of laws enacted at both the federal and state levels.
Federal laws are usually considered to be the minimum level of protection, and state laws can provide
employees with more, but not less, protection. In this section, the major laws pertaining to equal opportunity
are discussed.

Civil Rights Act of 1964 – Title VII (Amended By the Civil Rights Act of 1991)
The Civil Rights Act provides broad provisions pertaining to citizens’ civil rights. Title VII of the Civil Rights Act
deals with discrimination in employment. It bans employers from discriminating against employees in their
hiring, firing, and promotion practices on the basis of sex, national origin, color, religion, or race. All employers

106

Chapter 9 Employment and Labor Law

who are engaged in commercial activity and who employ 15 or more employees for 20 consecutive weeks in a
year are covered by the Act. The Act also sets out the two main ways in which discrimination can be proven:
disparate treatment and disparate impact.
Disparate treatment means that the employee believes that he or she has been discriminated against on the
basis of one of the protected classes set out in the CRA. Proving that the employer engaged in disparate
treatment is a three-step process:
1. The employee (plaintiff) is required to demonstrate a prima facie (accepted as correct unless proven
otherwise) case of discrimination.
2. The employer (defendant) must show legitimate, non-discriminatory business reasons for undertaking
the action.
3. The employee must demonstrate that the reason given by the employer is a mere pretext.
A trier of fact, usually a jury, will use the evidence presented to determine whether discrimination did in fact
occur. If the jury finds for the employee-plaintiff, damages can be awarded, such as what occurred in the
landmark Ann Hopkins case, described in the opening box. If the jury finds for the employer-defendant, no
damages are assessed.

Damages Permissible Under Title VII of the CRA
Up to two years of back pay
Compensatory damages
Punitive damages
Remedial seniority
Costs (e.g., attorney fees and court costs)
Court orders (e.g., reinstatement)
Table 9.4
Disparate impact cases are cases of unintentional discrimination. This type of case occurs when the employer
engages in a practice that has a disproportionately injurious impact on a protected class. Disparate impact
cases are difficult to prove. The burden of responsibility is on the employee-plaintiff to statistically establish
that the action impacts the protected class. The defendant can avoid liability by demonstrating that the
practice is a business responsibility. The burden of proof then shifts to the employee to prove that the alleged
business necessity is a mere pretext. These steps were established in Griggs v. Duke Power Co. Duke Power
required all job applicants to have a high school diploma and to reach a certain minimum score on a
professional intelligence test. Willie Griggs, the plaintiff, established that the rule was racially discriminatory
because only 12 percent of black men in the state had high school diplomas (compared to 34 percent of white
men), and only 6 percent of blacks had passed similar intelligence tests, compared to 58 percent of whites.
Duke Power tried to argue that the provisions were necessary to upgrade the quality of the workforce, but the
court did not agree that this defense was an adequate business-related justification, and the plaintiff was
successful.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

Figure 9.4

107

Employees are protected against discrimination by employers by a number of laws enacted at

both the federal and state level. (Credit: Wokandapix/ pixabay/ License: CC0)
Sexual harassment is also protected under Title VII. This type of harassment is defined as unwelcome sexual
advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature. Two types of
sexual harassment are recognized. Quid pro quo occurs when a manager makes a sexual demand on a
worker, and this demand is perceived as a condition of employment. Actions that create a hostile work
environment are another type of sexual harassment. These issues have been used in cases of discrimination
based on race and religion as well as sex. Since the 1997 case Oncale v. Sundowner Offshore Services Inc., it
has been established that sexual harassment undertaken by a member of one sex against a member of the
same sex is actionable under Title VII. In some limited circumstances, employers may also be liable for
harassment of employees by non-employees, e.g., customers. The employer is liable if it does nothing to
prevent and remedy harassment targeted at one of its employees. The Pregnancy Discrimination Act of 1987
expanded the definition of sex discrimination to include discrimination based on pregnancy, childbirth, or
medical conditions related to the same.

Defenses to Title VII Claims
Defense
Table 9.5

Description

108

Chapter 9 Employment and Labor Law

The Bona

Using this defense, the employer can discriminate if it is deemed to be necessary for the

Fide

performance of the job. Necessity, however, must be determined on the basis of actual

Occupational

qualifications, rather than stereotypes about the abilities of a certain class. For example,

Qualification

an employer is not expected to hire a man as a model for women’s clothes. Hires on the

Defense

basis of sexual privacy are covered under BFOQ. However, there are no BFOQs for

(BFOQ)

discrimination on the basis of race or color.

The Merit

This defense is used when decisions pertaining to hiring or promotion are made on the

Defense

basis of the results of test scores. However, tests must be validated in accordance with
professional standards and must be manifestly related to job performance.

The Seniority

This defense system occurs when employees are given preferential treatment because of

Defense

their length of tenure. As long as the system does not have its genesis in discrimination,

System

and is not used to discriminate and applies to all persons equally, it is lawful.

Table 9.5

The Equal Pay Act
The Equal Pay Act (EPA) is a United States federal law that seeks to equalize the salaries and wages paid to
employed women with the levels paid to men for work of an equal nature and quantity. The Act amended the
Fair Labor Standard Act of 1938 and was a key element of President F. Kennedy’s New Frontier program. Under
the terms of the EPA, women and men performing jobs that demand “equal skill, effort, and responsibility, and
which are performed under similar working conditions” must be paid the same. The Act protects the rights of
both sexes. An individual who seeks to establish a case under the Act must demonstrate that:
1. An employer pays one sex more than another
2. Both sexes perform an equal amount of work that demands equal levels of skill, effort and responsibility
3. Working conditions for both sexes are equivalent
An employer that is accused of discrimination under the EPA can present one of four affirmative defenses. An
employer may legally pay employees of one sex more than another sex if wages are based on a system of
seniority, a system of merit, a system that distinguishes payment on the basis of quality and quantity of
production (e.g., certain piece rates), or if payment is differentiated on “any other factor other than sex.” Of
these four defenses, the “factor other than sex” defense has been invoked most frequently and has been the
subject of intense debate and controversy. Critics have argued that this defense enables employers to
fabricate other reasons for the wage gap.

Americans with Disabilities Act
The Americans with Disabilities Act (ADA) prevents employers from discriminating against workers on the
basis of their physical or mental disabilities. In addition, employers are required to make reasonable
accommodations to known disabilities, as long as such accommodations do not impose an undue burden on
the business. To bring a successful ADA claim, the plaintiff is required to demonstrate that he or she:
• Has a disability
• Suffered an adverse employment decision because of that disability

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

109

• Was otherwise qualified for the position
ADA is enforced in a similar way to Title VII, and remedies for ADA violations are also similar.

Age Discrimination Act
Passed in 1967, this Act prohibits employers from making discriminatory employment decisions against people
age 40 or older. This Act applies to all employers with 20 or more employees.

Assessment Questions
1. What does At-Will Employment mean?
2. Employers are required provide a work environment that is safe and healthy for their employees by which
law?
a. FLSA.
b. WCA.
c. OHSA.
d. FMLA.
3. How many weeks of unpaid leave does the Family Medical Leave Act guarantee to eligible workers?
a. 12.
b. 16.
c. 25.
d. 40.
4. What regulation protects employees who are terminated from their employment?
a. COBRA.
b. ERISA.
c. Unemployment Compensation.
d. All of the above.
5. The Fair Labor Standards Act (FLSA) covers which category?
a. Child Labor.
b. Minimum wage.
c. Overtime pay.
d. All of the above.
6. Explain the term labor relations.
7. What is a trade union?
8. What is the function of the National Labor Relations Board?
a. To monitor the conduct of the unions and employers during union elections.
b. To remedy and prevent unfair labor practices by unions or employers.
c. To establish rules interpreting the NLRA.
d. All of the above.

110

Chapter 9 Employment and Labor Law

9. _____ is a place of employment where the employee is required to join the union within a specified number of
days after being hired.
a. A closed shop.
b. A union shop.
c. An agency shop.
d. A secure shop.
10. Which of the following practices are illegal?
a. Picketing.
b. No strike clause.
c. Sit-Down strike.
d. A secure shop.
11. Explain Title VII of the Civil Rights Act of 1964.
12. How do you prove a disparate impact case?
13. The following is valid defense under Title VII:
a. Quid Pro Quo.
b. No Merit Defense.
c. BFOQ
d. All of the above.
14. To bring a successful claim under the Americans with Disability Act (“ADA”), the plaintiff must prove all of
the following except:
a. He or she suffered an adverse employment decision because of a disability.
b. The disability was not a mental disability.
c. He or she was qualified for a position.
d. He or she has a disability.
15. The Age Discrimination Act only applies to employers with 20 or more employees.
a. True.
b. False.

Endnotes
Blanpain, R., & Bisom-Rapp, S. (2014). Global Workplace: International and Comparative Employment Law Cases
and Materials. Wolters Kluwer Law & Business.
Cheeseman, H. (2016). Business Law. Boston: Pearson Education.
Robinson, T. (2011). “The Top 10 Bizarre Workers’ Comp Cases for 2010.” LexisNexis Legal NewsRoom.
Retrieved from: https://www.lexisnexis.com/legalnewsroom/workers-compensation/b/workerscompensation-law-blog/posts/the-top-10-bizarre-workers-comp-cases-for-2010
Cheeseman, H. (2016). Business Law. Boston: Pearson Education.
Feldacker, B. S., & Hayes, M. J. (2014). Labor guide to labor law. Ithaca: Cornell University Press.
Rutherglen, G. (2016). Employment Discrimination Law, Visions of Equality in Theory and Doctrine. West
Academic.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

111

Woloch, N. (2018). Because of Sex: One Law, Ten Cases, and Fifty Years That Changed American Women’s Lives
at Work by Gillian Thomas. Labor: Studies in Working-Class History, 15(1), 128–129.

112

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 9 Employment and Labor Law

10

Government Regulation
Figure 10.1 (Credit: JamesDeMers/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
10.1 Administrative Law
10.2 Regulatory Agencies

Introduction
Learning Outcome
• Define the role of administrative bodies and regulation in the governmental rulemaking process.

10.1

Administrative Law

Administrative law is also referred to as regulatory and public law. It is the law that is related to
administrative agencies. Administrative agencies are established by statutes and governed by rules,
regulations and orders, court decisions, judicial orders, and decisions.
Agencies are created by federal or state governments to carry out certain goals or purposes. Federal agencies
are created by an act of Congress. Congress writes out a law called an organic statute that lays out the
purpose and structure of the agency. The agency is charged with carrying out that purpose, as described by
Congress. Organic statutes are utilized to create administrative agencies, as well as to define their
responsibilities and authority.

114

Figure 10.2

Chapter 10 Government Regulation

Both federal and state legislators create agencies to fulfill a specific purpose, usually related to

protecting the public from a potential threat. (Credit: kbhall17/ pixabay/ License: CC0)

Industrialization
Administrative agencies have been around almost since the founding of the United States. However,
industrialization had a big impact on the development of administrative laws. As people moved from farms
and rural areas to cities to find work and raise families, the economy changed. It became more complex. As a
result of this economic change, the government saw a need to expand its regulation to protect and support
the public. In the 20th century, the number of agencies expanded very quickly with the addition of the Food
and Drug Administration (FDA) to regulate food and medication, the Federal Trade Commission (FTC) to
regulate trade, and the Federal Reserve System (FRS) to regulate banks. These are just a few of the agencies
created to regulate industries. Ultimately, this expansion occurred in response to the complexity of the
economy.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 10 Government Regulation

Figure 10.3

115

Industrialization increased the number of administrative agencies in the United States. (Credit:

Chevanon Photography/ pexels/ License: CC0)

Everyday Impact
Administrative law impacts the public on a daily basis. Administrative law is basically the delegated power
granted to administrative agencies to carry out specific functions. Government agencies endeavor to protect
the rights of citizens, corporations, and any other entity through administrative laws. Administrative agencies
were developed to protect consumers and the community. As a result, they are present in all aspects of life,
including medicine, food, environment, and trade.
One well-known federal agency is the Food and Drug Administration (FDA). The FDA was created to protect the
public’s health. The agency’s responsibilities are very broad. The agency fulfills its role by ensuring the safety
and effectiveness of drugs consumed by people and animals, biological products, medical devices, food, and
cosmetics. Specifically, the FDA regulates the things that the public consumes, including supplements, infant
formula, bottled water, food additives, eggs, some meat, and other food products. The FDA also regulates
biological items and medical devices, including vaccines, cellular therapy products, surgical implants, and
dental devices. This federal agency began in 1906 with the passing of the Pure Food and Drugs Act.

116

Figure 10.4

Chapter 10 Government Regulation

The Food and Drug Administration (FDA) oversees the safety and effectiveness of medication.

(Credit: Rawpixel/ pexels/ License: CC0)
EpiPens are automatic injection devices that deliver lifesaving medication that can save an individual in the
event of exposure to an allergen, like a bee sting or peanuts. The United States faced a shortage of EpiPens, so
in 2018, the FDA took action to address this issue. The FDA approved the extension of EpiPen expiration dates
for four months on specific lots of the EpiPen. This extension impacted both the public and the organization
that produces EpiPens. In the same year, the FDA approved the first generic EpiPen. The new generic version
will be produced by a pharmaceutical company that has not previously produced the EpiPen. These two
actions impact consumers by increasing the supply of lifesaving EpiPens.
Another well-known agency is the Federal Trade Commission (FTC). The FTC was formed in 1914 when
President Woodrow Wilson signed the Federal Trade Commission Act into law. The goal of the agency is to
protect the consumer, encourage business competition, and further the interests of consumers by
encouraging innovation. The FTC works within the United States as well as internationally to protect
consumers and encourage competition. The agency fulfills this role by developing policies, partnering with law
enforcement to ensure consumer protection, and helping to ensure that markets are open and free. For
instance, management and enforcement of the Do Not Call List is part of the FTC’s consumer protection goals.
The FTC protects consumers from unfair or misleading practices. Phone scams are a common issue. Scammers
go to great lengths to trick the public into donating to false charities, providing personal information, or giving
access to financial information. The FTC is aware of these issues and has put rules in place to punish scammers
and educate the public. The FTC created a phone scammer reporting process to help collect information about
scammers so that they can be prosecuted. The agency also collects information about scammers and creates
educational materials for the public. These materials are designed to help consumers identify possible phone
scammers, avoid their tactics, and report their activities.
A complete list of U.S. government agencies can be found at https://www.usa.gov/federal-agencies/a
(https://www.usa.gov/federal-agencies/a) .

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 10 Government Regulation

10.2

117

Regulatory Agencies

The power of administrative agencies comes from the executive branch of the government. Congress passes
laws to carry out specific directives. The passing of these laws often creates a need for a government agency
that will implement and carry out these laws. The government is not able to perform the work itself or manage
the employees who will do the work. Instead, it creates agencies to do this. Assigning this authority to
agencies is called delegation. The agencies have focus and expertise in their specific area of authority.
However, it is important to note that Congress gives these agencies just enough power to fulfill their
responsibilities.
Although administrative agencies are created by Congress, most administrative agencies are part of the
executive branch of the government. The executive branch of government of the United States is headed by
the president of the United States. Administrative agencies are created to enforce and administer laws, and
the executive branch was created to oversee administrative agencies. Administrative agencies conduct exams
and investigations of the entities they regulate. As a result of being part of the executive branch of
government, the leaders of administrative agencies are generally appointed by the executive branch.

Figure 10.5

Most administrative agencies are housed in the executive branch. The president of the United

States appoints leaders to administrative agencies. (Credit: Aaron Kittredge/ pexels/ License: CC0)
Administrative agencies also have responsibilities that mirror the responsibilities of the judicial branch of
government. Administrative law judges (ALJ) have two primary duties. First, they oversee procedural aspects,
like depositions of witnesses related to a case. They have the ability to review rules and statutes and review
decisions related to their agencies. They also determine the facts and then make a judgment related to
whether or not the agency’s rules were broken. They act like a trial judge in a court, but their jurisdiction is
limited to evaluating if rules established by certain government agencies were violated. They can award
money, other benefits, and punish those found guilty of violating the rules.

118

Chapter 10 Government Regulation

Federal Agencies
Well-known federal agencies include the Federal Bureau of Investigations (FBI), Environmental Protection
Agency (EPA), Food and Drug Administration (FDA), Federal Trade Commission (FTC), Federal Election
Commission (FEC), and the National Labor Relations Board (NLRB). These agencies were created to serve
specific purposes. For instance, the FBI was created to investigate federal crimes. A federal crime is one that
violates federal criminal law, rather than a state’s criminal law. The EPA was created to combine federal
functions that were instituted protect the environment. The NLRB was created to carry out the National Labor
Relations Act of 1935.
The goal of federal agencies is to protect the public. The EPA was created in response to concerns about the
dumping of toxic chemicals in waterways and about air pollution. It began when the Cuyahoga River in Ohio
burst into flames without warning. President Richard Nixon presented a plan to reduce pollution from cars,
end the dumping of pollutants into waterways, tax businesses for some environmentally unfriendly practices,
and reduce pollution in other ways. The EPA was created by Congress in response to these environmental
concerns and President Richard Nixon’s plan. It is given the authority and responsibility to protect the
environment from businesses, so that the people can enjoy a clean and safe environment.
As mentioned in the previous section, the Federal Trade Commission (FTC) was created to protect the
consumer. It investigates and addresses activities that limit competition between businesses. The organization
enforces antitrust laws that prevent one organization from restraining competition or seeking to maintain
full control over a market. In December of 2006, the FTC ruled on the merger of America Online, Inc. (AOL) and
Time Warner, Inc. The FTC decided that the joining of these two companies would limit the ability of other
organizations to compete in the cable internet marketplace. The FTC ordered the merged company, AOL Time
Warner, to do certain things that permitted competitors to engage, including opening its system to
competitors’ internet services and not interfering with the transmission signal being passed through the
system. Doing so prevented the large company from shutting out its competitors. These are just a few
examples of administrative agencies that were created to protect the community from business activities that
could negatively impact the environment or the consumer.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 10 Government Regulation

Figure 10.6

119

Although administrative agencies have a great deal of power, they are bound by the concept of

due process at is described in the U.S. Constitution. (Credit: wynpnt/ pixabay/ License: CC0)

Agency Structure
Administrative agencies are made up of experts, and they are trusted by Congress to identify the agency
structure that best serves their specific goals. Thus, each agency is structured differently.
The FTC is a well-known agency and is organized into bureaus. Each bureau is focused on an agency goal. The
three bureaus are consumer protection, competition, and economics. The Bureau of Consumer Protection
focuses on unfair and deceptive business practices by encouraging consumers to voice complaints,
investigate, and file lawsuits against companies. It also develops rules to maintain fair practices and educates
consumers and businesses about rights and responsibilities. The Bureau of Competition focuses on antitrust
laws and, by doing so, supports lower prices and choices for the consumer. And, lastly, the Bureau of
Economics concentrates on consumer protection investigation, rulemaking, and the economic impact of
government regulations on businesses and consumers.

Administrative Procedure Act (APA)
These agencies are not unrestrained in their operations. First, there are due process requirements created in
the Constitution. Rules must be reasonable and based on facts. Second, rules cannot violate anyone’s
constitutional rights or civil liberties. Third, there must be an opportunity for the public to voice its support, or
lack of support, for a rule. In 1946, the Administrative Procedure Act (APA) was enacted. Under the APA,
agencies must follow certain procedures to make their rules enforceable statutes. The Act set up a full system
for the execution of administrative law by administrative agencies for the federal government. Although
agencies have power, government agencies must still act within the structures in place, including the
Constitution, span of authority, statutory limitations, and other restrictions. The APA outlines roles, powers,
and procedures of agencies. It organizes administrative functions into rulemaking and adjudication.

120

Chapter 10 Government Regulation

Assessment Questions
1. What is administrative law?
2. Administrative agencies are created by:
a. The president.
b. The judicial branch.
c. The Constitution.
d. Congress.
3. The FDA stands for:
a. The First Drug Administration.
b. The Federal Drug Administration.
c. The Food and Drug Administration.
d. The Food and Diet Administration.
4. Explain the goal of the Federal Trade Commission.
5. How does the FDA fulfill its role?
6. Who appoints leaders to run administrative agencies?
a. The President.
b. Congress.
c. The judges.
d. None of these are correct.
7. The process of assigning authority to administrative agencies is called:
a. An assignment.
b. A directive.
c. A passing.
d. A delegation.
8. What’s the role of an Administrative Law Judge (ALJ)?
9. The Bureau of Economics concentrates on all but the following:
a. Consumer protection investigation.
b. Rulemaking.
c. Lower prices for consumers.
d. Economic impact of government regulation.
10. Explain the purpose of the Administrative Procedure Act (“APA”).

Endnotes
FTC Approves AOL/Time Warner Merger with Conditions. (December 14, 2000). Federal Trade Commission.
Retrieved from: https://www.ftc.gov/news-events/press-releases/2000/12/ftc-approves-aoltime-warnermerger-conditions.
Johnson, C. Y., & McGinley, L. (August 16, 2018). “FDA Approves First Generic Version of EpiPen.” The

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 10 Government Regulation

121

Washington Post. Retrieved from: https://www.washingtonpost.com/news/to-your-health/wp/2018/08/16/fdaapproves-first-generic-version-of-epipen/?utm_term=.04ace0ebeaa6.
Phone Scams. Retrieved from: https://www.consumer.ftc.gov/articles/0076-phone-scams.
The Origins of EPA. EPA: United States Environmental Protection Agency. Retrieved from: https://www.epa.gov/
history/origins-epa.
What is Administrative Law? Tech Policy Lab, University of Washington. Retrieved from:
https://www.youtube.com/watch?v=ow5hZmU7Yfw.
Aguirre, D., & Von Post, R. (December 05, 2013). “Culture’s Critical Role in Change Management.” Strategy
Business. Retrieved from: https://www.strategy-business.com/blog/Cultures-Critical-Role-in-ChangeManagement?gko=a3f98.
Mungei, V., et al. (February 22, 2012). “The Role of Education and Training to the Success of TQM
Implementation.” Teamwork and Employee Empowerment. Retrieved from: http://tqmgroups.blogspot.com/p/
role-of-education-and-training-to.html.
Napierala, B. (June 22, 2012). “Five Important Factors in Total Quality Management.” Five Important Factors in
Total Quality Management. Retrieved from: http://aboutthree.com/blog/five-important-factors-in-total-qualitymanagement/.
Stid, D., & Kramer, K. (N.d). “The Effective Organization: Five Questions to Translate Leadership into Strong
Management.” The Bridgespan Group. Retrieved from: https://www.bridgespan.org/insights/library/
organizational-effectiveness/the-effective-organization-five-questions.

122

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 10 Government Regulation

11

Antitrust Law
Figure 11.1 (Credit: witwiccan/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
11.1 History of Antitrust Law
11.2 Antitrust Laws

Introduction
Learning Outcome
• Analyze the tenets of antitrust laws in the United States.

11.1

History of Antitrust Law

What if the two largest manufacturers of soft drinks, Coca Cola Co. and PepsiCo, merged? It is likely that the
mega-company that resulted would dominate the soft drink industry, squeezing out all of the other smaller
competitors.

124

Figure 11.2

Chapter 11 Antitrust Law

Without antitrust laws, the shelves would have fewer products for consumers to choose from.

Image: Beverages, Bottles, Shelf. (Credit: igorovsyannyko/ pixabay/ License: CC0)
In the late 1800s, concern over this kind of merger, as well as other attempts by large companies to create
monopolies or to control the market, led state and federal lawmakers to take steps to reduce the risks
associated with this type of practice.

Business Trusts
During the late 1800s, the United States became concerned about the development of corporate monopolies
dominating the manufacturing and mining industries (Jurist, n.d.). The end of the Civil War marked the
beginning of large advances in industrialization. Many large companies formed, especially in the oil and steel
industries, which were two industries that the country was beginning to heavily rely on. Manufacturing and
distributing companies grew at a fast pace in a wide variety of industries, ranging from sugar to beef to
tobacco (West, n.d.). The problem was that the growth occurred so rapidly that supply exceeded demand. This
outcome increased competition, and many companies sought to reduce the number of competitors through
forms of restraint of trade such as price-fixing, monopolies, and mergers (West, n.d.).

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 11 Antitrust Law

Figure 11.3

125

The oil industry expanded quicker than demand, causing companies to try to remove

competition. (Credit: 15299/ pixabay/ License: CC0)
Some of the competitors were larger and more powerful than others, and they sought to limit the competition
in the market by taking steps to reduce the number of smaller companies who were trying to compete with
them (Federal Trade Commission, n.d.). Some of the larger companies banded together to create business
trusts. A business trust is a trust agreement that allows businesses to maintain profits as beneficiaries, but
legal ownership and management of the company’s property is maintained through the power of trustees
(West, n.d.). These trusts allowed businesses that were members of the trust to grow larger, as they
cooperated with one another and shut out other competitors (West, n.d.).

Unfair Business Practices
Companies tried to create situations that would drive some competitors out of business while solidifying their
own share of the market. This effort resulted in mergers and consolidation practices that placed the largest
share of the industries under the control of just a few, thereby increasing their power. Since the trusts were
able to fix prices and could afford to take some losses, they would drive prices down until competitors were
forced out of business because they could not afford to operate at the lower rates (West. n.d.).
The markets began to consolidate under just a few companies because the smaller competitors continued to
go out of business. The smaller competitors could not compete with the pricing and other practices that the
trusts allowed the cooperative businesses to maintain. This design restricted free trade practices for both
businesses and consumers. The few businesses in the trust, in turn, became more powerful, thus prompting
the government to look for measures to control the situation (Federal Trade Commission, n.d.). The
government determined that laws needed to be created to prevent this form of trade restriction.

126

Chapter 11 Antitrust Law

Rule of Reason
Unfair business practices did not reside solely with business trusts. Issues also occurred in agreements
between competitors, contracts entered into between sellers and buyers, and practices that created or
maintained cartels, monopolies, and mergers (West, n.d.). There were no specific laws that regulated these
practices, so the courts were not entirely sure how to deal with them. Initially, courts seemed to swing both
ways, both accepting and condemning certain forms of restraint of trade. Rulings were not consistent from
state to state, and guidelines needed to be established. The guiding condition seemed to be whether or not
the restraints prevented other merchants from entering the market (West, n.d.).
The courts used the rule of reason as the standard. The rule of reason explored the goal of the contract,
which was considered either naked restraint or ancillary restraint. Naked restraint occurs as contracts
promote a general restraint of competition. If the restraint was created with a goal of long-term impact
without boundaries, it was considered to be a naked restraint (West, nd.). Ancillary restraint occurs as the
restriction is limited in time and geography (West, n.d.). With ancillary restraint, the restraint would be shortterm and limited in scope. The courts tended to frown upon naked restraint, but were less consistent with
ancillary restraint. Initially, there did not seem to be a comprehensive common law applied similarly from state
to state (West, n.d.). This problem was concerning enough to warrant a solution, and in 1890, the first antitrust
law was enacted (Jurist, n.d.).

Antitrust Laws
Antitrust laws regulate economic competition in an effort to maintain fair trade practices (West, n.d.). They
were created to prevent the restraints on trade created by trusts and other large company practices. These
restraints often resulted in price-fixing, control of production, and control of geographical markets (Jurist,
n.d.). Many states recognized these outcomes as a threat to fair business practices. The federal government
also recognized this issue and developed antitrust laws in 1887 as a result of a Standard Oil trust that was
formed. The Standard Oil Trust occurred as oil companies transferred their stocks to a trustee to create a more
powerful block of oil companies that prevented other oil companies from effectively competing with them
(West, n.d.).
The first antitrust law created was the Sherman Antitrust Act in 1890, which became the basis for subsequent
antitrust laws (Jurist, 2013). The Sherman Act was a good start, but it was not comprehensive enough to
prevent trusts, and large companies continued to exert strong control over industries. At the turn of the
century, a few large companies controlled almost half of all of the nation’s manufacturing assets (West, n.d.).
It became evident that more legislation was necessary. President Theodore Roosevelt dubbed himself a
“trustbuster,” and he began a campaign to create more effective legal endeavors (West, n.d.). Additional
antitrust acts were passed in 1914, including the Clayton Act and the Federal Trade Commission Act. These acts
are still in effect, and since 1914, they have been amended by Congress to continue to expand upon and
solidify the coverage. It is estimated that antitrust laws save consumers millions of dollars a year, as they
prohibit business practices that unfairly raise prices on goods and services (United States Department of
Justice, n.d.).

Conclusion
The original purpose of antitrust legislation, i.e., to foster competition that results in lower prices, more
products, and more equal distribution of wealth between producers, remains relevant today (West, n.d.). Yet,
large companies still seek advantages in trade and work to put competitors out of business. It is important to

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 11 Antitrust Law

127

maintain unrestrained trade and prevent the few from having too much power over the many.

Sources
Federal Trade Commission (n.d.). The antitrust laws. Retrieved from: https://www.ftc.gov/tips-advice/
competition-guidance/guide-antitrust-laws/antitrust-laws.
Jurist (2013). History of antitrust laws. Retrieved from: https://www.jurist.org/archives/feature/a-history-andthe-main-acts/.
United States Department of Justice (n.d.). Antitrust laws and you. Retrieved from: https://www.justice.gov/
atr/antitrust-laws-and-you.
West’s Encyclopedia of American Law (n.d.). Antitrust law. Retrieved from: >http://iris.nyit.edu/~shartman/
mba0101/trust.htm.

11.2

Antitrust Laws

Antitrust legislation was designed to prevent unfair restrictions on trade and to maintain equal opportunity for
trade for businesses and consumers alike. Throughout the history of antitrust laws, legislation has become
more comprehensive and structured to keep up with the business practices of larger corporations that
continue to seek advantages and control through trade practices.

What Do Antitrust Laws Do?
Antitrust laws were created to prevent unlawful mergers and business practices that could lead to restraint of
trade by others (Federal Trade Commission, n.d.). The laws themselves are somewhat general to allow the
courts the ability to make decisions on these practices, based on changing times and markets (Federal Trade
Commission, n.d.). The three main antitrust laws that are in effect have been in effect for over 100 years and
through many changes in society—from an industrial age to a technological age, and the changing markets
they represent. The federal government created and enforces these three main antitrust laws:
• The Sherman Antitrust Act
• The Clayton Act
• The Federal Trade Commission Act
Each state has its own antitrust laws that pertain to trade practices within each separate state, but federal laws
are able to reach beyond the states to interstate trade.

The Sherman Antitrust Act
The Sherman Act was passed in 1890 and focused on trade restraints that were considered unreasonable
(Federal Trade Commission, n.d.). This Act did not prohibit all forms of trade restraint, since the courts did not
see temporary limited restraints as an issue at the time. A partnership agreement that limited trade to certain
areas for certain partners was considered acceptable. The courts deemed some trade restrictions as
unreasonable, such as price fixing (Federal Trade Commission, n.d.). In some cases, the violation was so
apparent that the violation was considered prima facie, or so evident that it automatically satisfied the
unreasonable standard (Jurist, 2013).

128

Chapter 11 Antitrust Law

The Sherman Act prohibits all contracts and interactions that unreasonably restrain foreign trade and trade
between states (United States Department of Justice, n.d.). This prohibition does not mean that companies
cannot lower prices on goods in an effort to outsell the competition. Doing so would be considered fair
competition and trade. However, when a company is able to suppress the ability of others to compete through
some intentional unfair business practice, such as forming agreements with competitors to set prices, it is
considered a violation.

Figure 11.4

Competitive pricing is a normal part of business until it involves unfair trade practices. (Credit:

pixabay/ pexels/ CC0)
The Act is a criminal statute, meaning that violation of this Act would result in criminal penalties. Mergers or
other actions that would create agreements to fix prices or bids or allocate customers are considered criminal
felonies (The United States Department of Justice, n.d.). Violations of the Sherman Act could lead to penalties
of up to $100 million for larger corporations and up to $1 million for individuals (Federal Trade Commission,
n.d.). Those convicted could also face up to 10 years in prison. If the amount gained by the conspirators, or the
amount lost by the victims of the crime, is over $100 million, the fine could be increased to twice the amount
gained by the conspirators or lost by the victims—whichever is greater (Federal Trade Commission, n.d.).
The Sherman Act did have limitations. It did not provide clear and specific language, which left the courts to
make decisions on a case-by-case basis, without any consistent precedent on which to rely (West, n.d.).
Precedent occurs as courts make rulings in certain cases, and those rulings are followed in subsequent cases.
This lack of precedent left many larger companies in control of their restraint of trade practices, and new
legislation seemed necessary.

The Clayton Act
The Clayton Act was passed in 1914. The Clayton Act is a civil statute rather than a criminal statute, meaning
that it carries civil penalties rather than prison sentences (United States Department of Justice, n.d.). It
primarily focuses on unfair mergers and acquisitions (Jurist, 2013). This Act sought to create more specific
language to help the courts reduce unfair trade practices. As such, it established four acts as illegal, but not

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 11 Antitrust Law

129

criminal, meaning that they would be tried as civil matters. The four acts are (West, n.d.):
• Price discrimination, which occurs as the same product is sold to different buyers at different prices
• Exclusive dealing contracts, which require buyers to purchase only from one business and not
competitors
• Corporate mergers, which result in the acquisition of competing companies
• Interlocking directorates, which are boards of competing companies with common members sitting on
each of the boards
The four acts would only be considered illegal when they create monopolies or substantially lessen
competition (West, n.d.). Unions were excluded from mention in the Clayton Act, as Congress did not wish to
treat human labor as a commodity (West, n.d.). This Act was still broad enough to rely on the courts for
interpretation and decisions on a case-by-case basis.
The Clayton Act was amended in 1976 to require companies planning larger mergers and acquisitions to notify
the government in advance and seek authorization (Federal Trade Commission, n.d.). This amendment also
provides individuals who are victims of these practices with the ability to sue for triple damages after harm is
established (Federal Trade Commission, n.d.).

The Federal Trade Commission Act
The Federal Trade Commission Act (FTC Act), also passed in 1914, focuses on unfair methods of competition
and deceptive acts or practices that impact commerce (West, n.d.). All acts that violate the Sherman Act also
violate the FTC Act (Federal Trade Commission, n.d.). The FTC Act works to fill in the gaps of the unfair practices
by condemning all anticompetitive behaviors not otherwise covered in the other federal antitrust laws (West,
n.d.).

130

Chapter 11 Antitrust Law

Figure 11.5

The Federal Trade Commission was created to oversee fair trade practices. (Credit: Clker-Free-

Vector-Images/ pixabay/ License: CC0)
The FTC Act is only enforceable by the Federal Trade Commission (FTC), which was created as a result of this
Act (Jurist, 2013). The FTC implements the Act’s provisions, and the FTC and the U.S. Department of Justice
(DOJ) are the federal agencies responsible for prosecuting violators in either civil or criminal proceedings,
depending on the act violated. One remedy that the FTC or DOJ can seek is divestiture, which forces the
company to give up one or more of its operating functions (West, n.d.). Another remedy is dissolution, which
would terminate the right of a partnership to exist (West, n.d.).

Exemptions
There are limitations on antitrust laws that have been introduced over the years. These include:
• Labor – A labor union can organize and bargain within the bounds of antitrust laws, as long as it does not
combine with a nonlabor group.
• Agriculture and Fisheries – Collective co-ops of agricultural groups or fisheries can form, as long as they
do not engage in restraint of trade.
• Foreign Trade – Companies can join forces in cooperative activities involving foreign trade exports, as
long as trade within the United States is not restrained.
• Cooperative Research and Production – Small businesses can cooperatively work together on research

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 11 Antitrust Law

131

joint ventures.
In essence, exemptions are allowed, as long as they do not act to restrain trade in the United States (West,
n.d.). Once restraint of trade becomes a factor, the practices are no longer exemptions and are subject to
antitrust laws.

Conclusion
The three main antitrust laws, namely the Sherman Act, the Clayton Act, and the Federal Trade Commission
Act, all work to prevent unfair trade practices that can substantially harm free competition. They also work to
protect consumers from practices that would control pricing or the ability to buy or engage in services. They
prevent companies from taking actions that would allow them to become too big or too powerful, thus
controlling how, and what, consumers and other businesses can do.

Assessment Questions
1. All of the following are forms of restraint of trade that company might use to reduce competition except:
a. Monopolies.
b. Oversupply.
c. Price-fixing.
d. Mergers.
2. What is a Business Trust?
3. Distinguish between naked restraint and ancillary restraint.
4. What was the first antitrust law enacted?.
a. The Clayton Act.
b. The Federal Trade Commission Act.
c. The Antitrust Act.
d. The Sherman Act.
5. What was the original purpose of antitrust legislation?
6. What recourse does the FTC have if an individual or company engages in an unfair trade practice?
a. Consent order.
b. Administrative complaint.
c. Litigation.
d. All of the above.
7. Each state has its own Antitrust law.
a. True.
b. Fasle.
8. Which of the following is not prohibited by the Sherman Act?
a. Temporary limited restraints.
b. Temporary restraints.
c. Naked restraints.
d. Ancillary restraints.

132

Chapter 11 Antitrust Law

9. Which of the following are possible penalties for violation of the Sherman Act?
a. Up to $100 million for corporations and individuals.
b. Up to $100 million for individuals.
c. Up to $100 millions for corporations.
d. None of these are correct.
10. Which of the following are considered illegal by the Clayton Act?
a. Price discrimination.
b. Exclusive dealing contracts.
c. Corporate mergers.
d. All of the above.
11. The following are exempt from antitrust laws:
a. Small businesses.
b. Coops.
c. Labor unions.
d. Agriculture groups even if they engage in restraint of trade.
12. When was the Federal Trade Commission established?
a. 1912.
b. 1914.
c. 1916.
d. 1920.
13. The following are bureaus of the Federal Trade Commission except:
a. Bureau of Unfair Trade Practices.
b. Bureau of Consumer Protection.
c. Bureau of Competition.
d. Bureau Economics.
14. What is the mission of the Bureau of Competition?
15. Explain the Wheeler-Lea Act.

Endnotes
Sources
Federal Trade Commission (n.d.). The antitrust laws. Retrieved from: https://www.ftc.gov/tips-advice/
competition-guidance/guide-antitrust-laws/antitrust-laws.
Jurist (2013). History of antitrust laws. Retrieved from: https://www.jurist.org/archives/feature/a-history-andthe-main-acts/.
United States Department of Justice (n.d.). Antitrust laws and you. Retrieved from: https://www.justice.gov/
atr/antitrust-laws-and-you.
West’s Encyclopedia of American Law (n.d.). Antitrust law. Retrieved from: http://iris.nyit.edu/~shartman/
mba0101/trust.htm.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

12

Unfair Trade Practices and the Federal Trade Commission
Figure 12.1 (Credit: Carol M. Highsmith collection/ wikimedia/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
12.1 Unfair Trade Practices
12.2 The Federal Trade Commission

Introduction
Learning Outcomes
• Analyze laws pertaining to unfair trade practices and the agency that scrutinizes them.

12.1

Unfair Trade Practices

The term “unfair trade practice” describes the use of deceptive, fraudulent, or unethical methods to gain
business advantage or to cause injury to a consumer. Unfair trade practices are considered unlawful under the
Consumer Protection Act. The purpose of the law is to ensure that consumers have the opportunity to make
informed, rational decisions about the goods and services they purchase.
Unfair trade practices include false representation of a good or service, targeting vulnerable populations, false
advertising, tied selling, false free prize or gift offers, false or deceptive pricing, and non-compliance with
manufacturing standards. Alternative names for unfair trade practices are “deceptive trade practices” or
“unfair business practices.”
Section 5(a) (https://www.federalreserve.gov/boarddocs/supmanual/cch/ftca.pdf) of the Federal Trade
Commission Act prohibits “unfair or deceptive acts or practices in or affecting commerce.” Per the rule, unfair
practices are those that cause, or are likely to cause, injury to consumers, those that consumers cannot avoid,
and those in which the benefits of the product or service do not outweigh the deception. Deceptive practices
are defined as those in which the seller misrepresents or misleads the consumer, and the misleading practice

134

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

is substantial.
The Federal Trade Commission (FTC) is a federal agency that enforces consumer protection laws. Consumers
may seek recourse for unfair trade practices by suing for compensatory or punitive damages. Plaintiffs do not
have to prove intent. Showing that the practice itself was unfair or deceptive is sufficient.

Figure 12.2

The Federal Trade Commission (FTC) enforces consumer protection laws. (Credit: U.S.

Government/ wikimedia/ License: Public Domain)

Unfair Trade Practices and Examples
Product Guarantees and False Endorsements
Companies must be prepared to honor product guarantees. For example, if a product is advertised with a 50
percent money-back guarantee, then that must be provided to customers who meet the requirement(s)
attached to the guarantee. Similarly, companies may not create false endorsements and testimonials about
their products.

Unfair Advertising
False advertising includes the misrepresentation of a product, service, or price. It may be more expansively
defined to include unfair sales strategies, such as advertising one item and then selling another item in its
place, e.g., one that is higher priced, lower quality and/or less in demand. This method is most commonly

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

135

referred to as “bait and switch.” Additional examples of unfair advertising include incorrect pricing, fake
endorsements, deceptive guarantees, making false statements, and providing descriptions that exaggerate
the performance of the product or service.

EXAMPLE 12.1
For months, Ivan had searched for just the right window curtain to match the décor of his new high rise
condo. Finally, while browsing through Amazon, he saw two gray velvet curtains that featured a damask
pattern, with taupe and gold accents and specks of ice blue glitter accents. He could not have designed a
more perfect color palette for the window treatments if he tried. Moreover, the velvet blackout touch was
just what he needed. Excited, he hit the “Buy Now” button and waited a couple of days for his order to
arrive. When it did, what a huge disappointment! He could see, if he stared long and hard enough, how
someone with a vivid imagination might consider the curtain to be an abstract interpretation of what was
advertised. However, most people would see that the product was not at all close to what was advertised.
The velvet was closer to linen, the damask pattern was closer to swirls, and the taupe and gold accents with
specks of ice blue were closer to silver and purple, with specks of mauve. After running a Google reverse
image search of the original product photo, he saw it featured in an interior design magazine. When Ivan
looked up the product endorsements and reviews, he saw that all of the reviewers had only posted reviews
for that particular seller’s products, and that they had posted nothing but glowing reviews for each of the
products. It was clear to Ivan that the seller was guilty of false advertising, as well as faking endorsements.
Ivan has enough information to submit a consumer complaint to the Federal Trade Commission.

Taking Advantage of Customers
The FTC also pays particular attention to business ventures that target vulnerable populations. For example,
some telemarketing efforts employ intense pressuring tactics to target seniors and people who don’t speak
English.

EXAMPLE 12.2
Devin is involved in the telemarketing of spy gadgets, such as bugs and bug detectors. He has had a lot of
trouble finding a market for these products. One day, he speaks with an older citizen who asks him about
the benefits of the bug detector. Devin starts to knowingly make unsubstantiated claims that there have
been news reports that home bugging is on the rise. His false claims works like a charm. Spooked, the
elderly customer buys the most expensive bug detector product. Seeing his success, Devin purchases a
report of households in his geographic selling area that are headed by people over the age of 70. Over the
next few months, his sales increase at an explosive rate. When he is recognized by management for his
leading sales numbers, they also inquire about the secret to his success as they seek to replicate it in
training materials for other sales professionals. When Devin proudly explains his tactics, he is terminated by
the company. The company calls the customers impacted by his false claims, explains that there was a
misrepresentation by one their sales associates regarding the scope of known bugging activity, allows them
to keep their bug detectors, and refunds them the money they spent purchasing the products. The sales
associate engaged in unfair trade practices, but the company took appropriate steps to correct it.

136

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

Misrepresenting a Product
At times, the FTC may be quite technical in its definition of certain terms. For this reason, companies should be
very clear about their usage of various phrases and words. For example, the word “new” may only be used to
refer to a product that is less than six months old. Other terms may be the subject of debate or litigation, such
as whether a lotion will actually “rejuvenate” skin or whether a tablet will actually “cure” baldness. Indeed, a
sweater should not be called “wool” unless that is its complete composition. There are many examples, so it is
important for businesses to have an understanding of the FTC’s rules on this topic.

Giving Misleading Price Information
The FTC sanctions misleading price information as an unfair trade practice. Examples of misleading price
information include false sales in which a “limited time offer” might actually be available forever, or running a
“Going Out of Business” sale without any plans to go out of business while advertising that items are
discounted, although the prices have not changed.

EXAMPLE 12.3
A brick and mortar store has an online promotion for a “buy one, get one” offer for the season’s hottest
new phone, stating that the offer is only available on Black Friday. The store opens at 5:00 a.m., and
customers start lining up with their sleeping bags in tow the evening prior to the morning opening time.
After customers almost stampede one another, they learn that they will have to also purchase a phone plan
that is inflated by 100% of its regular price to qualify for the deal. Nowhere in the literature or promotions
was the phone plan, or its over-inflated price, mentioned as a requirement to get the buy one get one free
phone deal.

Failing to Disclose Pertinent Information
Merchants must disclose facts that would reasonably influence the consumer’s decision to make a purchase.
Withholding pertinent information from customers may be viewed by the FTC as equal in severity to the
process of using overtly incorrect or deceptive information. For example, sellers should always disclose the full
price of their products or services before accepting payment for them.

12.2

The Federal Trade Commission

The FTC was created in 1914 to address the problem of monopolies and trusts. Following the Civil War, a wave
of consolidation and growth among companies triggered increased public debate. Through handshake
agreements, issuance of stock, and pooling arrangements, companies could fix prices and outputs, thus
effectively stopping competition and raising consumer prices. A substantial number of mergers gave control
over key industries to small groups of businesses. Where companies did not merge, other arrangements were
made to have a similar effect. Conglomerates controlled most of the relevant industries that produced
household necessities. Goods used in production were also the product of highly concentrated trusts, such as
the United States Steel Corporation and the International Paper Company. Concerns about industrialization
and a changing economy, with shifting norms for personal lives, triggered antitrust sentiment.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

Figure 12.3

137

The Federal Trade Commission prevents monopolies, like that of U.S. Steel in the early 20th

century. (Credit: Bruce McAllister/ wikimedia/ License: Public Domain)
The perceived unfairness and fears caused by the consolidation of businesses created strong anti-business
sentiment and increasing cries for price controls to be considered as a remedy for heavily concentrated
industries. These organizations posed economic and social problems that became a large social concern. In
response, the Federal Trade Commission (FTC) was created with broad powers to investigate and propose
formal recommendations to companies about their competitive practices. The FTC did not formally have a
consumer protection mission until the passage of the Wheeler-Lea Act in 1938. This act gave the FTC the power
to combat false advertising for any foods, drugs, medical devices, or cosmetics.
In addition to the Wheeler-Lea Act, subsequent amendments to the FTC Act, as well as judicial respect toward
the agency, broadened the power and jurisdiction of the FTC.
Today, in addition to its original antitrust roots, the FTC enforces consumer protection laws.

Bureaus of the FTC
Several bureaus now stand in support of the FTC’s efforts.

Bureau of Consumer Protection
The Bureau of Consumer Protection protects consumers against unfair trade practices. Bureau attorneys
enforce consumer protection laws issued by the FTC. In addition to enforcement actions, the Bureau’s
functions include investigations and consumer and business training. Unfair trade practices in advertising and
marketing are a main focus, as well as privacy, financial products and practices, and identity protection. The
Bureau also manages the United States National Do Not Call Registry and investigates telemarketing fraud.

138

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

Bureau of Competition
The Bureau of Competition’s purpose is to eliminate and prevent “anticompetitive” business practices related
to the enforcement of antitrust laws. The FTC and the Department of Justice share responsibility for
enforcement of antitrust laws.

Bureau of Economics
The Bureau of Economics supports the Bureau of Competition and Bureau of Consumer Protection by
providing subject matter expertise regarding the economic impacts of FTC legislative activity.

FTC Activities
The FTC investigates issues raised through a number of sources, including consumer, business, and media
reports. If the FTC concludes that there was unlawful conduct, it may seek several forms of recourse. These
include the pursuit of voluntary compliance through a consent order, the submission and filing of
administrative complaints, or the initiation of a federal action and litigation.
The FTC has the power to create rules regarding widespread industry practices. Rules created in this fashion to
address systemic issues are called trade rules.

Assessment Questions
1. Define unfair trade practices.
2. All of the following are considered unfair trade practices except:
a. Targeting vulnerable populations.
b. Charging extremely high prices.
c. False advertising.
d. False representation of a good or service.
3. What is a bait and switch?
4. Describe the role of the Federal Trade Commission.
5. The following are examples of a company giving misleading price information except:
a. Advertising “Limited Time Offer” when the offer is available forever.
b. Advertising “Going Out of Business” when the company plans to stay in business.
c. Advertising the product as “New” when the product is more than 6 months old.
d. Advertising “Buy One, Get One” without informing consumers that they must buy another product or
service to get the deal.

Endnotes
The Consumer Protection Act: Unfair Trade Practices. Retrieved from: https://www.ftc.gov.bb/library/
2003-06-13_unfair_trade_practices.pdf.
Lumen Learning. (n.d.). Business and the Legal Environment. Retrieved from:

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

139

https://courses.lumenlearning.com/buslegalenv/chapter/27-3-unfair-trade-practices/.
Holt, W. S. (2010). Federal trade commission: Its history, activities and organization. Gale Ecco, Making Of Mode.
About the FTC. (2018, July 17). Retrieved from: https://www.ftc.gov/about-ftc.
Consumer Information, Federal Trade Commission. (n.d.). Retrieved from: https://www.consumer.ftc.gov/.
Federal Trade Commission, USA.gov. (n.d.). Retrieved from: https://www.usa.gov/federal-agencies/federaltrade-commission.
Statutes Enforced or Administered by the Commission. (n.d.). Retrieved from: https://www.ftc.gov/
enforcement/statutes.

140

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 12 Unfair Trade Practices and the Federal Trade Commission

13

International Law
Figure 13.1 (Credit: geralt/ pixabay/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
13.1 Introduction to International Law
13.2 Sources and Practice of International Law

Introduction
Learning Outcome
• Explain international law and its role in business.

13.1

Introduction to International Law

In 1945, President Harry Truman stated, “When Kansas and Colorado have a quarrel over the water in the
Arkansas River they don’t call out the National Guard in each state and go to war over it. They bring a suit in
the Supreme Court of the United States and abide by the decision. There isn’t a reason in the world why we
cannot do that internationally” (Cheeseman, 2016, p. 903). Customs, which vary among global communities
and international organizations, are a primary reason why the world cannot pursue such an answer to trade
and commerce dealings. The priorities and aims for Chinese businesses differ from those of Brazil. Each of
those two countries have radically different business perspectives from the United States. For this reason,
international law utilizes customs, treaties, and organizations to guide relationships among nations, with the
goal of allowing each country as much leverage as possible over its own business dealings.

142

Figure 13.2

Chapter 13 International Law

International laws are based on customs, treaties, and organizations that guide partnerships

among nations. (Credit: GDJ/ pixabay/ License: CC0)

International Law
International law relates to the policies and procedures that govern relationships among nations (Clarkson,
Miller, & Cross, 2018). These are crucial for businesses for multiple reasons. First, there is not a single
authoritative legislative source for global business affairs, nor a single world court responsible for interpreting
international law (Cheeseman, 2016, p. 903). There is also not a global executive branch that enforces
international law, which leaves global business affairs particularly vulnerable.
Secondly, if a nation violates an international law and persuasive tactics fail, then the countries that were
violated, or international organizations tasked with overseeing global trade, may act. Often these actions use
force to correct the offenses and may include economic sanctions, severance of diplomatic relations, boycotts,
or even war against the offending nation (Clarkson, Miller, & Cross, 2018, p. 439).
The purpose of international laws is to permit countries as much authority as possible over their own
international business affairs, while maximizing economic benefits of trade and working relationships with
other nations. Since many countries have historically allowed governance by international agreements when
conducting global business, there exists an evolving body of international laws that facilitate global trade and
commerce.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 13 International Law

143

U.S. Constitutional Clauses
There are two important clauses in the U.S. Constitution related to international law. First, the Foreign
Commerce Clause enables Congress to “regulate commerce with foreign nations” (Cheeseman, 2016, p. 904).
This clause permits U.S. businesses to actively negotiate and implement taxes or other regulations as they
relate to international commerce. However, businesses cannot unduly burden foreign commerce. For
example, General Motors, which is based in Michigan, cannot suggest that the state impose a 50 percent tax
on foreign-made automobiles sold in the state, while not imposing the same tax on U.S.-made vehicles.
Michigan can, however, impose a 10 percent tax on all automobile sales in the state to offset the costs of
foreign trade and commerce.
The second important clause related to international law is the Treaty Clause, which states that the president
has the power “by and with the advice and consent of the senate” to create treaties with other nations
(Clarkson, Miller, & Cross, 2018, p. 440). This clause restricts treaties to federal authority, meaning that states
do not have the power to enter a treaty with another nation. For example, the United States and Mexico can
sign a treaty to reduce trade barriers between both nations, but the state of Texas cannot sign a treaty with
Mexico to reduce trade barriers between Texas businesses and Mexico. Additionally, any treaties established
with other countries become U.S. law, and any conflicting law is null and void.

Primary Sources of International Law
International customs, treaties, and organizations are the primary sources of international law (Clarkson,
Miller, & Cross, 2018, p. 439).

Figure 13.3

Three distinct components are sources for how international law is understood, defined, and

interpreted around the world. (Modification of art by BNED Credit: CC BY NC SA)
These three components work together to guide how nations understand, define, and interpret international
laws that govern global business affairs.

International Customs
Customs are general practices between nations that guide their business relationships. According to the

144

Chapter 13 International Law

Statute of the International Court of Justice, international customs are “accepted as law” (Clarkson, Miller, &
Cross, 2018, p. 439). While customary international law (CIL) is not written, nor does it require ratification to
become binding, CIL nonetheless provides guidelines for how nations conduct business affairs (Bradley &
Gulati, 2010, p. 204). One example of a custom is the international protection of ambassadors. For thousands
of years, ambassadors have been protected while serving diplomatic missions. For this reason, countries
protect foreign ambassadors with the understanding that any harm caused to ambassadors would be a
violation of international law.

International Treaties
Treaties and other agreements between nations are authorized and ratified by the countries that acknowledge
their legality. There are two different types of agreements: bilateral, which is formed by two nations; and
multilateral, which is formed by several nations. The Peru-United States Trade Promotion Agreement is an
example of a bilateral agreement. It was signed in 2006, ratified by Peru the same year, and ratified by the
United States in 2007. This bilateral agreement is considered beneficial to the United States because it
improves access to Peruvian goods, while promoting security and democracy in the South American country.
The North American Free Trade Agreement, or NAFTA, is an example of a multilateral agreement. It was
ratified in 1994, when Mexico joined the previous trade agreement between the United States and Canada. In
September 2018, the Trump administration successfully completed re-negotiations with Mexico and Canada
that lasted over one year. Among other aims, these negotiations worked to increase auto industry wages for
workers in Mexico and modify pharmaceutical regulations with Canada.

International Organizations
International organizations are comprised of officials who represent member nations that have established a
treaty to oversee shared interests, including trade and commerce. The U.S. participates in more than 120
bilateral and multilateral organizations around the world. International organizations adopt resolutions that
standardize behavior and create uniform rules related to trade and commerce. Two of the most significant
international organizations established in the twentieth century that significantly impact U.S. trade and
commerce are the United Nations and the European Union.

United Nations
The United Nations (UN) was created as a multilateral treaty in 1945. The UN’s organizational goals include
maintaining global peace and security, promoting economic and social cooperation, and protecting human
rights, especially related to women and children (Cheeseman, 2016, p. 905). The UN General Assembly
includes representatives from each member nation. As of 2018, the UN acknowledges 195 sovereign states,
with all but two participating as full members. These two, Palestine and the Vatican City, are classified as
“observer states.” Six additional countries are not UN members, but are recognized as a country by at least
one UN member country: Abkhazia, Kosovo, Northern Cypress, South Ossetia, Taiwan, and Western Sahara.
The UN Security Council includes five permanent members and 10 countries selected by the General
Assembly to serve two-year terms. The five countries that hold permanent membership are China, France,
Russia, the United Kingdom, and the United States (Cheeseman, 2016, p. 558). This Council is primarily
responsible for overseeing global peace and security measures. The World Bank is a UN organization, financed
by contributions from developed countries and headquartered in Washington, D.C. Its primary functions

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 13 International Law

145

include providing money to developing countries to fund projects that relieve suffering, including building
roads and dams, establishing hospitals, developing agriculture, and other humanitarian efforts. The World
Bank provides both grants and long-term low interest rate loans to countries, often granting debt relief for
outstanding loans (Cheeseman, 2016, p. 559).
The United Nations Commission International Trade Law is one of the most important international
organizations to date, establishing the 1980 Convention on Contracts for the International Sale of Goods
(CISG), which will be discussed further in the next section.

European Union
The European Union (EU) is a regional international organization that includes many countries in Europe. It
was established to create peace across the region and promote economic, social, and cultural development
(Cheeseman, 2016, p. 561). As of 2018, there are 28 countries affiliated with the EU, although the United
Kingdom has begun steps to withdraw its membership. Additionally, Macedonia is actively seeking a path
toward EU membership, although as of September 2018, the country’s citizens remain divided. The EU
organization has established a treaty for its members that creates open borders for trade among member
nations, especially for capital, labor, goods, and services. The impact on U.S. commerce is significant, as the EU
represents more than 500 million people and a gross community product that exceeds that of the United
States, Canada, and Mexico combined (Cheeseman, 2016, p. 561).

Sovereignty
National sovereignty defines a nation. While clearly defined borders and independent governments also set
parameters for a nation, sovereignty is an important legal principle that allows nations to enter negotiated
treaties with other countries and honor territorial boundaries. It is among the most important international
law principles, thus greatly impacting international trade and commerce.
Since the 1800s, most established nations allowed for absolute sovereignty among the global community.
However, by the 1940s, that allowance was significantly reduced, as countries revisited sovereignty in light of
globalization, transportation, and communication advances, and the rise of international organizations
(Goldsmith, 2000, p. 959). Consequentially, doctrines of limited immunity were created that established
guidelines for how countries may prosecute, or hold foreign nationals accountable, during international trade
and commerce dealings.
A doctrine of sovereign immunity states that countries are granted immunity from lawsuits in courts of
other countries (p. 569). Although the United States initially granted absolute immunity to foreign
governments from lawsuits in U.S. courts, in 1952, the United States adapted federal law to qualified immunity,
which is the immunity regulation adopted in most Western nations. This law led to the Foreign Sovereign
Immunities Act of 1976, allowing U.S. governance over lawsuits against other nations in the United States in
either federal- or state-level courts. Simply stated, a foreign country is not immune to lawsuits in the United
States when the country has waived its immunity, or if the commercial activity against which the lawsuit is
intended causes a direct effect in the United States.

13.2

Sources and Practice of International Law

International law is primarily governed by customs, treaties, and organizations that influence how laws are
understood, interpreted, and enforced around the world. Since there is not a central court to enforce

146

Chapter 13 International Law

international law, each country utilizes its own courts to settle disputes. Collective action, reciprocity, and
shaming are three examples of non-legislative methods that influence trade when enacted against nations
that violate international law.

Figure 13.4

International laws are enforced through positive and punitive measures that seek to uphold the

global integrity of trade and commerce among all nations. (Credit: qimono/ pixabay/ CC0)

Sources of International Law
The sources of international law are customs, treaties, and organizations, as discussed in the previous section.
These three components work synergistically to influence how the international community facilitates
business trade and commerce. More importantly, international law is enforced when a country violates the
principles set forth by globally shared customs, treaties, and organizations.
One of the most important governing documents for international law is the United Nations Convention on
Contracts for the International Sale of Goods (CISG), which was established in 1980. This law governs
contracts of countries that have ratified it as the priority contract for trade. By January 2018, 84 countries had
adopted CISG, including the countries that account for more than two-thirds of all global trade. Those
countries include the United States, Canada, China, Japan, Mexico, Argentina, Brazil, and most European
countries. The CISG is enforced whenever international transactions occur without the presence of written
contracts to govern those transactions. There are limits to the CISG, however, as the CISG does not apply to
consumer sales or contracts for services (Clarkson, Miller, & Cross, 2018, p. 376).

International Principles and Doctrines
There are three significant principles that help establish and enforce international law: the Principle of Comity,
the Act of State Doctrine, and the Doctrine of Sovereign Immunity.
The Principle of Comity states that nations will defer to the laws and decrees of other nations when those
laws are consistent with their own, essentially upholding reciprocity between nations with similar laws. For
example, a U.S. court will most likely uphold a business contract as valid even if it was drafted in England, since
the United Kingdom’s legal procedures are consistent with U.S. procedures (Cross & Miller, 2018, p. 216).
The Act of State Doctrine is a law applicable in England and the United States. It states that these two nations

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 13 International Law

147

will not pass legal judgement on public acts committed by a recognized government if those acts occur within
that government’s own territory (Cross & Miller, 2018, p. 216). For example, the United States will not file a
lawsuit against Petrobras, a Brazilian oil company, alleging price fixing, since the act of pricing oil occurs in
Brazil, which is a nation that holds control over its own natural resources.
The Doctrine of Sovereign Immunity, which was introduced in the previous section, states that foreign
nations are immune from U.S. jurisdiction when certain circumstances are applied. However, there are
exceptions to this law. If a foreign country conducts commercial business activity in the United States and an
entity in the United States files a lawsuit against the foreign business, then the foreign state is not immune
from U.S. jurisdiction (Cross & Miller, 2018, p. 216).

International Law Enforcement
One of the most important considerations for international business is understanding that companies
operating in foreign nations are subject to the laws of those nations (Cross & Miller, 2018, p. 212). When
international laws are violated, disputes are often resolved through the legal systems within individual nations.
Most countries have either common law or civil law systems. Common law systems operate independently by
developing their own rules that govern areas of business law, such as torts and contracts. The United States
has a common law system. One-third of all people in the world live in nations in which common law is
practiced. Civil law systems base their legislation on Roman civil law, which utilizes statutory codes as the
primary source of law (p. 212).

Common Law

Civil Law

Australia

Malaysia

Argentina

Indonesia

Bangladesh

New Zealand

Austria

Iran

Canada

Nigeria

Brazil

Italy

Ghana

Singapore

Chile

Japan

India

United Kingdom

China

Mexico

Israel

United States

Egypt

Poland

Jamaica

Zambia

Finland

South Korea

France

Sweden

Germany

Tunisia

Greece

Venezuela

Kenya

Table 13.1

Impact on International Trade
There are three international law enforcement methods that can radically impact trade: collective action,

148

Chapter 13 International Law

reciprocity, and shaming.
Collective action occurs when businesses work collectively to strengthen their resources and achieve a
shared goal. In February 2018, the UN Conference on Trade and Development Secretary-General argued that
collective action can be one of the most effective methods for protecting international trade in the current
global climate. Due to recent trade restructuring from the United States and the United Kingdom (pending its
withdrawal from the EU), collective action was promoted as a way to “harness energy that will not fragment
the [international trade] system” (UNCTAD, 2018). By leveraging nations to defend “rules-based multilateral
trading systems as a force for creating inclusive prosperity,” the Secretary-General promoted collective action
as the primary way to assure continued international peace and economic viability for generations to come.
Reciprocity is central to international trade and at the core of CIL. It happens most commonly in international
business exchanges as countries lower import duties, or other trade barriers, in exchange for mutual
arrangements extended by the other country. Reciprocity can be beneficial to the nations involved, or it can be
punitive. In 2016, presidential candidate Donald Trump campaigned for an international trade climate that
would produce fairer options for the United States. Since his inauguration, he has increasingly pressured the
global community by imposing taxes on imports from Canada, China, the EU, and Mexico, each of which has
retaliated in reciprocity. In 2018, China accused the United States of launching the “largest trade war in
economic history,” of which the final global impacts remain largely unknown (BBC, 2018).
Shaming is a deliberate attempt to negatively impact a state, regime, or governmental leader’s reputation by
publicizing and targeting violations of international laws, including customary norms, treaty breaches, and
violations of organizational expectations (Gopalan & Fuller, 2014, p. 75). However, shaming is not viewed as
particularly effective without more concrete measures to accompany it (Klymak, 2017). A recent research study
conducted by the Department of Economics in Dublin, Ireland, found that there is no evidence to suggest that
there has been a decrease in the imports of goods to the United States from countries where foreign goods
are likely produced by child and forced labor. Despite media coverage and the International Labour
Organization’s coverage that routinely shames certain nations for producing goods by child or forced labor,
those goods are nonetheless regularly imported for international sale.

Assessment Questions
1. What is International law?
2. The following are clauses in the U.S. Constitution that relate to international law.
a. Treaty Clause.
b. Foreign Commerce Clause.
c. Both a and b.
d. Neither a nor b.
3. Explain the European Union.
4. What is the Doctrine of Sovereign Immunity?
5. The UN Security Council is made up of:
a. 5 members and 10 countries.
b. 10 members and 5 countries.
c. 10 members and 10 countries.
d. 5 members and 5 countries.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 13 International Law

149

6. Sources of international law include:
a. Customs, treaties, and laws.
b. Customs, treaties, and edict.
c. Treaties, laws, and edicts.
d. Customs, treaties, and organizations.
7. Explain the principle of comity.
8. Compare and contrast common law systems vs. civil law systems.
9. How many countries have adopted the United Nations Convention on Contracts for the International Sale of
Goods (CISG)?
a. 74.
b. 84.
c. 94.
d. 104.
10. All of the following are international law enforcement methods except:
a. Collective action.
b. Reciprocity.
c. Shaming.
d. All of the above.

Endnotes
Bradley, C. A., & Gulati, M. (2010). Withdrawing from international custom. The Yale Law Journal, 120, 202–275.
Cheeseman, H. (2016). Business law: Legal environment, online commerce, business ethics, and international issues
(9th ed.). Boston, MA: Pearson Education.
Cheeseman, H. (2016). Legal environment of business: Online commerce, business ethics, and global issues (8th
ed.). Boston, MA: Pearson Education.
Clarkson, K. W., Miller, R. L., & Cross, F. B. (2018). Business law: Texts and cases (14th ed.). Boston, MA: Cengage
Learning.
Goldsmith, J. (2000). Review: Sovereignty, international relations theory, and international law. Stanford Law
Review, 52(4), 959–986.
BBC. (2018, September 18). US-China trade row: What has happened so far? BBC News. Retrieved from:
https://www.bbc.com/news/business-44529600.
Clarkson, K. W., Miller, R. L., & Cross, F. B. (2018). Business law: Texts and cases (14th ed.). Boston, MA:
Cengage Learning.
Cross, F. B., & Miller, R. L. (2018). The legal environment of business: Texts and cases (10th ed.). Boston, MA:
Cengage Learning.
Gopalan, S., & Fuller, R. (2014). Enforcing international law: States, IOs, and courts as shaming reference
groups. Brooklyn Journal of International Law, 39(1), 73–158.
Klymak, M. (2017). The trade impacts of naming and shaming of forced and child labor. Trinity Economic
Papers, 1–41. Retrieved from: http://www.tcd.ie/Economics/TEP/2017/tep1517.pdf.

150

Chapter 13 International Law

UN. (2018, February 19). Collective action is key to defending trade, Geneva dialogue hears. UN Conference on
Trade and Development News. Retrieved from: https://unctad.org/en/pages/
newsdetails.aspx?OriginalVersionID=1669.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

14

Securities Regulation
Figure 14.1 (Credit: Sam Valadi/ flickr/ Attribution 2.0 Generic (CC BY 2.0))

Chapter Outline
14.1 Liability Under the Securities Act
14.2 The Framework of Securities Regulation

Introduction
Learning Outcome
• Describe the Securities Exchange Act of 1934 and its impact on business.

14.1

Liability Under the Securities Act

As explained in the previous section, many companies were initially irritated by the creation of the Securities
Exchange Act of 1934, as it created a myriad of legal responsibilities and potential liabilities that impacted their
business models. Companies came to recognize that they needed legal counsel and internal systems in place
to ensure that they were in compliance. The liabilities for not complying with the Securities and Exchange Act
of 1934 include not only monetary fines, but also civil penalties, and in some cases, criminal proceedings.
Insider trading is one violation that can result in criminal charges.

Insider Trading
While laws vary from country to country, insider trading can be understood by what the SEC defines as the
“buying or selling a security, in breach of a fiduciary duty or other relationship of trust and confidence, on the
basis of material, nonpublic information about the security.” The word fiduciary comes from the Latin word

152

Chapter 14 Securities Regulation

for trust and refers to someone who is charged with the responsibility to act in the best interest of the other
party. In the case of businesses, fiduciaries are expected to act in the best interests of their investors.
However, they are often aware of information that the public is not. This knowledge has important
implications as addressed by Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934, which
prohibits the purchase or sale of securities on the basis of "material nonpublic information,"; meaning
information of any kind that would impact the market price of securities that has not been disclosed to the
public, i.e., insider information. The directors, large shareholders, and officers of companies frequently have
access to nonpublic information that could affect the future value of a security. While an individual, as
opposed to an entire company, is often charged as an insider trader, such charges can affect the entire
company’s reputation, putting it in a negative light and eroding investor trust.
One instance of insider trading that received widespread media attention involved Martha Stewart, who in
2003 became the subject of legal scrutiny after selling her shares in the pharmaceutical company ImClone.
Following the advice of her broker, David Bacanovic, Stewart sold all of her shares of ImClone before it lost 16
percent of its value. Bacanovic represented ImClone CEO Sam Waksal, who was selling $5 million of his
ImClone shares. While Bacanovic claimed he did not know why, he shared this information with Stewart. As it
turned out, the FDA had not approved ImClone’s primary pharmaceutical product, Erbitux, which was a
setback that only insiders were privy to. Stewart avoided a $45,673 loss by selling her shares before the public
announcement. Even though Stewart may not have known exactly why ImClone would go down in value, the
court decided that her decision to act upon her broker’s suggestion constituted a wrongdoing. Stewart’s role
as a public figure was also relevant to this decision, as explained by SEC’s Director of Enforcement Stephen M.
Cutler, who said, “It is fundamentally unfair for someone to have an edge on the market just because she has
a stockbroker who is willing to break the rules and give her an illegal tip. It’s worse still when the individual
engaging in the insider trading is the Chairman and CEO of a public company.”

Figure 14.2

Insider trading can result in criminal conviction and possibly jail time. (Credit: Suzy Hazelwood/

pexels/ License: CC0)
Insider trading is not always illegal. In certain instances, individuals in possession of insider knowledge can
disclose their trading activity to the SEC. However, disclosure alone is not enough to make trading on the basis
of insider information legally acceptable. Another instance in which the officers of publicly held companies can

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 14 Securities Regulation

153

legally transact securities involves pre-arranged trading plans. For example, SEC Rule 10b5-1 permits
executives at public companies to transact securities so long as it is arranged in good faith beforehand to take
place on certain predetermined future dates and involves pre-set amounts. So long as these criteria are
followed, they are granted safe harbor. Safe harbor, in this context, refers to exemption from insider trading
charges for compliant pre-arranged equity trades.

Schedule 13D
In 1968, the Williams Act amended the Securities Exchange Act of 1934 so that investors could have advance
warning of possible corporate takeovers. If someone (individual/corporation) becomes the beneficial owner
of more than 5% of a company’s stock, that entity must file a Schedule 13D with the SEC within 10 days of
purchase. A beneficial owner is anyone with “voting and investment power over their shares.” There are a few
exceptions that apply, such as qualified institutional investors—large investors who are deemed to have
sophisticated knowledge of securities such that they do not need the same level of protection as general
investors. Insurance companies, state employee benefits plans, and investment companies are examples of
qualified institutional investors who are allowed to report their holdings at the end of the calendar year.

Insider Transactions
Corporate insiders are those officers, directors, and beneficial owners who own more than 10% of a class of
securities, registered under Section 12 of the Securities Exchange Act of 1934. Corporate insiders must file a
statement of ownership with the SEC to be in compliance, and as of August 27, 2002, the SEC implemented
new rules that shortened the time period to report insider transactions. It is important for a company to have
internal controls and a system to ensure their corporate insiders are reporting their trades in a timely fashion.
Companies that do not implement and enforce compliance procedures can become liable for the actions of
their employees who fail to follow the law.

Reporting Requirements
Publicly owned companies that meet certain size requirements are called reporting companies, and per
Section 13(a) of the Securities Exchange Act of 1934, they must file periodic disclosures. The purpose of these
disclosures is to help investors make educated decisions regarding how to invest their money. These reports
include information about a company’s line of business, corporate officers and directors, and financial
statements.
• Form 10-K. Form 10-K, also known as the annual report, contains audited financial statements. Audited
financial statements have been reviewed by one or more CPAs who are not affiliated with the company
and who provide an objective opinion about whether or not the financial statements, such as the balance
sheet, income statement, statement of changes to retained earnings, and cash flow statement, conform
with accounting standards known as the Generally Accepted Accounting Principles (GAAP). When the
Securities Exchange Act of 1934 was first passed, most companies’ annual reports contained only the bare
minimum amount of information. However, over time, companies came to view their annual reports as a
way to not only comply with SEC requirements, but also to attract new investors and impress securities
analysts, or financial professionals who study various industries to make recommendations on whether a
security should be bought, held, or sold. Today, many annual reports contain not only the required facts,

154

Chapter 14 Securities Regulation

but also compelling narratives that detail the company’s mission and strategic goals. The annual reports
of certain companies—for example, Berkshire Hathaway, written by Warren Buffett and Charlie
Munger—provide not only their opinions on their own operations, known as the management
discussion, but also their thoughts on the economy overall. The Form 10-K is a large responsibility for a
company because it must disclose the company’s analysis of its financial conditions, potential market
risks, internal controls, legal proceedings, defaults, and other information that is deemed important for
investors to make sound investment decisions.
• Form 10-Q. Form 10-Qs are quarterly unaudited financial statements that contain financial information.
Since they are unaudited, they are less expensive and time-consuming for the company to prepare;
however, investors do not have the additional assurance that they have been analyzed by a neutral CPA.
• Form 8-K. Certain events require the company to file a Form 8-K, such as a change in the company’s
officers, mergers, or declarations of bankruptcy. These are required to be filed within four business days
with the SEC.
• Proxy Statements. Proxy statements are documents that the SEC requires that shareholders of
companies with securities registered under Section 12 of the Securities Exchange Act of 1934 receive to
allow them to vote on issues that will be decided at a stockholder meeting. This process is commonly
applied when voting for directors or deciding corporate actions. Even shareholders who own just one
share of a company receive proxy statements; thus, the process of sending out these statements is a
large undertaking for companies. While some companies still use the mail to deliver proxy statements,
others send a “Notice of Internet Availability of Proxy Materials” to shareholders a minimum of 40 days
before the shareholders’ meeting.

Ongoing Responsibilities
Businesses must stay current with changes in securities laws that impact their liabilities and responsibilities.
The Exchange Act allows the SEC to make new laws, like it did in 2000 with Regulation FD, which stands for “fair
disclosure”. In 2013, the SEC started to allow the use of social media channels, in certain circumstances, as a
means of distributing information to shareholders.

Summary
These two sections have provided an overview of some of the most important points of the Securities
Exchange Act of 1934. Considering the sheer number of exceptions and complexities, coupled with today’s
rapidly changing technological and political climates, a successful company needs competent legal counsel to
help it navigate the compliance requirements of the SEC. While certain illegal actions can be due to malicious
intent, such as insider trading, this situation is not always the case; a corporate insider can fail to comply
simply because he or she is not aware of the nuances of the law.

14.2

The Framework of Securities Regulation

The Securities Exchange Act of 1934
In 1929, the United States stock market crashed and lost $25 billion, which would be approximately $319 billion
today. The Stock Market crash of 1929 was one cause of the American Great Depression of the 1930s, which
caused the failure of nearly half of American banks and created unemployment rates of almost 25 percent by

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 14 Securities Regulation

155

1933. These dire economic conditions created the need for breadlines, quite literally, hungry people who
waited in line at charitable and government organizations for loaves of bread, and shanty towns, or areas
where families who had lost their homes lived in cloistered tents on the outskirts of cities. Farmers could not
even afford to harvest their crops.

Figure 14.3

Florence Owens Thompson and her children were living on frozen vegetables and birds they

killed in this famous photograph taken in 1936 in California. (Credit: Dorothea Lange/ wikimedia/ License:
Public Domain)
It was amid this social and economic unrest that Congress passed the Securities Exchange Act of 1934. Signed
by President Franklin D. Roosevelt, the Securities Exchange Act of 1934 recognized that the stock market crash
of 1929 was caused by wild speculation, large and sudden fluctuations, and manipulations involving securities.
An article in the 1934 California Law Review described the condition of the market at the time by writing,

156

Chapter 14 Securities Regulation

“Artificial prices of securities were the rule rather than the exception.… The result was vast economic power,
with all that implies in a democracy, in the hand of men whose ethical standards were substantially those of
gangsters.”
Roosevelt wanted to enact legislature to try to prevent this wild speculation in securities from happening again
and to restore the public’s faith. He recognized that stock market crashes would not only destroy wealth in
securities markets, but they were also instrumental to the financial security of the nation as a whole. The
passing of the Security Exchange Act of 1934 was not only a reaction to the market crash, but it also
represented a broad shift in the social and economic paradigms and legal frameworks of the United States.
Previously, the United States had largely followed a laissez-faire economic policy. Laissez faire, as popularized
by Scottish economist Adam Smith and British philosopher Herbert Spencer, describes an economic
philosophy that markets function best when left to their own devices, i.e., without, or with minimal,
government involvement or regulations. The rejection of laissez faire was part of a larger social shift that
opposed the long hours, unsafe working conditions, and child labor that had become commonplace as a result
of the Industrial Revolution.

The SEC
Section 4 of the Securities Exchange Act of 1934 created the Securities and Exchange Commission (SEC) to
enforce its ongoing mission. The SEC is an independent agency of the United States federal government. It
regulates securities laws and regulations. The first chairperson of the SEC was Joseph P. Kennedy, the father of
President John F. Kennedy. The SEC is led by five presidentially appointed commissioners and has five
divisions: Division of Corporation Finance, Division of Investment Management, Division of Trading and
Markets, Division of Enforcement, and Division of Economic and Risk Analysis.
The SEC also oversees self-regulatory organizations (SROs), or private organizations that create and enforce
industry standards. These organizations are allowed to “police” themselves, but are subject to compliance
with SEC regulations. The various well-known securities exchanges such as the New York Stock Exchange
(NYSE), the National Association of Securities Dealers Automated Quotation System (NASDAQ), and the
Chicago Board of Options are SROs. Per Section 12(g), companies with total assets exceeding $10 million and
with 500 or more owners of any class of securities must register with the SEC unless they meets exemption
requirements.
The SEC makes new laws in response to emerging technologies. For example, Title III of the Jumpstart Our
Business Startups (JOBS) Act of 2012 was added, and in it, Section 4(a)(6) allows crowdfunding, or raising
small amounts of money from many people to fund a venture or project, usually over the internet.
Crowdfunding transactions are exempt from registration as long as the amount raised does not exceed
$1,070,000 in a 12-month period.

Secondary Markets
The Securities Exchange Act of 1934 governs secondary markets, or what is typically referred to as the “stock
market.” In contrast to the primary market, which involves the initial sale of a security, such as through an
initial public offering (IPO), secondary markets involve subsequent buyers and sellers of securities. One key
difference is that primary market prices are set in advance, while secondary market prices are subject to
constantly changing market valuations, as determined by supply and demand and investor expectations. For
example, when Facebook initiated its IPO in May of 2012, the price was $38 per share, and technical issues on
the NASDAQ complicated the offering. After the IPO, the stock traded sideways, meaning that it stayed within

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 14 Securities Regulation

157

a range that did not indicate strong upward or downward movement. However, Facebook has gone on to
trade at values more than four times its initial IPO valuation, due to investor beliefs and expectations. Not all
stocks go up in value after their IPO; some vacillate between highs and lows and frustrate investors with their
unstable valuation swings.

Figure 14.4

Stocks on the secondary market fluctuate in value. (Credit: 3844328/ pixabay/ License: CC0)

Reporting Requirements
The Securities Exchange Act of 1934 created numerous reporting requirements for public companies. The
purpose of these requirements was transparency, that is, keeping the public up to date and informed of
changes that might impact securities prices. Public companies with securities registered under Section 12 or
that are subject to Section 15(d) must file reports with the SEC. Section 12 requires the registration of certain
securities and outlines the procedures necessary to do so. Information required by Section 12 includes the
nature of the business, its financial structure, the different classes of securities, the names of officers and
directors along with their salaries and bonus arrangements, and financial statements. Section 15 requires
brokers and dealers to register with the SEC. Individuals who buy and sell securities are considered traders,
and therefore, are not subject to filing under Section 15. Section 15(d) requires registered companies to file
periodic reports, such as the the annual Form 10-K and the quarterly Form 10-Q. These reports will be
explained in detail in the next section of this chapter. The SEC Commission makes these reports available to all
investors through the EDGAR website to help them make informed investment decisions.

Registration Requirements
The Securities Act of 1933 required companies initiating securities offers and exchanges to register with the
SEC, unless they met exemption criteria. Section 5 of the Securities Exchange Act of 1934 built upon this
foundation and made it unlawful to transact on unregistered exchanges and specifically extended this
regulation to the usage of the mail and interstate commerce. 15 U.S. Code § 78f states that exchanges must
not only register with the SEC, but they must also have rules that “prevent fraudulent and manipulative acts

158

Chapter 14 Securities Regulation

and practices, to promote just and equitable principles of trade, to foster cooperation and coordination with
persons engaged in regulating, clearing, settling, processing information with respect to, and facilitating
transactions in securities, to remove impediments to and perfect the mechanism of a free and open market
and a national market system, and, in general, to protect investors and the public interest …”

Blue Sky Laws
When the Securities Exchange Act is discussed, blue sky laws are often mentioned. In 1911, Kansas bank
commissioner J.N. Dolley became concerned about what he called “swindles,” in which investors at the time
lost money by investing in “fake mines” or “a Central American plantation that was nine parts imagination.”
Therefore, he lobbied for the first “comprehensive” securities law in the United States because, as he phrased
it, these investments were backed by nothing except the blue skies of Kansas. So, state-level securities laws
aimed to combat fraud are called blue sky laws. The SEC does not have jurisdiction over activities within states
and does not enforce blue sky laws.

Figure 14.5

In addition to the Securities Exchange Act of 1934, blue sky laws provide an additional state-level

layer of legal protection for the public. (Credit: Elia Clerici/ pexels/ License: CC0)

Assessment Questions
1. Explain a laissez-faire economic policy.
2. The following are examples of self-regulatory organizations that the SEC oversees:
a. The New York Stock Exchange.
b. The National Association of Securities Dealers.
c. The Chicago Board of Options.
d. All of the above.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Chapter 14 Securities Regulation

159

3. Which types of companies must register with the SEC?
a. Companies with over 500 or more owners.
b. Companies with total assets of $10 million.
c. Companies with total assets exceeding $10 million and with 500 or more owners.
d. None of the above.
4. Explain Blue Sky laws.
5. Distinguish between primary markets and secondary markets.
6. Define insider trading.
7. All of the following are considered reports required by the Securities Exchange Act of 1934 except:
a. Form 8k.
b. Form 10 k.
c. Form 10Q.
d. All of the above.
8. Corporate insiders include officers, directors, and beneficial owners who own _____ % of a class of securities
registered under Section 12 of the Securities Exchange Act of 1934.
a. 5.
b. 10.
c. 15.
d. 20.
9. Explain Schedule 13D.
10. What’s the purpose of Proxy Statements?

Endnotes
Fischel, D. R. (1981). Secondary Liability under Section 10 (b) of the Securities Act of 1934. California Law
Review, 69(1), 80–111.
Hanna, J. (1934). The Securities Exchange Act of 1934. California Law Review, 1–29.
Horwitz, B., & Kolodny, R. (1977). Line of business reporting and security prices: An analysis of an SEC
disclosure rule. The Bell Journal of Economics, 234–249.
Jaffe, J. F. (1974). Special information and insider trading. The Journal of Business, 47(3), 410–428.
SEC charges Martha Stewart, Peter Bacanovic with illegal insider trading. U.S. Securities and Exchange
Commission. Retrieved from: https://www.sec.gov/news/press/2003-69.htm.
Myers, M. (1994). Rhetoric Hewn by Audience and History: The Evolution of the Annual Report as a Business
Document. Retrieved from: https://files.eric.ed.gov/fulltext/ED370138.pdf.
What’s the deal with Regulation M. Latham & Watkins Capital Markets Group. Retrieved from:
https://www.lw.com/thoughtLeadership/regulation-m-guide-faq.
Engle, E. (2006). What you don’t know can hurt you: human rights, shareholder activism and SEC reporting
requirements. Syracuse Law. Review, 57, 63.
If you had invested right after facebook’s IPO (FB, TWTR). Investopedia. Retrieved from:

160

Chapter 14 Securities Regulation

https://www.investopedia.com/articles/markets/081415/if-your-would-have-invested-right-after-facebooksipo.asp.
Macey, J. R., & Miller, G. P. (1991). Origin of the blue sky laws. Texas. Law Review, 70, 347.
Payne, W. (1911) How Kansas drove out a set of thieves. The Saturday Evening Post, 184, 23.
Regulation Crowdfunding: A Small Entity Compliance Guide for Issuers. (n.d). U.S. Securities and Exchange
Commission. Retrieved from: https://www.sec.gov/info/smallbus/secg/rccomplianceguide-051316.htm#_ftn1.
Soifer, A. (1987). The Paradox of Paternalism and Laissez-Faire Constitutionalism: United States Supreme
Court, 1888–1921. Law and History Review, 5(1), 249–279.
Suddath, C. (October, 2008). The crash of 1929. Time. Retrieved from: http://content.time.com/time/nation/
article/0,8599,1854569,00.html.
What we do. (n.d). U.S. Securities and Exchange Commission. Retrieved from: https://www.sec.gov/Article/
whatwedo.html.
White, E. N. (1990). The stock market boom and crash of 1929 revisited. Journal of Economic perspectives, 4(2),
67–83.

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Answer Key

161

Answer Key
Chapter 1
1. b
3. a
5. a
7. d
9. What is the supreme law of the land? The federal constitution is the supreme law of the land. What are
statutes? Laws enacted by Congress or a state legislative body. What are ordinances? Laws enacted by local
legislative bodies. What are administrative rules? Laws issued by administrative agencies under the authority
given to them in statutes.
11. The term “unfair trade practices” is broadly used and refers to any deceptive or fraudulent business
practice or act that causes injury to a consumer. Some examples include, but are not limited to, false
representations of a good or service including deceptive pricing, non-compliance with manufacturing
standards, and false advertising. The FTC investigates allegations of unfair trade practices raised by consumers
and businesses, pre-merger notification filings, congressional inquiries, or reports in the media and may seek
voluntary compliance by offending businesses through a consent order, administrative complaints, or federal
litigation.
13. c
15. b

Chapter 2
1. a
3. The process by which parties with nonidentical preferences allocate resources through interpersonal activity
and joint decision making.
5.
The Thomas-Kilmann Conflict Mode Instrument (TKI) is a questionnaire that provides a systematic framework
for categorizing five broad negotiation styles. It is closely associated with work done by conflict resolution
experts Dean Pruitt and Jeffrey Rubin. These styles are often considered in terms of the level of self-interest,
instead of how other negotiators feel. These five general negotiation styles include:
Forcing. If a party has high concern for itself, and low concern for the other party, it may adopt a competitive
approach that only takes into account the outcomes it desires. This negotiation style is most prone to zerosum thinking. For example, a car dealership that tries to give each customer as little as possible for his or her
trade-in vehicle would be applying a forcing negotiation approach. While the party using the forcing approach
is only considering its own selfinterests, this negotiating style often undermines the party’s long-term success.
For example, in the car dealership example, if a customer feels she has not received a fair trade-in value after
the sale, she may leave negative reviews and will not refer her friends and family to that dealership and will
not return to it when the time comes to buy another car. Collaborating.
Collaborating. If a party has high concern and care for both itself and the other party, it will often employ a
collaborative negotiation that seeks to maximum the gain for both. In this negotiating style, parties recognize
that acting in their mutual interests may create greater value and synergies.
Compromising. A compromising approach to negotiation will take place when parties share some concerns for
both themselves and the other party. While it is not always possible to collaborate, parties can often find
certain points that are more important to one versus the other, and in that way, find ways to isolate what is
most important to each party.
7. a
9.
E-mediation can be useful in situations where the parties are geographically far apart, or the transaction in
dispute took place online. Ebay uses e-mediation to handle the sheer volume of misunderstandings between

162

Answer Key

parties. Research has shown that one of the benefits of e-mediation is that it allows people the time needed to
“cool down” when they have to explain their feelings in an email, as opposed to speaking to others in person.
In addition to technological advancements, new findings in psychology are influencing how disputes are
resolved, such as the rising interest in canine-assisted mediation (CAM), in which the presence of dogs is
posited to have an impact on human emotional health. Since the presence of dogs has a positive impact on
many of the neurophysiological stress markers in humans, researchers are beginning to explore the use of
therapy animals to assist in dispute resolution.
11. c
13. In binding arbitration, the decision of the arbitrator is final, and except in rare circumstances, neither party
can appeal the decision through the court system. In non-binding arbitration, the arbitrator’s award can be
thought of as a recommendation: it is only finalized if both parties agree that it is an acceptable solution.
15. c

Chapter 3
1. Acceptable levels of behavior for each individual who makes up the organization.
3. b
5. a
7. The earliest published book about the topic is Corporate Responsibility of the Businessman, published in 1953.
This book introduced the concept of companies giving back as a form of investment in the future. This idea
came from a generation that had survived some of the hardest times in our world and wanted to make it a
better place for generations to come.
9. d

Chapter 4
1.
The authority of the federal government to regulate interstate commerce has, at times, come into conflict with
state authority over the same area of regulation. The courts have tried to resolve these conflicts with reference
to the police power of the states.
Police power refers to the residual powers granted to each state to safeguard the welfare of their inhabitants.
Examples of areas in which states tend to exercise their police power are zoning regulations, building codes,
and sanitation standards for eating places. However, there are times when the states’ use of police power
impacts interstate commerce. If the exercise of the power interferes with, or discriminates against, interstate
commerce, then the action is generally deemed to be unconstitutional. The limitation on the authority of
states to regulate in areas that impact interstate commerce is known as the dormant commerce clause.
In using the dormant commerce clause to resolve conflicts between state and federal authority, the courts
consider the extent to which the state law has a legitimate purpose. If it is determined that the state law has a
legitimate purpose, then the court tries to determine whether the impact on interstate commerce is in the
interest of the citizens of the state, and will rule accordingly. For instance, an ordinance that banned spray
paint, issued in the city of Chicago, was challenged by paint manufacturers under the dormant commerce
clause, but was ultimately upheld by the U.S. Court of Appeals because the ban was intended to reduce graffiti
and related crimes.
3. d
5. c
7. c
9. a

Chapter 5
1. White collar crimes are characterized by deceit, concealment, or violation of trust. They are committed by
business professionals. They generally involve fraud, and the employees committing the crimes are motivated
by the desire for financial gains or fear of losing business standing, money, or property. Fraud is the

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Answer Key

163

intentional misrepresentation of material facts for monetary gain. This type of crime is not dependent on
threats or violence.
3. d
5. The Foreign Corrupt Practices Act prohibits bribery payments by U.S. companies to foreign government
officials with an intent to influence foreign business results. One example of bribery would be a situation in
which a pharmaceutical company offers special benefits to individuals who agree to prescribe their
medications.
7. b
9. d

Chapter 6
1. Torts are wrongs committed against others who suffer some form of damage as a result.
3. d
5. a
7. b
9. a

Chapter 7
1. A contract is defined as an agreement between two or more parties that is enforceable by law.
3. d
5. b
7. d
9. If a person lacks the mental capacity to enter a contract, then either he or she, or his or her legal guardian,
may void it, except in cases where the contract involved necessities. In most states, mental capacity is
measured against the “cognitive standard” of whether the party understood its meaning and effect.
11. A material breach is when something substantially different from what was expected under the terms of
the contract is delivered, the breach is considered material.
13. Rescission terminates the duties of both parties under the contract, while reformation allows courts to
equitably change the contracts substance.
15. Restitution restores the injured party to status quo or the position they had prior to the formation of the
contract, by returning the plaintiff any money or property give pursuant to the contract.

Chapter 8
1. A sales contract is s specific type of contract is which one party is obligated to deliver to deliver and transfer
ownership of a good to a second party, who in turn is obligated to pay for the good in money, or its equivalent.
3. b
5. A shipment contract occurs when it is the responsibility of the seller to make the shipping arrangements and
to transfer the goods to the common carrier. Under this contract, title passes to the buyer at the time of
shipment, so the buyer bears the risk of loss, even when he or she has not taken possession of the goods. A
destination contract occurs when the seller is required to deliver the goods to a location that is stipulated in
the contract. Under this contract, title transfers when the goods are delivered, but the seller bears the risk of
loss until that time.
7. An express warranty is one in which the seller explicitly guarantees the quality of the good or service sold.
Typically, the vendor provides a statement, or other binding document, as part of the sales contract. In certain
circumstances where no express warranty was made, the law implies a warranty. This statement means that
the warranty automatically arises from the fact that a sale was made.
9. d

Chapter 9
1. Compared to other countries in the West, stringent and extensive employee protections came fairly late to
the United States. Up until 1959, for example, employers had the right to fire a worker without giving any
reason. This concept, which was known as at-will employment, was applicable in all states. The concept of atwill employment does, however, continue today, and all employees are considered to be at-will unless they are
employed under a collective bargaining agreement, or under a contract for a set duration. Employers can still
fire employees for any reason, but they cannot be fired for illegal reasons, as set out in the U.S. or state
constitutions, federal law, state statutes, or public policy. In this section, some of the main employee rights
and company responsibilities will be introduced.
3. a
5. d

164

Answer Key

7. A trade union, or labor union, is an organized group of workers who come together to lobby employers
about conditions affecting their work.
9. b
11. The Civil Rights Act provides broad provisions pertaining to citizens’ civil rights. Title VII of the Civil Rights
Act deals with discrimination in employment. It bans employers from discriminating against employees in their
hiring, firing, and promotion practices on the basis of sex, national origin, color, religion, or race. All employers
who are engaged in commercial activity and who employ 15 or more employees for 20 consecutive weeks in a
year are covered by the Act.
13. c
15. a

Chapter 10
1. Administrative law is also referred to as regulatory and public law. It is the law that is related to
administrative agencies. Administrative agencies are established by statutes and governed by rules,
regulations and orders, court decisions, judicial orders, and decisions.
3. c
5. The FDA was created to protect the public’s health. The agency’s responsibilities are very broad. The agency
fulfills its role by ensuring the safety and effectiveness of drugs consumed by people and animals, biological
products, medical devices, food, and cosmetics.
7. d
9. c

Chapter 11
1. b
3. Naked restraint occurs as contracts promote a general restraint of competition. If the restraint was created
with a goal of long-term impact without boundaries, it was considered to be a naked restraint. Ancillary
restraint occurs as the restriction is limited in time and geography. With ancillary restraint, the restraint would
be short-term and limited in scope. The courts tended to frown upon naked restraint, but were less consistent
with ancillary restraint.
5. The original purpose of antitrust legislation, i.e., to foster competition that results in lower prices, more
products, and more equal distribution of wealth between producers, remains relevant today.
7. b
9. c
11. c
13. a
15. The FTC did not formally have a consumer protection mission until the passage of the Wheeler-Lea Act in
1938. This act gave the FTC the power to combat false advertising for any foods, drugs, medical devices, or
cosmetics. In addition to the Wheeler-Lea Act, subsequent amendments to the FTC Act, as well as judicial
respect toward the agency, broadened the power and jurisdiction of the FTC.

Chapter 12
1. The term “unfair trade practice” describes the use of deceptive, fraudulent, or unethical methods to gain
business advantage or to cause injury to a consumer. Unfair trade practices are considered unlawful under the
Consumer Protection Act. The purpose of the law is to ensure that consumers have the opportunity to make
informed, rational decisions about the goods and services they purchase.
3. Bait and switch is a form of false advertising whereby the company advertises a product or service and then
sells another item in its place.
5. c

Chapter 13
1. International law relates to the policies and procedures that govern relationships among nations.
3. The European Union (EU) is a regional international organization that includes many countries in Europe. It
was established to create peace across the region and promote economic, social, and cultural development.
5. a
7. The Principle of Comity states that nations will defer to the laws and decrees of other nations when those
laws are consistent with their own, essentially upholding reciprocity between nations with similar laws.
9. b

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Answer Key

165

Chapter 14
1. Laissez faire, as popularized by Scottish economist Adam Smith and British philosopher Herbert Spencer,
describes an economic philosophy that markets function best when left to their own devices, i.e., without, or
with minimal, government involvement or regulations.
3. c
5. The Securities Exchange Act of 1934 governs secondary markets, or what is typically referred to as the “stock
market.” In contrast to the primary market, which involves the initial sale of a security, such as through an
initial public offering (IPO), secondary markets involve subsequent buyers and sellers of securities. One key
difference is that primary market prices are set in advance, while secondary market prices are subject to
constantly changing market valuations, as determined by supply and demand and investor expectations.
7. d
9. In 1968, the Williams Act amended the Securities Exchange Act of 1934 so that investors could have advance
warning of possible corporate takeovers. If someone (individual/corporation) becomes the beneficial owner of
more than 5% of a company’s stock, that entity must file a Schedule 13D with the SEC within 10 days of
purchase. A beneficial owner is anyone with “voting and investment power over their shares.” There are a few
exceptions that apply, such as qualified institutional investors—large investors who are deemed to have
sophisticated knowledge of securities such that they do not need the same level of protection as general
investors. Insurance companies, state employee benefits plans, and investment companies are examples of
qualified institutional investors who are allowed to report their holdings at the end of the calendar year.

166

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

Answer Key

Index

Index
A

abnormally dangerous activity
standard, 67
Acceptance, 88
Act of State Doctrine, 146
actus reus, 59, 59
Administrative law, 113
Administrative Procedure Act
(APA), 119
ADR, 15
affirmative defenses, 108
agency shop, 104
alternative dispute resolution, 15
Ancillary restraint, 126
Antitrust laws , 56, 126
antitrust laws, 118
appropriate bargaining unit., 104
arbitrator, 22
arraignment, 59
Assault, 65
Assumption of risk, 71
at-will employment, 97
attractive nuisance, 69
audited, 153
Avoiding, 17
award, 22

B

bare bones, 25
baseball arbitration, 25
BBC News. , 149
beneficial owner, 153
Bilateral, 85
binding arbitration, 23
blue sky laws, 158
breach, 92
breadlines, 155
Bribery , 57
Brooklyn Journal of International
Law, 39, 149
Business law: Texts and cases ,
149
Business Transactions, 23
business trusts, 125

C

California Law Review, 155
capacity, 78
Carter v. Carter Coal Co, 45

167

case law, 4, 6
categorical imperative, 21
cause of action, 66
Central Hudson Test for
Commercial Speech., 49
Chad A. Kelley v. Marsha P. Ryan,
Administrator, Ohio Bureau of
Workers’ Compensation, and
Coca-Cola Enterprises, 99
channels, 47
Chaplinsky v. New Hampshire, 49
child labor, 99
Citizens United v. Federal Election
Commission, 9
civil, 151
Civil law systems, 147
civil laws, 59
civil matter, 23
class action lawsuit, 24
closed shop, 104
Closure, 20
Collaborating, 17
Collective action, 148
collective bargaining agreement.,
104
commerce clause, 44
commercial reasonableness., 91
Commercial Speech., 49
Common law systems, 147
common-carrier delivery contract,
90
Commutative, 86
Company credibility lost. , 33
comparative negligence, 71
compensatory, 61
Compromising, 17
conditional sales contract, 90
Confidentiality, 19
Consensual, 85
Consent election., 104
Consequentialist, 20
Consistency of efforts and
partnerships., 37
consistent, 92
Consumer influence., 38
Contest election, 104
Contracting for success, 37
Contracts, 83
contributory negligence, 71
Control, 19

Corporate insiders, 153
Corporate Political Speech. , 48
Corporate Responsibility of the
Businessman, 37
Creativity, 19
crime, 23
criminal, 151
Criminal law , 59
criminal matter, 23
cross state lines, 47
crowdfunding, 156
Crown Castle Inc. et al. v. Fred
Nudd Corporation et al., 86
cumulative, 92

D

decertification election, 104
Defamation, 65
defendant, 19, 64
delegation, 117
deontologist ethics, 20
destination contract, 90
directives, 117
Disparate impact , 106
Disparate treatment, 106
dissolution, 130
distributive, 16
divestiture, 130
doctrine of sovereign immunity,
145
Doctrine of Sovereign Immunity,
147
dormant commerce clause, 46
due process clause, 50
duty of care, 66
duty to aid, 66
dyadic negotiation, 16

E

e-mediation, 22
embezzlement, 55
Employment Discrimination Law,
Visions of Equality in Theory and
Doctrine, 110
encumbrance, 89
Enhanced performance for going
green., 37
entrusts, 88
ethics, 20
European Union (EU), 145
exclusive remedy, 99

168

Executive compensation rates
during employee layoffs., 33
express warranty, 91
extraordinary ability, 101

F

Fair compensation for
employees., 33
fault, 64
Federal and state constitutions,
44
Federal Arbitration Act, 18
federalism, 44
fiduciary, 151
firm offers, 88
First National Bank of Boston v.
Bellotti, 48
forced-arbitration clauses, 24
Forcing, 17
Foreign Commerce Clause, 143
Foreign Sovereign Immunities Act
of 1976, 145
foreseeability , 67
foreseeable probability of harm,
67
Form 10-K, 153
Form 10-Q, 154
Form 8-K, 154, 154
Fraud , 54
free exercise clause , 49

G

Garnishment, 26
General Assembly, 144
Good faith, 91
Good title, 88
Goods, 86
goods-in-bailment contract, 90
grant of authority, 44
grievance arbitration, 23
Griggs v. Duke Power Co., 106
group negotiation, 16

H

harm , 65
hostile work environment , 107
Houston Chronicle, 34
Hudson Gas & Electric Corp v.
Public Service Commission of
New York, 49, 49

I

illusory, 88

Index

implies, 92
Improved perception by
investors., 37
inaccessibility exception,, 104
industrialization , 114
information, 59
initial, 156
initial public offering (IPO), 156
insider trading, 151
institutional investors, 153
instrumentalities, 47
Insurable interest, 89
integrative, 16
Intentional torts, 65
Interest arbitration, 23
International law, 142
interstate, 54
intrastate, 54
Invasion of privacy , 66
involuntary arbitration, 23

J

Joint Discussion, 20
Joint Negotiation, 20
just compensation, 50

L

Labor, 23
Labor relations, 101
Labor: Studies in Working-Class
History, 111
laissez-faire, 156
Larceny, 55
Lawrence v. Texas, 58
Legal considerations., 34
Libel, 65
Liebeck v. McDonald’s, 61
Liens, 26
litigation, 15
local unions, 102
loss, 89

M

Malicious prosecution, 65
malpractice, 61
management discussion, 154
material nonpublic information,
152
Mediation, 19
mediator, 19
Mediator’s Opening Statement,
20
mens rea, 59, 59

This OpenStax book is available for free at http://cnx.org/content/col30149/1.5

merchants, 86
Miranda v. Arizona, 58
mirror-image rule, 88
misuse, 71
mixed sale, 86
Money laundering , 57
monopolies, 56

N

Naked restraint , 126
National Labor Relations Act, 102
Negative employee relations., 33
Negligence, 65
negotiable, 90
negotiation, 15
NLRB v. Jones & Laughlin Steel
Corp, 45, 45, 45
Nominate, 86
non-binding arbitration, 23
non-negotiable, 90

O

Occupational Safety and Health
Act, 98
Occupational Safety and Health
Administration, 98
offender, 64
offer, 87
Oncale v. Sundowner Offshore
Services Inc., 107
Onerous, 85
Opening Statements of Plaintiff
and Defendant, 20
organic statute , 113
Organic statutes , 113
Organization Behavior and
Human Decision Processes, 15
Outcome goals, 16
output contracts, 88
Ownership, 89

P

pervasive-regulation exception, ,
50
plaintiff, 19, 64
police power, 46
Police power, 46
Ponzi schemes , 55
Poor company reputation., 33
pre-arranged trading plans, 153
precedent, 4, 6, 128
preempted, 44
Pregnancy Discrimination Act, 107

Index

prima facie, 106, 127
primary market, 156
Principal, 86
Principle of Comity, 146
Private Caucus, 20
privilege against selfincrimination, 50
probable cause, 49
Procedural due process , 50
Professional behaviors., 35
Property Disputes, 23
Proxy Statements, 154
public law, 113
pump-and-dump , 54

Q

quantity , 87
Quid pro quo, 107

R

Racketeering, 56
rational-basis test., 50
Realty, 86
reasonable person, 66
reasonable standard of care, 66
reasonableness test of reliance,
92
reasonably foreseeable, 67
reasoned, 25
Reciprocity, 148
Recruitment and retention
problems., 33
regulatory, 113
Regulatory ethics., 35
Relational goals, 16
remedies, 65
reporting companies, 153
requirements contracts, 88
res ipsa loquitor, 69
restraint of trade, 124
rule of reason, 126

S

Safe harbor, 153
sales contracts, 85
search warrants, 49
Secondary boycott picketing, 105
secondary markets, 156
Securities and Exchange
Commission (SEC), 156
Security Council, 144
self-regulatory organizations
(SROs), 156

169

Services, 86
Sexual harassment, 107
Shaming, 148
shanty towns, 155
shipment contract, 90
sideways, 156
simple delivery contract, 89
Slander, 65
Social Security, 100
sovereignty, 145
spam, 57
special relationship, 66
State v. Wayfair Inc., 6
statutes, 63
strict liability, 67
strike, 105
substantial impact, 47
Substantive due process, 50
supremacy clause, 44

T

takings clause. , 50
Talent attraction., 37
tender of delivery, 90
The benevolent halo effect., 37
The legal environment of
business: Texts and cases, 149
Thomas-Kilmann Conflict Mode
Instrument (TKI) , 17
Title, 88
Tort law, 64
tortfeasor, 64
torts, 64
trade fixtures, 86
trade unions, 101
transparency, 157
Treaty Clause, 143
Trinity Economic Papers, , 149

U

UCC, 86
UN Conference on Trade and
Development News., 150
unaudited, 154
unconscionable, 88
Uniform Arbitration Act, 18
Uniform Commercial Code, 86
union security agreement. , 104
union shop, 104
United Nations (UN), 144

United Nations Convention on
Contracts for the International
Sale of Goods, 90
United Nations Convention on
Contracts for the International
Sale of Goods (CISG), 146
United States Constitution, 44
United States v. Lopez, 46
Unprotected Speech. , 49

V

Value-based ethics., 34
vendee, 85
vendor, 85
vesting, 101
Void title, 88
voidable, 78
Voidable title, 88
voluntary arbitration, 23

W

warranty, 91
warranty against infringement.,
92
warranty of fitness for normal
use, 92
warranty of merchantability, 92
White collar crimes , 54
whole, 61
Workers’ Compensation Acts, 99
Workers’ Compensation Agency,
99
Writ of Execution, 26

Y

yellow-dog contracts, 102
Yielding, 17

Z

zero-sum negotiation, 16

